Exhibit 10.1

EXECUTION COPY

USD 250,000,000

SENIOR REVOLVING CREDIT FACILITY AGREEMENT

dated 23 December 2011

for

Logitech Group

arranged by

Credit Suisse AG

with

Credit Suisse AG

acting as Agent

and the

LENDERS



--------------------------------------------------------------------------------

CONTENTS

 

Clause    Page  

1.

  

Definitions and Interpretation

     5   

2.

  

The Facility

     21   

3.

  

Purpose

     22   

4.

  

Conditions of Utilisation

     22   

5.

  

Utilisation

     24   

6.

  

Optional Currencies

     25   

7.

  

Repayment and extension of facility, cashless rollovers

     27   

8.

  

Prepayment and cancellation

     28   

9.

  

Interest

     32   

10.

  

Interest Periods

     34   

11.

  

Changes to the calculation of interest

     34   

12.

  

Fees

     36   

13.

  

Tax gross up and indemnities

     37   

14.

  

Increased costs

     40   

15.

  

Other indemnities

     41   

16.

  

Mitigation by the Lenders

     42   

17.

  

Costs and expenses

     42   

18.

  

Guarantee and indemnity

     44   

19.

  

Representations

     48   

20.

  

Information undertakings

     51   

21.

  

Financial covenants

     56   

22.

  

General undertakings

     57   

23.

  

Events of Default

     63   

24.

  

Changes to the Lenders

     66   

25.

  

Changes to the Obligors

     70   

26.

  

Role of the Agent and the Arranger

     72   

27.

  

Conduct of business by the Finance Parties

     78   

28.

  

Sharing among the Finance Parties

     78   

29.

  

Payment mechanics

     80   

30.

  

Set-off

     82   

31.

  

Notices

     82   



--------------------------------------------------------------------------------

32.

  

Calculations and certificates

     86   

33.

  

Partial invalidity

     86   

34.

  

Remedies and waivers

     87   

35.

  

Amendments and waivers

     87   

36.

  

Confidentiality

     88   

37.

  

Counterparts

     92   

38.

  

Governing law

     93   

39.

  

Enforcement

     93   



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule    Page  

SCHEDULE 1

  

The Parties

     94   

SCHEDULE 2

  

Conditions precedent

     97   

SCHEDULE 3

  

Utilisation Request

     100   

SCHEDULE 4

  

Mandatory Cost formulae

     101   

SCHEDULE 5

  

Form of Transfer Certificate

     104   

SCHEDULE 6

  

Form of Accession Letter

     106   

SCHEDULE 7

  

Form of Resignation Letter

     107   

SCHEDULE 8

  

Form of Compliance Certificate

     108   

SCHEDULE 9

  

Existing Security

     112   

SCHEDULE 10

  

Form of Confidentiality Undertaking

     113   

SCHEDULE 11

  

Form of Lender Accession Letter

     118   

SCHEDULE 12

  

Form of Additional Commitment Letter

     120   

SCHEDULE 13

  

Facility Extension Notice

     122   

SCHEDULE 14

  

Timetables

     124   



--------------------------------------------------------------------------------

THIS AGREEMENT is dated 23 December 2011 and made between:

 

(1) Logitech International SA, Rue du Sablon 2-4, 1110 Morges (CH-550-1007197-4)
(the “Company”);

 

(2) THE ENTITIES listed in Part I of Schedule 1 as original borrowers (together
with the Company the “Original Borrowers”);

 

(3) THE ENTITIES listed in Part I of Schedule 1 as original guarantors (together
with the Company the “Original Guarantors”);

 

(4) Credit Suisse AG, Paradeplatz 8, 8001 Zurich as mandated lead arranger (the
“Arranger”);

 

(5) THE FINANCIAL INSTITUTIONS listed in Part II of Schedule 1 as lenders (the
“Original Lenders”);

 

(6) Credit Suisse AG, Paradeplatz 8, 8001 Zurich as agent of the other Finance
Parties (the “Agent”).

IT IS AGREED as follows:

SECTION 1

INTERPRETATION

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 Definitions

In this Agreement:

“Acceding Lender” has the meaning given to it in Clause 2.1 (The Facility).

“Accession Letter” means a document substantially in the form set out in
Schedule 6 (Form of Accession Letter).

“Acquisition Transaction” means any merger, Joint Venture or other acquisition.

“Additional Borrower” means a company which becomes an Additional Borrower in
accordance with Clause 25 (Changes to the Obligors).

“Additional Commitment Letter” means a document substantially in the form set
out in Schedule 12 (Form of Additional Commitment Letter).

“Additional Cost Rate” has the meaning given to it in Schedule 4 (Mandatory Cost
formulae).

“Additional Guarantor” means a company which becomes an Additional Guarantor in
accordance with Clause 25 (Changes to the Obligors).

“Additional Obligor” means an Additional Borrower or an Additional Guarantor.

 

Page 5 of 128



--------------------------------------------------------------------------------

“Adjusted Equity Ratio” means  

  Equity – goodwill      Total Assets – goodwill   

“Affiliate” means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.

“Agent’s Spot Rate of Exchange” means the Agent’s spot rate of exchange for the
purchase of the relevant currency with the Base Currency in the Zurich foreign
exchange market at or about 11:00 a.m. Zurich time on a particular day.

“Agreement” means this agreement with all its Schedules, annexes and exhibits.

“Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.

“Availability Period” means the period from and including the date of this
Agreement to and including the date 1 Month prior to the Termination Date.

“Available Commitment” means a Lender’s Commitment minus:

 

  (a) the Base Currency Amount of its participation in any outstanding Loans;
and

 

  (b) in relation to any proposed Utilisation, the Base Currency Amount of its
participation in any Loans that are due to be made on or before the proposed
Utilisation Date,

other than that Lender’s participation in any Loans that are due to be repaid or
prepaid on or before the proposed Utilisation Date.

“Available Facility” means the aggregate for the time being of each Lender’s
Available Commitment.

“Base Currency” means USD.

“Base Currency Amount” means, in relation to a Loan, the amount specified in the
Utilisation Request delivered by a Borrower for that Loan (or, if the amount
requested is not denominated in the Base Currency, that amount converted into
the Base Currency at the Agent’s Spot Rate of Exchange on the date which is 3
Business Days before the Utilisation Date or, if later, on the date the Agent
receives the Utilisation Request) adjusted to reflect any repayment or
prepayment of the Loan.

“Borrower” means an Original Borrower or an Additional Borrower unless it has
ceased to be a Borrower in accordance with Clause 25 (Changes to the Obligors).

“Break Costs” means the amount (if any) by which:

 

  (a) the interest (excluding Margin) which a Lender should have received for
the period from the date of receipt of all or any part of its participation in a
Loan or Unpaid Sum to the last day of the current Interest Period in respect of
that Loan or Unpaid Sum, had the principal amount or Unpaid Sum received been
paid on the last day of that Interest Period;

 

Page 6 of 128



--------------------------------------------------------------------------------

exceeds:

 

  (b) the amount which that Lender would be able to obtain by placing an amount
equal to the principal amount or Unpaid Sum received by it on deposit with a
leading bank in the Relevant Interbank Market for a period starting on the
Business Day following receipt or recovery and ending on the last day of the
current Interest Period.

“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in Zurich, Switzerland and which is:

 

  (a) with respect to a EURIBOR fixing or a payment in or purchase or sale of
EUR, also a TARGET Day; or

 

  (b) with respect to a LIBOR fixing or a payment in or a purchase or sale of an
Optional Currency (excluding EUR) or the Base Currency, also a day on which
banks are open for general business in London and in the principal financial
centre of the country of that currency.

“CHF” means Swiss francs, the lawful currency of Switzerland.

“Commitment” means in relation to each Lender, the amount in the Base Currency
set opposite its name under the heading “Commitment” in Part III of Schedule 1
(The Parties) and the amount of any other Commitment transferred to it under
this Agreement, and the amount for which an additional obligation to lend under
this Agreement has been entered into under the Increase Feature, to the extent
not cancelled, reduced or transferred by it under this Agreement.

“Compliance Certificate” means a certificate substantially in the form set out
in Schedule 8 (Form of Compliance Certificate).

“Confidential Transaction Description” means the document dated September 2011
in the form approved by the Company concerning the Group which, at the Company’s
request and on its behalf, was prepared in relation to this transaction and
distributed by the Arranger to selected financial institutions before the date
of this Agreement.

“Confidential Information” means all information relating to the Company, any
Obligor, the Group, the Finance Documents or the Facility of which a Finance
Party becomes aware in its capacity as, or for the purpose of becoming, a
Finance Party or which is received by a Finance Party in relation to, or for the
purpose of becoming a Finance Party under, the Finance Documents or the Facility
from either:

 

  (a) any member of the Group or any of its advisers; or

 

  (b) another Finance Party, if the information was obtained by that Finance
Party directly or indirectly from any member of the Group or any of its
advisers,

 

Page 7 of 128



--------------------------------------------------------------------------------

in whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes information
that:

 

  (i) is or becomes public information other than as a direct or indirect result
of any breach by that Finance Party of Clause 36 (Confidentiality); or

 

  (ii) is identified in writing at the time of delivery as non-confidential by
any member of the Group or any of its advisers; or

 

  (iii) is known by that Finance Party before the date the information is
disclosed to it in accordance with paragraphs (a) or (b) above or is lawfully
obtained by that Finance Party after that date, from a source which is, as far
as that Finance Party is aware, unconnected with the Group and which, in either
case, as far as that Finance Party is aware, has not been obtained in breach of,
and is not otherwise subject to, any obligation of confidentiality.

“Confidentiality Undertaking” means a confidentiality undertaking substantially
in the form as set out in Schedule 10 (Form of Confidentiality Undertaking) or
in any other form agreed between the Company and the Agent.

“Default” means an Event of Default or any event or circumstance specified in 23
(Events of Default) which would (with the expiry of a grace period, the giving
of notice, the lapse of time, the making of any determination under the Finance
Documents or any combination of any of the foregoing) be an Event of Default.

“Disruption Event” means either or both of:

 

  (a) a material disruption to those payment or communications systems or to
those financial markets which are, in each case, required to operate in order
for payments to be made in connection with the Facility (or otherwise in order
for the transactions contemplated by the Finance Documents to be carried out)
which disruption is not caused by, and is beyond the control of, any of the
Parties; or

 

  (b) the occurrence of any other event which results in a disruption (of a
technical or systems-related nature) to the treasury or payments operations of a
Party preventing that, or any other Party:

 

  (i) from performing its payment obligations under the Finance Documents; or

 

  (ii) from communicating with other Parties in accordance with the terms of the
Finance Documents,

and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted.

“EBIT” means earnings before interest and taxes based on the consolidated
accounts of the Group according to GAAP, whereby in the calculation of EBIT
losses and profits from discontinued operations shall be disregarded.

“EBITDA” means earnings before interest, tax, depreciation and amortisation
based on the consolidated accounts of the Group according to GAAP, whereby in
the calculation of EBITDA losses and profits from discontinued operations shall
be disregarded.

 

Page 8 of 128



--------------------------------------------------------------------------------

“Equity” means shareholders’ equity per the balance sheet (including minority
interests).

“EUR” means euro, the lawful currency of the European Monetary Union.

“EURIBOR” means, in relation to any Loan in EUR,

 

  (a) the applicable Screen Rate; or

 

  (b) (subject to sub-paragraph (c) below, if no Screen Rate is available for
the currency or the relevant Interest Period) the arithmetic mean of the rates
(rounded upwards to four decimal places) as supplied to the Agent at its request
quoted by the Reference Banks to leading banks in the European interbank market;
or

 

  (c) (if no Screen Rate is available for an Interest Period of that Loan which
is not a period of full Months according to Clause 10.1 (Selection of Interest
Periods)) the rate determined by the Agent for such Interest Period by
interpolation between the next shorter and the next longer period for which a
Screen Rate is available, provided that if no such interpolation is possible for
an Interest Period shorter than 1 month, then the EURIBOR for 1 month shall be
applicable to such Interest Period,

as of the Specified Time on the Quotation Day for the offering of deposits in
EUR and for a period comparable to the relevant Interest Period.

For the avoidance of doubt, for the purpose of the calculation of interest under
or in connection with this Agreement EURIBOR shall in no case be lower than 0.00
per cent. per annum.

“Existing Lender” has the meaning given to it in Clause 2.1 (The Facility) and
in Clause 24.1 (Transfers by the Lenders).

“Extended Termination Date” is, subject to the Extension Option, the date 24
Months after the First Termination Date.

“Extension Option” means the option to extend the Termination Date in accordance
with Clause 7.3 (Extension of Facility) until the Extended Termination Date,
provided that no Event of Default has occurred or is continuing.

“External Basket” means an existing and/or future Financial Indebtedness (other
than a Financial Indebtedness under the Finance Documents) up to and not
exceeding an aggregate maximum amount of USD 200,000,000 for the Group.

“Event of Default” means any event or circumstance specified as such in Clause
23 (Events of Default).

“Facility” means the revolving loan facility made available under this Agreement
as described in Clause 2 (The Facility).

“Facility Extension Notice” means the notice in the form of Schedule 13
(Facility Extension Notice) as defined in Clause 7.3 (Extension of Facility).

 

Page 9 of 128



--------------------------------------------------------------------------------

“Facility Office” means the office or offices notified by a Lender to the Agent
in writing on or before the date it becomes a Lender (or, following that date,
by not less than 5 Business Days’ written notice) as the office or offices
through which it will perform its obligations under this Agreement.

“Fee Letter” means any letter or letters dated on or about the date of this
Agreement between the Arranger and the Company (or the Agent and the Company)
setting out any of the fees referred to in Clause 12 (Fees).

“Finance Document” means this Agreement, any Utilisation Request, any Compliance
Certificate, any Fee Letter, any Transfer Certificate, any Accession Letter, any
Resignation Letter, any amendment, restatement or waiver relating to any of
these documents (including any waiver granted by the Agent in the name and on
behalf of the Lenders) and any other document designated as such by the Agent
and the Company.

“Finance Party” means the Agent, the Arranger or a Lender.

“Financial Indebtedness” means any indebtedness for or in respect of:

 

  (a) moneys borrowed;

 

  (b) any amount raised by acceptance under any acceptance credit facility or
dematerialised equivalent;

 

  (c) any amount raised pursuant to any note purchase facility or the issue of
bonds, notes, debentures, loan stock or any similar instrument;

 

  (d) the amount of any liability in respect of any lease or hire purchase
contract which would, in accordance with GAAP, be treated as a finance or
capital lease;

 

  (e) receivables sold or discounted (other than any receivables to the extent
they are sold on a non-recourse basis);

 

  (f) any amount raised under any other transaction (including any forward sale
or purchase agreement) having the commercial effect of a borrowing;

 

  (g) any derivative transaction entered into in connection with protection
against or benefit from fluctuation in any rate or price (and, when calculating
the value of any derivative transaction, only the marked to market value shall
be taken into account);

 

  (h) any counter-indemnity obligation in respect of a guarantee, indemnity,
bond, standby or documentary letter of credit or any other instrument issued by
a bank or financial institution; and

 

  (i) (without doublecounting) the amount of any liability in respect of any
guarantee or indemnity for any of the items referred to in paragraphs (a) to
(h) above,

it being understood that the amount of any accounts payable or extended trade
credit in the ordinary course of business or the amount of any equipment or
other lease not treated as a finance or capital lease according to GAAP and the
amount of any financial obligations for leased real property shall not be
considered as falling under the definition of “Financial Indebtedness”.

 

Page 10 of 128



--------------------------------------------------------------------------------

“First Termination Date” means 31 October 2016.

“GAAP” means (i) for the consolidated accounts of the Group, US GAAP, and
(ii) for the statutory accounts of an Obligor, the statutory accounting
principles according to the Swiss Code of Obligations for a Swiss Obligor and
the generally accepted accounting principles according to its jurisdiction of
incorporation with respect to any other member of the Group.

“GBP” means Pound Sterling, the lawful currency of the United Kingdom.

“Group” means the Company and all its consolidated Subsidiaries from time to
time.

“Guarantor” means an Original Guarantor or an Additional Guarantor, unless it
has ceased to be a Guarantor in accordance with Clause 25 (Changes to the
Obligors).

“Guidelines” means, together, the guidelines S-02.122.1 in relation to bonds of
April 1999 as issued by the Swiss Federal Tax Administration (Merkblatt
S-02.122.1 vom April 1999 betreffend “Obligationen”), S-02.123 in relation to
inter bank transactions of 22 September 1986 as issued by the Swiss Federal Tax
Administration (Merkblatt S-02.123 vom 22 September 1986 betreffend Zinsen von
Bankguthaben, deren Gläubiger Banken sind (Interbankguthaben)), S-02.128 in
relation to syndicated credit facilities of January 2000 (Merkblatt S-02.128 vom
Januar 2000 “Steuerliche Behandlung von Konsortialdarlehen,
Schuldscheindarlehen, Wechseln und Unterbeteiligungen”), S-02.130.1 in relation
to money market instruments and book claims of April 1999 (Merkblatt S-02.130.1
vom April 1999 “Geldmarktpapiere und Buchforderungen inländischer Schuldner”),
the circular letter No. 15 (1-015-DVS-2007) of 7 February 2007 in relation to
bonds and derivative financial instruments as subject matter of taxation of
Swiss federal income tax, Swiss withholding tax and Swiss stamp taxes
(Kreisschreiben Nr. 15 “Obligationen und derivative Finanzinstrumente als
Gegenstand der direkten Bundessteuer, der Verrechnungssteuer und der
Stempelabgaben” vom 7. Februar 2007) and the circular letter No. 34 of 26 July
2011 (1-034-V-2011) in relation to customer credit balances (Kreisschreiben Nr.
34 “Kundenguthaben” vom 26. Juli 2011) as issued, and as amended or replaced
from time to time by the Swiss Federal Tax Administration, or as applied in
accordance with a tax ruling (if any) issued by the Swiss Federal Tax
Administration, or as substituted or superseded and overruled by any law,
statute, ordinance, regulation, court decision or the like as in force from time
to time.

“Holding Company” means, in relation to a company or corporation, any other
company or corporation in respect of which the first mentioned company or
corporation is a Subsidiary.

“Increase Feature” has the meaning given to it in Clause 2.1 (The Facility).

“Intellectual Property” means any patent, trademark, copyright, confidential
information, know-how or other intellectual property owned or controlled by the
Group or an Affiliate of the Group relating to the Group’s products.

 

Page 11 of 128



--------------------------------------------------------------------------------

“Interest Cover Ratio” means EBIT divided by Net Interest Expense.

“Interest Expense” means all consolidated interest and other financing charges
incurred by the Group in accordance with GAAP.

“Interest Period” means, in relation to a Loan, each period determined in
accordance with Clause 10 (Interest Periods) and, in relation to an Unpaid Sum,
each period determined in accordance with Clause 9.4 (Default interest).

“Joint Venture” means any joint venture entity, partnership or similar person,
the ownership of or other interest in which does not require any member of the
Group to consolidate the results of such person with their own as a Subsidiary.

“Lender” means:

 

  (a) any Original Lender; and

 

  (b) any bank, financial institution, trust, fund or other entity which has
become a Party in accordance with Clause 24 (Changes to the Lenders); and

 

  (c) any Acceding Lender,

which in each case has not ceased to be a Party in accordance with the terms of
this Agreement.

“Lender Accession Letter” means a document substantially in the form set out in
Schedule 11 (Form of Lender Accession Letter).

“LIBOR” means, in relation to any Loan other than in EUR,

 

  (a) the applicable Screen Rate; or

 

  (b) (subject to sub-paragraph (c) below, if no Screen Rate is available for
the currency or the relevant Interest Period) the arithmetic mean of the rates
(rounded upwards to four decimal places) as supplied to the Agent at its request
quoted by the Reference Banks to leading banks in the London interbank market;
or

 

  (c) (if no Screen Rate is available for an Interest Period of that Loan which
is not a period of full Months according to Clause 10.1 (Selection of Interest
Periods)) the rate determined by the Agent for such Interest Period by
interpolation between the next shorter and the next longer period for which a
Screen Rate is available, provided that if no such interpolation is possible for
an Interest Period shorter than 1 month, then the relevant LIBOR for 1 month
shall be applicable to such Interest Period,

as of the Specified Time on the Quotation Day for the offering of deposits in
the currency of that Loan and for a period comparable to the relevant Interest
Period.

For the avoidance of doubt, for the purpose of the calculation of interest under
or in connection with this Agreement LIBOR shall in no case be lower than 0.00
per cent. per annum.

 

Page 12 of 128



--------------------------------------------------------------------------------

“Loan” means a loan made or to be made under the Facility or the principal
amount outstanding for the time being of that loan.

“Majority Lenders” means:

 

  (a)

until the Total Commitments have been reduced to zero, a Lender or Lenders whose
Commitments aggregate more than 66 2/3% of the Total Commitments (or, if the
Total Commitments have been reduced to zero and there are no Loans then
outstanding, aggregated more than 66 2/3% of the Total Commitments immediately
prior to the reduction); or

 

  (b)

at any other time, a Lender or Lenders whose participations in the Loans then
outstanding aggregate more than 66 2/3% of all the Loans then outstanding.

“Management” means the CFO and the treasurer of the Company together, or either
of them together with any other person of the Company having signing authority.

“Mandatory Cost” means the percentage rate per annum calculated by the Agent in
accordance with Schedule 4 (Mandatory Cost formulae).

“Margin” means the margin as set out in Clause 9.2 (Determination of Margin).

“Material Adverse Effect” means an event or a series of events which, in the
reasonable opinion of the Agent (acting on instruction of the Majority Lenders)
has or is expected to have a material adverse effect on the ability of an
Obligor to perform its obligations under the Finance Documents or any of them.

“Material Subsidiary” means

 

  (a) each Obligor other than the Company; and

 

  (b) each current or future Subsidiary of the Company, whose EBITDA represents
10 per cent. or more of the EBITDA of the Group, based on the most recent
consolidated financial statements; and

 

  (c) as long as the Subsidiaries referred to in paragraph (b) above represent,
in aggregate, less than 80 per cent. of the EBITDA of the Group, each Subsidiary
of the Company as necessary to meet this threshold of 80 per cent., it being
understood that for the purpose of the calculation of the threshold such
Subsidiaries are included in decreasing order of the level of their EBITDA.

“Month” means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:

 

  (a) (subject to paragraph (c) below) if the numerically corresponding day is
not a Business Day, that period shall end on the next Business Day in that
calendar month in which that period is to end if there is one, or if there is
not, on the immediately preceding Business Day;

 

Page 13 of 128



--------------------------------------------------------------------------------

  (b) if there is no numerically corresponding day in the calendar month in
which that period is to end, that period shall end on the last Business Day in
that calendar month; and

 

  (c) if an Interest Period begins on the last Business Day of a calendar month,
that Interest Period shall end on the last Business Day in the calendar month in
which that Interest Period is to end.

The above rules will only apply to the last Month of any period.

“Net Interest Expense” means Interest Expense less all interest and other
recurring financing charges received by the Group in accordance with GAAP.

“Net Senior Debt” means Total Senior Debt minus the aggregate amount of all cash
and cash equivalents.

“Net Senior Debt Ratio” means Net Senior Debt divided by EBITDA.

“Obligor” means a Borrower or a Guarantor.

“Optional Currency” means a currency (other than the Base Currency) which
complies with the conditions set out in Clause 4.3 (Conditions relating to
Optional Currencies).

“Original Financial Statements” means:

 

  (a) in relation to the Company, the audited consolidated financial statements
of the Group for the financial year ended on 31 March 2011; and

 

  (b) in relation to each Original Obligor, its audited financial statements for
its financial year ended on 31 March 2011.

“Original Obligor” means an Original Borrower or an Original Guarantor.

“Other Withholding Tax” means any Taxes levied by a jurisdiction other than
Switzerland that are substantially similar to the Swiss Withholding Tax.

“Participating Member State” means any member state of the European Communities
that adopts or has adopted the EUR as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.

“Party” means a party to this Agreement.

“Permitted Acquisition” means the entering in or execution of an Acquisition
Transaction by any member of the Group which, based on a pro-forma business plan
(including the target of the Acquisition Transaction), is not (and will on a
look-forward basis not be) in conflict with the financial covenants pursuant to
Clause 21 (Financial covenants).

“Permitted Non-Qualifying Bank Creditors” means in aggregate and at any time up
to 10 Lenders (within the meaning of the Guidelines) under the Facility which
are not, in each case, Qualifying Bank Creditors, and Permitted Non-Qualifying
Bank Creditor shall mean one of them.

 

Page 14 of 128



--------------------------------------------------------------------------------

“Qualifying Bank Creditor” means a person or entity (including any commercial
bank or financial institution (irrespective of its jurisdiction of
organisation)) acting on its own account which has a banking licence in force
and effect issued in accordance with the banking laws in its jurisdiction of
incorporation, or if acting through a branch, issued in accordance with the
banking laws in the jurisdiction of such branch, and which, in both cases,
effectively exercises as its main purpose a true banking activity, having bank
personnel, premises, communication devices of its own and authority of decision
making all in accordance and as defined in the Guidelines or in the legislation
and explanatory notes addressing the same issues which are in force at such
time.

“Quotation Day” means, in relation to any period for which an interest rate is
to be determined:

 

  (a) (if the currency is EUR) 2 TARGET Days before the first day of that
period; or

 

  (b) (for any other currency) 2 Business Days before the first day of that
period,

unless market practice differs in the Relevant Interbank Market for a currency,
in which case the Quotation Day for that currency will be determined by the
Agent in accordance with market practice in the Relevant Interbank Market (and
if quotations would normally be given by leading banks in the Relevant Interbank
Market on more than one day, the Quotation Day will be the last of those days).

“Reference Banks” means the principal office of Credit Suisse AG, Banque
Cantonal Vaudoise and Citibank N.A., London Branch or any other bank appointed
by the Agent, acting on instructions of the Majority Lenders (unless in case of
an appointment pursuant to Clause 26.15 (Reference Banks)), in consultation with
the Company, each of these banks separately a Reference Bank.

“Related Fund” in relation to a fund (the “first fund”), means a fund which is
managed or advised by the same investment manager or investment adviser as the
first fund or, if it is managed by a different investment manager or investment
adviser, a fund whose investment manager or investment adviser is an Affiliate
of the investment manager or investment adviser of the first fund.

“Relevant Interbank Market” means in relation to EUR, the European interbank
market and, in relation to any other currency, the London interbank market.

“Repeating Representation” means each of the representations set out in
Clause 19 (Representations) except for the representations and warranties set
out in Clause 19.7 (Deduction of Tax), Clause 19.8 (No filing or stamp taxes)
and Clause 19.10 (No misleading information).

“Representation” means each of the representations set out in Clause 19
(Representations).

“Representative” means any delegate, agent, manager, administrator, nominee,
attorney, trustee or custodian.

 

Page 15 of 128



--------------------------------------------------------------------------------

“Resignation Letter” means a letter substantially in the form set out in
Schedule 7 (Form of Resignation Letter).

“Rollover Loan” means one or more Loans:

 

  (a) made or to be made on the same day that a maturing Loan is due to be
repaid;

 

  (b) the aggregate amount of which is equal to or less than the amount of the
maturing Loan;

 

  (c) in the same currency as the maturing Loan (unless it arose as a result of
the operation of Clause 6.2 (Unavailability of a currency); and

 

  (d) made or to be made to the same Borrower for the purpose of refinancing a
maturing Loan.

“Sanctioned Activity” means any business activity that is subject to sanctions,
restrictions or embargoes imposed by the United Nations (“UN”), the European
Union (“EU”), the State Secretariat for Economic Affairs (“SECO”) of
Switzerland, the Department of Public International Law (“DPIL”) of Switzerland,
the U.S.’ Office of Foreign Asset Control (“OFAC”), HM Treasury and the Foreign
and Commonwealth Office of the United Kingdom, the Hong Kong Monetary Authority
(“HKMA”), the Monetary Authority of Singapore (“MAS”) and/or any other body
notified in writing by the Agent (acting on behalf of any Lender) to the
Borrower from time to time. This includes, in particular (but without
limitation) business activities involving persons or entities named on any
sanctions lists issued by any of the aforementioned bodies.

“Sanctioned Country” means

 

  (a) Libya, Cuba, Sudan, Iran, Myanmar (formerly Burma), Syria or North Korea;
and/or

 

  (b) any other country that is subject to economic and/or trade sanctions as
notified in writing by the Agent (acting on behalf of any Lender) to the
Borrower from time to time.

“Screen Rate” means:

 

  (a) in relation to LIBOR, the British Bankers Association Interest Settlement
Rate for the relevant currency and period; and

 

  (b) in relation to EURIBOR, the percentage rate per annum determined by the
Banking Federation of the European Union for the relevant period,

displayed on the appropriate page of the Reuters screen. If the agreed page is
replaced or service ceases to be available, the Agent may specify another page
or service displaying the appropriate rate after consultation with the Company
and the Lenders.

“Security” means a mortgage, charge, pledge, lien, land charge, assignment or
transfer for security purposes, retention of title arrangement, guarantee,
suretyship or other security interest securing any obligation of any person or
any other agreement or arrangement having a similar effect.

 

Page 16 of 128



--------------------------------------------------------------------------------

“Specified Time” means a time determined in accordance with Schedule 14
(Timetables).

“Subsidiary” of a company or corporation means any company or corporation:

 

  (a) which is controlled, directly or indirectly, by the first-mentioned
company or corporation; or

 

  (b) more than half the issued (share) capital of which is beneficially owned,
directly or indirectly, by the first-mentioned company or corporation; or

 

  (c) which is a Subsidiary of another Subsidiary of the first-mentioned company
or corporation

and, for these purposes, a company or corporation shall be treated as being
controlled by another if that other company or corporation is able to direct its
affairs and/or to control the composition of its board of directors or
equivalent body.

“Swiss Issuance Stamp Duty” means the Tax levied pursuant to the Swiss Federal
Act on stamp duties (Bundesgesetz über die Stempelabgabe vom 27. Juni 1973, SR
641.10) as amended from time to time.

“Swiss Tax Hundred Non-Qualifying Bank Creditor Rule” means the rule that the
aggregate number of creditors (or deemed creditors) (including the Lenders),
other than Qualifying Bank Creditors, of a Borrower under all outstanding debts,
facilities and/or private placements made or deemed to be made by a Borrower
(including debt arising under this Agreement and intra-group loans (if and to
the extent intra-group loans are not exempt in accordance with the ordinance of
the Swiss Federal Council of 18 June 2010 amending the Swiss Federal Ordinance
on withholding tax and the Swiss Federal Ordinance on stamp duties with effect
as of 1 August 2010) but not including loan relationships under the Facility
that already qualify for Swiss Withholding Tax purposes as debenture as per the
Swiss Tax Ten Non-Qualifying Bank Creditor Rule or the Swiss Tax Twenty
Non-Qualifying Bank Creditor Rule), must not at any time exceed one hundred
(100), all in accordance with the meaning of the Guidelines or legislation or
explanatory notes addressing the same issues which are in force at such time.

“Swiss Tax Non-Bank Rules” means the Swiss Tax Ten Non-Qualifying Bank Creditor
Rule, the Swiss Tax Twenty Non-Qualifying Bank Creditor Rule and the Swiss Tax
Hundred Non-Qualifying Bank Creditor Rule.

“Swiss Tax Ten Non-Qualifying Bank Creditor Rule” means the rule that the
aggregate number of creditors (or deemed creditors) of any Borrower under the
Facility which are not Qualifying Bank Creditors must not exceed 10, all in
accordance with the meaning of the Guidelines or legislation or explanatory
notes addressing the same issues which are in force at such time.

 

Page 17 of 128



--------------------------------------------------------------------------------

“Swiss Tax Twenty Non-Qualifying Bank Creditor Rule” means the rule that the
aggregate number of creditors (or deemed creditors) (including the Lenders),
other than Qualifying Bank Creditors, of a Borrower under all outstanding debts
relevant for classification as debenture (Kassenobligation) (within the meaning
of the Guidelines), such as (intragroup) loans (if and to the extent intragroup
loans are not exempt in accordance with the ordinance of the Swiss Federal
Council of June 18, 2010 amending the Swiss Federal Ordinance on withholding tax
and the Swiss Federal Ordinance on stamp duties with effect as of 1 August
2010), facilities and/or private placements (including under the Finance
Documents) made or deemed to be made by a Borrower must not at any time exceed
20, all in accordance with the meaning of the Guidelines or legislation or
explanatory notes addressing the same issues which are in force at such time.

“Swiss Withholding Tax” means any Taxes levied pursuant to the Swiss Federal Act
on Withholding Tax (Bundesgesetz über die Verrechnungssteuer vom 13. Oktober
1965, SR 642.21), as amended from time to time.

“TARGET2” stands for “Trans-European Automated Real-time Gross Settlement
Express Transfer” payment system which utilises a single shared platform and
which was launched on 19 November 2007.

“TARGET Day” means any day on which TARGET2 is open for the settlement of
payments in EUR.

“Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).

“Tax Credit” means a credit against relief or remission for, or repayment or
refund of, any Tax.

“Tax Deduction” means a deduction or withholding for, or on account of, Tax from
a payment under a Finance Document.

“Tax Exempt Lender” means a Lender which can benefit from a rule that results in
all interest payments from the Obligor being subject to no Swiss Withholding Tax
or Other Withholding Tax pursuant to an international treaty or domestic law.

“Termination Date” is the First Termination Date or the Extended Termination
Date, as the case may be.

“Total Assets” means, at any time, the aggregate amount of the Group’s
consolidated fixed and current assets (including prepaid expenses but excluding
intra-group items in each case), determined in each case by reference to the
most recent consolidated financial statements for the Group delivered pursuant
to Clause 20.1 (Financial statements).

“Total Commitments” means the aggregate of the Commitments, being
USD 250,000,000 at the date of this Agreement.

 

Page 18 of 128



--------------------------------------------------------------------------------

“Total Senior Debt” means the consolidated senior financial indebtedness
(including interest accrued thereon) of the Group determined based on the
Group’s consolidated accounts.

“Transfer Certificate” means a certificate substantially in the form set out in
Schedule 5 (Form of Transfer Certificate) or any other form agreed between the
Agent and the Company.

“Transfer Date” means the later of:

 

  (a) the proposed Transfer Date specified in the relevant Transfer Certificate;
and

 

  (b) the date on which the Agent executes the relevant Transfer Certificate.

“Unpaid Sum” means any sum due and payable but unpaid by an Obligor under the
Finance Documents.

“USD” means US dollar, the lawful currency of the United States of America.

“Utilisation” means a utilisation of the Facility.

“Utilisation Date” means the date of a Utilisation, being the date on which a
Loan is to be made.

“Utilisation Request” means a notice substantially in the form set out in
Schedule 3 (Utilisation Request).

“VAT” means value added tax and any tax similar or equivalent to value added tax
and other taxes related to sales and the rendering of services, howsoever
called.

 

1.2 Construction

 

  (a) Unless a contrary indication appears, any reference in this Agreement to:

 

  (i) the “Agent”, the “Arranger”, any “Finance Party”, any “Lender”, any
“Obligor” or any “Party” shall be construed so as to include its successors in
title and permitted transferees;

 

  (ii) “assets” includes present and future properties, revenues and rights of
every description;

 

  (iii) a “Finance Document” or any other agreement or instrument is a reference
to that Finance Document or other agreement or instrument as amended, novated,
supplemented, extended or restated;

 

  (iv) “indebtedness” includes any obligation (whether incurred as principal or
as surety) for the payment or repayment of money, whether present or future,
actual or contingent;

 

  (v) a “person” includes any individual, firm, company, corporation,
government, state or agency of a state or any association, trust, joint venture,
consortium or partnership (whether or not having separate legal personality);

 

Page 19 of 128



--------------------------------------------------------------------------------

  (vi) a “regulation” includes any regulation, rule, official directive, request
or guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or of any
regulatory, self-regulatory or other authority or organisation;

 

  (vii) a provision of law and/or an accounting standard is a reference to that
provision of law and/or accounting standard as amended or re-enacted; and

 

  (viii) a time of day is a reference to Zurich time unless the context requires
otherwise; and

 

  (ix) definitions in singular shall include the plural and vice versa, unless
the context requires differently.

 

  (b) Unless a contrary indication appears, a term used in any other Finance
Document or in any notice given under or in connection with any Finance Document
has the same meaning in that Finance Document or notice as in this Agreement.

 

  (c) A Default (other than an Event of Default) is “continuing” if it has not
been remedied or waived and an Event of Default is “continuing” if it has not
been waived.

 

Page 20 of 128



--------------------------------------------------------------------------------

SECTION 2

THE FACILITY

 

2. THE FACILITY

 

2.1 The Facility

Subject to the terms of this Agreement, the Lenders make available to the
Borrowers a multicurrency revolving loan facility in an aggregate amount equal
to the Total Commitments. Provided that no Default has occurred and is
continuing, the Company has the right to solicit from the existing Lenders (each
of them an “Existing Lender”) or from third parties (each of such third party an
“Acceding Lender”) additional commitments to lend under this Agreement with the
objective to increase the Total Commitments up to but not exceeding an amount of
USD 400,000,000. For the avoidance of doubt, no Existing Lender shall have any
obligation to increase its Commitment. If and to the extent Existing Lenders
and/or Acceding Lenders have effectively accepted additional commitments (the
Acceding Lenders by a valid accession to the Finance Documents) and the increase
fee pursuant to para. (a) of Clause 12.5 (Increase and extension fee) has been
paid, the Total Commitments will be deemed increased accordingly, and the Agent
shall herewith be instructed to amend Part III of Schedule 1 (The Parties)
accordingly. A valid accession to the Finance Documents requires the completion
and execution of a Lender Accession Letter, and a valid increase of a Commitment
of an Existing Lender requires the completion and execution of an Additional
Commitment Letter. Such solicitation of additional commitments and the
subsequent increase of the Total Commitments shall be referred to herein as the
“Increase Feature”. Such potential solicitation of additional commitments must
be initiated by the Company by a written notice to the Agent which shall be
received by the Agent not later than 90 calendar days prior to the Termination
Date and it is hereby agreed that no Acceding Lender shall be accepted under
this Agreement if, as a result of the accession, the Swiss Tax Non-Bank Rules
would no longer be complied with.

 

2.2 Finance Parties’ rights and obligations

 

  (a) The obligations of each Finance Party under the Finance Documents are
several, and each Borrower and each Finance Party explicitly waives the joint
and several liabilities (Solidarhaftung) provided for in article 544 of the
Swiss Code of Obligations. Failure by a Finance Party to perform its obligations
under the Finance Documents does not affect the obligations of any other Party
under the Finance Documents. No Finance Party is responsible for the obligations
of any other Finance Party under the Finance Documents.

 

  (b) The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent rights and any debt arising under the
Finance Documents to a Finance Party from an Obligor shall be a separate and
independent debt. The Finance Parties do not form nor shall they be deemed to
constitute a joint community of creditors (Gläubigergemeinschaft zur gesamten
Hand) nor are they joint and several creditors (Solidargläubiger).

 

  (c) A Finance Party may, except as otherwise stated in the Finance Documents,
separately enforce its rights under the Finance Documents.

 

Page 21 of 128



--------------------------------------------------------------------------------

3. PURPOSE

 

3.1 Purpose

Each Borrower shall apply all amounts borrowed by it under the Facility towards
the financing of

 

  (a) working capital with respect to ongoing business operations of the Group;

 

  (b) general corporate purposes of the Group; and

 

  (c) acquisitions.

 

3.2 Monitoring

No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.

 

4. CONDITIONS OF UTILISATION

 

4.1 Initial conditions precedent

No Borrower may deliver a Utilisation Request unless the Agent has received all
of the documents and other evidence listed in Part I of Schedule 2 (Conditions
precedent) in form and substance satisfactory to the Agent, it being understood
that the delivery of such documents and other evidence already constitutes a
pre-condition for the signing by the Finance Parties of this Agreement. The
Agent shall notify the Company and the Lenders promptly upon being so satisfied.

 

4.2 Further conditions precedent

The Lenders will only be obliged to comply with Clause 5.4 (Lenders’
participation) if on the date of the Utilisation Request and on the proposed
Utilisation Date:

 

  (a) in the case of a Rollover Loan, no Event of Default is continuing or would
result from the proposed Rollover Loan and, in the case of any other Loan, no
Default is continuing or would result from the proposed Loan; and

 

  (b) the Repeating Representations to be made by each Obligor are true in all
material respects.

 

4.3 Conditions relating to Optional Currencies

A currency will constitute an Optional Currency in relation to a Loan if:

 

  (a) it is readily available in the amount required and freely convertible into
the Base Currency in the Relevant Interbank Market on the Quotation Day and the
Utilisation Date for that Loan; and

 

  (b) it is CHF, EUR or GBP or any other currency approved by all Lenders on or
prior to receipt by the Agent of the relevant Utilisation Request for that Loan,
it being understood that a choice of CHF, EUR or GBP as an Optional Currency
does not require a prior approval of the Lenders.

 

Page 22 of 128



--------------------------------------------------------------------------------

If the Agent has received a written request from a Borrower for a currency to be
approved under paragraph (b) above, the Agent will confirm to the respective
Borrower and the Company by the Specified Time:

 

  (a) whether or not the Lenders have granted their approval; and

 

  (b) if approval has been granted, the minimum amount (and, if required,
integral multiples) for any subsequent Utilisation in that currency.

 

4.4 Maximum number of Loans

 

  (a) A Borrower may not deliver a Utilisation Request if as a result of the
proposed Utilisation more than 10 Loans would be outstanding.

 

  (b) Any separate Loan denominated in the Base Currency made by a single Lender
under Clause 6.2 (Unavailability of a currency) shall not be taken into account
in this Clause 4.4.

 

Page 23 of 128



--------------------------------------------------------------------------------

SECTION 3

UTILISATION

 

5. UTILISATION

 

5.1 Delivery of a Utilisation Request

A Borrower may utilise the Facility by delivering to the Agent a duly completed
Utilisation Request not later than the Specified Time.

 

5.2 Completion of a Utilisation Request

 

  (a) Each Utilisation Request is irrevocable and will not be regarded as having
been duly completed unless:

 

  (i) the proposed Utilisation Date is a Business Day within the Availability
Period;

 

  (ii) the currency and amount of the Utilisation comply with Clause 5.3
(Currency and amount); and

 

  (iii) the proposed Interest Period complies with Clause 10 (Interest Periods).

 

  (b) Only one Loan may be requested in each Utilisation Request.

 

5.3 Currency and amount

 

  (a) The currency specified in a Utilisation Request must be the Base Currency
or an Optional Currency.

 

  (b) The amount of the proposed Loan must be:

 

  (i) if the currency selected is the Base Currency, a minimum of USD 10,000,000
or, if more, an integral multiple of USD 500,000, or, if less, the Available
Facility; or

 

  (ii) if the currency selected is an Optional Currency, its approximate
equivalent of the amounts pursuant to para. (b)(i) of this Clause 5.3 in the
selected Optional Currency, as stipulated by the Agent; and

 

  (iii) in any event such that its Base Currency Amount is less than or equal to
the Available Facility.

 

5.4 Lenders’ participation

 

  (a) If the conditions set out in this Agreement have been met, and subject to
Clause 7.2 (Cashless rollovers), each Lender shall make its participation in
each Loan available by the Utilisation Date through its Facility Office.

 

  (b) The amount of each Lender’s participation in each Loan will be equal to
the proportion borne by its Commitment to the Total Commitments immediately
prior to making the Loan.

 

  (c) The Agent shall determine the Base Currency Amount of each Loan which is
to be made in an Optional Currency and shall notify each Lender of the amount,
currency and the Base Currency Amount of each Loan and the amount of its
participation in that Loan, in each case by the Specified Time.

 

Page 24 of 128



--------------------------------------------------------------------------------

5.5 Cancellation of Commitment

The Commitments which, at that time, are unutilised shall be immediately
cancelled at the end of the Availability Period.

 

6. OPTIONAL CURRENCIES

 

6.1 Selection of currency

A Borrower (or the Company on behalf of a Borrower) shall select the currency of
a Loan in a Utilisation Request.

 

6.2 Unavailability of a currency

If before the Specified Time on any Quotation Day:

 

  (a) a Lender notifies the Agent that the Optional Currency requested is not
readily available to it in the amount required; or

 

  (b) a Lender notifies the Agent that compliance with its obligation to
participate in a Loan in the proposed Optional Currency would contravene a law
or regulation applicable to it,

the Agent will give notice to the relevant Borrower to that effect by the
Specified Time on that day. In this event, any Lender that gives notice pursuant
to this Clause 6.2 will be required to participate in the Loan in the Base
Currency (in an amount equal to that Lender’s proportion of the Base Currency
Amount or, in respect of a Rollover Loan, an amount equal to that Lender’s
proportion of the Base Currency Amount of the Rollover Loan that is due to be
made) and its participation will be treated as a separate Loan denominated in
the Base Currency during that Interest Period.

 

6.3 Utilisations in Optional Currencies and currency fluctuations

 

  (a) In case of any Loan being outstanding in an Optional Currency, the Agent
will on the last Business Day of each calendar quarter (each a “First Valuation
Date”) (i) calculate the amount of that Loan in the Base Currency based on the
Agent’s Spot Rate of Exchange on that calendar day at 11:00 a.m. (Zurich time)
and, on the basis thereof, (ii) determine the aggregate outstanding principal
amount in the Base Currency of all Loans under the Facility (the “Aggregate
Outstandings”).

 

  (b) If the calculation made by the Agent pursuant to paragraph (a) above shows
that the Aggregate Outstandings exceed the Total Commitments as at the First
Valuation Date by more than 5 per cent., the Agent shall again calculate the
Aggregate Outstandings at the date being 10 Business Days after the First
Valuation Date (the “Second Valuation Date”). If, as at the Second Valuation
Date, the Aggregate Outstandings still exceed the Total Commitments by more than
5 per cent., the Agent shall promptly notify the Company and the Company shall
procure that outstanding Loans in an amount equal to the difference between the
Aggregate Outstandings and the Total Commitments as per the Second Valuation
Date (the “Excess Amount”) be immediately prepaid.

 

Page 25 of 128



--------------------------------------------------------------------------------

6.4 Participation in a Loan

Each Lender’s participation in a Loan will be determined in accordance with
paragraph (b) of Clause 5.4 (Lenders’ participation).

 

Page 26 of 128



--------------------------------------------------------------------------------

SECTION 4

REPAYMENT, PREPAYMENT AND CANCELLATION

 

7. REPAYMENT AND EXTENSION OF FACILITY, CASHLESS ROLLOVERS

 

7.1 Repayment

Subject to Clause 7.2 (Cashless rollovers), each Borrower which has drawn a Loan
shall repay that Loan on the last day of its Interest Period. Subject to the
terms and conditions of this Agreement, any amount so repaid may be reborrowed
in accordance with the terms and conditions of this Agreement. However, any and
all amounts outstanding under this Agreement and any other Finance Document
shall in any event be fully repaid on the Termination Date.

 

7.2 Cashless rollovers

Without prejudice to each Borrower’s obligation under Clause 7.1 (Repayment)
above, if one or more Loans are to be made available to a Borrower:

 

  (a) on the same day that a maturing Loan is due to be repaid by that Borrower;

 

  (b) in the same currency as the maturing Loan (unless it arose as a result of
the operation of Clause 6.2 (Unavailability of a currency)); and

 

  (c) in whole or in part for the purpose of refinancing the maturing Loan;

the aggregate amount of the new Loans shall be treated as if applied in or
towards repayment of the maturing Loan so that:

 

  (a) If the amount of the maturing Loan exceeds the aggregate amount of the new
Loans:

 

  (i) the relevant Borrower will only be required to pay an amount in cash in
the relevant currency equal to that excess; and

 

  (ii) each Lender’s participation (if any) in the new Loans shall be treated as
having been made available and applied by the Borrower in or towards repayment
of that Lender’s participation (if any) in the maturing Loan and that Lender
will not be required to make its participation in the new Loans available in
cash; and

 

  (b) if the amount of the maturing Loan is equal to or less than the aggregate
amount of the new Loans;

 

  (i) the relevant Borrower will not be required to make any payment in cash;
and

 

  (ii) each Lender will be required to make its participation in the new Loans
available in cash only to the extent that its participation (if any) in the new
Loans exceeds that Lender’s participation (if any) in the maturing Loan, and the
remainder of that Lender’s participation in the new Loans shall be treated as
having been made available and applied by the Borrower in or towards repayment
of that Lender’s participation in the maturing Loan.

 

Page 27 of 128



--------------------------------------------------------------------------------

7.3 Extension of Facility

 

  (a) Provided that no Event of Default is continuing the Company may on behalf
of the Borrowers request once the extension of the First Termination Date for a
further period of 24 Months to the Extended Termination Date by sending a notice
to the Agent substantially in the form of Schedule 13 (Facility Extension
Notice) (a “Facility Extension Notice”) requesting such extension. Any such
Facility Extension Notice shall be delivered not later than 90 calendar days
before the First Termination Date. A Facility Extension Notice shall not be
regarded as having been duly completed unless it is duly signed by the Company
and specifies the requested Extended Termination Date.

 

  (b) Upon receipt of such Facility Extension Notice, the Agent shall notify the
Lenders immediately which, each individually and independently, shall, subject
to the terms and conditions of this Clause 7.3, have full and unrestricted
discretion in deciding whether to agree to an extension of the First Termination
Date with respect to their Commitment on the terms set out in the Facility
Extension Notice. Each Lender shall notify the Agent within 15 Business Days of
receipt by the Agent of the Facility Extension Notice of its decision by
returning the duly completed Annex I to the Facility Extension Notice. All
Lenders must agree to the extension of the Facility from the First Termination
Date to the Extended Termination Date. If not all Lenders agree to the
extension, the Extension Option shall not have been validly exercised and the
Facility will terminate as of the First Termination Date. If all Lenders agree
to the extension, the extension shall, upon the payment of the extension fee
pursuant to para. (b) of Clause 12.5 (Increase and extension fee), become
effective and be valid and binding for all Lenders.

 

8. PREPAYMENT AND CANCELLATION

 

8.1 Illegality

If it becomes unlawful in any applicable jurisdiction for a Lender to perform
any of its obligations as contemplated by this Agreement or to fund or maintain
its participation in any Loan:

 

  (a) that Lender shall promptly notify the Agent upon becoming aware of that
event;

 

  (b) upon the Agent notifying the Company, the Commitment of that Lender will
be immediately cancelled; and

 

  (c) each Borrower shall repay that Lender’s participation in the Loans made to
that Borrower on the last day of the Interest Period for each Loan occurring
after the Agent has notified the Company or, if earlier, the date specified by
the Lender in the notice delivered to the Agent (being no earlier than the last
day of any applicable grace period permitted by law).

 

Page 28 of 128



--------------------------------------------------------------------------------

8.2 Change of control

 

  (a) If any person or group of persons acting in concert gains control of the
Company:

 

  (i) the Company shall promptly notify the Agent upon becoming aware of that
event;

 

  (ii) a Lender shall not be obliged to fund a Utilisation;

 

  (iii) and the Majority Lenders so require within 30 Business Days from the
notification of such change of control, the Agent shall, by not less than
5 Business Days notice to the Company, cancel the Total Commitments and declare
all outstanding Loans, together with accrued interest, and all other amounts
accrued under the Finance Documents due and payable within 5 Business Days of
receipt of the Agent’s notice, whereupon the Total Commitments will be cancelled
and all such outstanding amounts will become due and payable within 5 Business
Days of receipt of the Agent’s notice.

 

  (b)

For the purpose of paragraph (a) above “control” means the direct or indirect
holding of more than 33 1/3 per cent. of the issued share capital and/or the
voting rights of the Company.

 

  (c) For the purpose of paragraph (a) above “acting in concert” means any group
of persons who coordinate their conduct by contract or by any other organised
methods or means with a view to the acquisition (or sale) of shares in, or the
exercise of voting rights related to such shares in, the Company or any of the
Borrowers, in particular:

 

  (i) a legal relationship for the acquisition or sale of equity securities;

 

  (ii) a legal relationship regarding the exercise of voting rights
(shareholders’ agreement); or

 

  (iii) the constitution by individuals and/or legal entities of a group of
companies or other types of firms controlled through possession of the majority
of voting rights or capital or in any other way.

 

8.3 Refinancing transactions

Except as otherwise agreed upon between all Lenders and the Borrowers, in case
of consummation of a refinancing transaction, the Borrowers shall immediately
prepay all Loans which have been made to them (and which are outstanding) and
the Total Commitments shall be deemed cancelled upon consummation of such
refinancing transaction.

 

8.4 Voluntary cancellation

During the Availability Period, the Company may, if it gives the Agent not less
than 5 Business Days’ (or such shorter period as the Majority Lenders may agree)
prior notice, cancel the whole or any part (being a minimum amount of
USD 5,000,000, or, if more, an integral multiple of USD 1,000,000) of the
Available Facility. Each Lender shall participate in such cancellation in
proportion of its Commitment to the Total Commitments, and the Commitments shall
be reduced accordingly.

 

Page 29 of 128



--------------------------------------------------------------------------------

8.5 Voluntary Prepayment of Loans

The Borrower to which a Loan has been made may, if it gives the Agent not less
than 5 Business Days’ (or such shorter period as the Majority Lenders may agree)
prior notice, prepay the whole or any part of a Loan (but if in part, being an
amount that reduces the Base Currency Amount of the Loan by a minimum amount of
USD 1,000,000 or, if more, an integral multiple of USD 500,000 or its
approximate equivalent in an Optional Currency as stipulated by the Agent).

 

8.6 Right of replacement or repayment and cancellation in relation to a single
Lender

 

  (a) If:

 

  (i) any sum payable to any Lender by an Obligor is required to be increased
under para. (c) of Clause 13.1 (Tax gross-up); or

 

  (ii) any Lender claims indemnification from the Company under Clause 13.2 (Tax
indemnity) or Clause 14.1 (Increased costs),

the Company may, whilst the circumstance giving rise to the requirement for that
increase or indemnification continues, give the Agent notice of cancellation of
the Commitment of that Lender and its intention to procure the repayment of that
Lender’s participation in the Loans or give the Agent notice of its intention to
replace that Lender in accordance with paragraph (d) below.

 

  (b) On receipt of a notice of cancellation referred to in paragraph (a) above,
the Commitment of that Lender shall immediately be reduced to zero.

 

  (c) On the last day of each Interest Period which ends after the Company has
given notice of cancellation under paragraph (a) above (or, if earlier, the date
specified by the Company in that notice), each Borrower to which a Loan is
outstanding shall repay that Lender’s participation in that Loan.

 

  (d) The Company may, in the circumstances set out in paragraph (a) above, on
10 Business Days’ prior notice to the Agent and that Lender, replace that Lender
by requiring that Lender to (and, to the extent permitted by law, that Lender
shall) transfer pursuant to Clause 24 (Changes to the Lenders) all (and not part
only) of its rights and obligations under this Agreement to a Lender or other
bank, financial institution, trust, fund or other entity selected by the Company
which confirms its willingness to assume and does assume all the obligations of
the transferring Lender in accordance with Clause 24 (Changes to the Lenders)
for a purchase price in cash or other cash payment payable at the time of the
transfer equal to the outstanding principal amount of such Lender’s
participation in the outstanding Loans and all accrued interest, Break Costs and
other amounts payable in relation thereto under the Finance Documents.

 

Page 30 of 128



--------------------------------------------------------------------------------

  (e) The replacement of a Lender pursuant to paragraph (d) above shall be
subject to the following conditions:

 

  (i) the Company shall have no right to replace the Agent;

 

  (ii) neither the Agent nor any Lender shall have any obligation to find a
replacement Lender; and

 

  (iii) in no event shall the Lender replaced under paragraph (d) above be
required to pay or surrender any of the fees received by such Lender pursuant to
the Finance Documents.

 

8.7 Restrictions

 

  (a) Any notice of cancellation or prepayment given by any Party under this
Clause 8 shall, unless it provides that it is conditional upon the consummation
of refinancing of the Facility, be irrevocable and, unless a contrary indication
appears in this Agreement, shall specify the date or dates upon which the
relevant cancellation or prepayment is to be made and the amount of that
cancellation or prepayment.

 

  (b) Any prepayment under this Agreement including, for the avoidance of doubt,
prepayments according to Clause 6.3 (Utilisations in Optional Currencies and
currency fluctuations), shall be made together with accrued interest on the
amount prepaid and, subject to any Break Costs, without premium or penalty.

 

  (c) Unless a contrary indication appears in this Agreement, any part of the
Facility which is prepaid or repaid may be reborrowed in accordance with the
terms of this Agreement.

 

  (d) The Borrowers shall not repay or prepay all or any part of the Loans or
cancel all or any part of the Commitments except at the times and in the manner
expressly provided for in this Agreement.

 

  (e) No amount of the Total Commitments cancelled under this Agreement may be
subsequently reinstated.

 

  (f) If the Agent receives a notice under this Clause 8 it shall promptly
forward a copy of that notice to either the Company or the affected Lender, as
appropriate.

 

  (g) If all or part of a Loan is repaid or prepaid and is not available for
redrawing (other than by operation of Clause 4.2 (Further conditions
precedent)), an amount of the Commitments (equal to the Base Currency Amount of
the amount of the Loan which is repaid or prepaid) will be deemed to be
cancelled on the date of repayment or prepayment. Any cancellation under this
paragraph (g) shall reduce the Commitments of the Lenders rateably.

 

Page 31 of 128



--------------------------------------------------------------------------------

SECTION 5

COSTS OF UTILISATIONS

 

9. INTEREST

 

9.1 Calculation of interest

The rate of interest on each Loan for each Interest Period is the percentage
rate per annum which is the aggregate of the applicable:

 

  (a) Margin;

 

  (b) LIBOR or, in relation to any Loan in EUR, EURIBOR; and

 

  (c) Mandatory Cost, if any.

 

9.2 Determination of Margin

 

  (a) The Margin shall be determined based on the ratio of Net Senior Debt
divided by EBITDA and shall be as follows:

 

Net Senior Debt / EBITDA

   Margin in % per annum

> 2.25 x < 2.75 x

   2.75%

> 1.75 x < 2.25 x

   2.10%

> 1.25 x < 1.75 x

   1.60%

> 0.75 x < 1.25 x

   1.25%

< 0.75 x

   0.90%

 

  (b) The Margin shall be computed quarterly based on the audited consolidated
annual financial statements and the unaudited consolidated quarterly financial
statements of the Group covering the four quarters immediately preceding such
reporting on a rolling basis, as well as the Compliance Certificate delivered to
the Agent pursuant to Clause 20 (Information undertakings) (for the purpose of
this Clause 11.2 together the “Information”). Until the adjustment based on the
Information as of 31 March 2012, the Margin shall be equal to 1.00 per cent. per
annum.

 

  (c) In the event that the Margin is to be adjusted pursuant to this Clause
9.2, the new Margin shall apply:

 

  (i) to any new Loan (including, for the avoidance of doubt, any Rollover
Loan);

 

  (ii) in respect of a running Interest Period, to the period starting on the
next calendar day immediately following an interest payment date pursuant to
Clause 9.3 (Payment of interest), if any, until the last day of that Interest
Period;

in each case after 10 calendar days after receipt of the Information by the
Agent according to Clause 20 (Information undertakings).

 

Page 32 of 128



--------------------------------------------------------------------------------

9.3 Payment of interest

The Borrower to which a Loan has been made shall pay accrued interest on that
Loan on the last day of each Interest Period (and, if the Interest Period is
longer than 6 Months, on the dates falling at 3 monthly intervals after the
first day of the respective Interest Period).

 

9.4 Default interest

 

  (a) If an Obligor fails to pay any amount payable by it under a Finance
Document on its due date, interest shall accrue on the overdue amount from the
due date up to the date of actual payment (both before and after judgment) at a
rate which, subject to paragraph (b) below, is 2 per cent. higher than the rate
which would have been payable if the overdue amount had, during the period of
non-payment, constituted a Loan in the currency of the overdue amount for
successive Interest Periods, each of a duration selected by the Agent (acting
reasonably). Any interest accruing under this Clause 9.4 shall be immediately
payable by the Obligor on demand by the Agent.

 

  (b) If any overdue amount consists of all or part of a Loan which became due
on a day which was not the last day of an Interest Period relating to that Loan:

 

  (i) the first Interest Period for that overdue amount shall have a duration
equal to the unexpired portion of the current Interest Period relating to that
Loan; and

 

  (ii) the rate of interest applying to the overdue amount during that first
Interest Period shall be 2 per cent. higher than the rate which would have
applied if the overdue amount had not become due.

 

  (c) Default interest (if unpaid) arising on an overdue amount will be
compounded with the overdue amount at the end of each Interest Period applicable
to that overdue amount but will remain immediately due and payable.

 

9.5 Notification of rates of interest

The Agent shall promptly notify the Lenders and the relevant Borrower of the
determination of a rate of interest under this Agreement.

 

9.6 Minimum Interest

 

  (a) The rates of interest provided for in this Agreement, including, without
limitation this Clause 9, are minimum interest rates.

 

  (b)

When entering into this Agreement, the Borrowers and each Lender have assumed
that the interest payable at the rates specified in this Agreement is not and
will not be subject to any Tax Deduction. Nevertheless, if a Tax Deduction is
required by law to be made by a Borrower in respect of any interest payable by
it under a Loan and should it be unlawful for such Borrower to comply with
Clause 13.1 (Tax gross-up) for any reason (where this would otherwise be
required by the terms of that Clause taking into account the exclusions set out
in para. (g) or (h) of Clause 13.1 (Tax gross-up)), and if the gross-up is
effectively not paid, (A) the applicable interest rate in relation to that
interest payment shall be (i) the interest rate which would have applied to that
interest payment as

 

Page 33 of 128



--------------------------------------------------------------------------------

  provided for otherwise in this Clause 9 (Interest) in the absence of this
Clause 9.6, divided by (ii) 1 minus the rate at which the relevant Tax Deduction
is required to be made under Swiss domestic law and/or applicable double
taxation treaties (where the rate at which the relevant Tax Deduction is
required to be made is for this purpose expressed as a fraction of 1), and
(B) (i) the relevant Borrower shall be obliged to pay the relevant interest at
the adjusted rate in accordance with this Clause, (ii) the relevant Borrower
shall make the Tax Deduction (within the time allowed and in the minimum amount
required by law) on the interest so recalculated, and (iii) all references to a
rate of interest under such Loan shall be construed accordingly.

 

  (c) To the extent that interest payable by a Borrower under this Agreement
becomes subject to Swiss Withholding Tax or Other Withholding Tax, each relevant
Lender and that Borrower shall promptly cooperate in completing any procedural
formalities (including submitting forms and documents required by the
appropriate Tax authority) to the extent possible and necessary for that
Borrower to obtain authorisation to make interest payments without them being
subject to Swiss Withholding Tax or Other Withholding Tax or to reduce the
applicable withholding tax rate.

 

10. INTEREST PERIODS

 

10.1  Selection of Interest Periods

 

  (a) A Borrower (or the Company on behalf of a Borrower) may select an Interest
Period for a Loan in the Utilisation Request for that Loan.

 

  (b) Subject to this Clause 10, a Borrower (or the Company) may select an
Interest Period of 1 to 12 Months or any other period agreed between the Company
and the Agent (acting on the instructions of all the Lenders).

 

  (c) An Interest Period for a Loan shall not extend beyond the Termination
Date.

 

  (d) Each Interest Period for a Loan shall start on the Utilisation Date.

 

  (e) A Loan has one Interest Period only.

 

10.2  Non-Business Days

If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day in that calendar
month (if there is one) or the preceding Business Day (if there is not).

 

11. CHANGES TO THE CALCULATION OF INTEREST

 

11.1  Absence of quotations

Subject to Clause 11.2 (Market disruption), if LIBOR or, if applicable, EURIBOR
is to be determined by reference to the Reference Banks but a Reference Bank
does not supply a quotation by the Specified Time on the Quotation Day, the
applicable LIBOR or EURIBOR shall be determined on the basis of the quotations
of the remaining Reference Banks.

 

Page 34 of 128



--------------------------------------------------------------------------------

11.2  Market disruption

 

  (a) If a Market Disruption Event occurs in relation to a Loan for any Interest
Period, then the rate of interest on each Lender’s share of that Loan for the
Interest Period shall be the percentage rate per annum which is the sum of:

 

  (i) the Margin;

 

  (ii) the rate notified to the Agent by that Lender as soon as practicable and
in any event before interest is due to be paid in respect of that Interest
Period, to be that which expresses as a percentage rate per annum the cost to
that Lender of funding its participation in that Loan from whatever source it
may reasonably select; and

 

  (iii) the Mandatory Cost, if any, applicable to that Lender’s participation in
the Loan.

 

  (b) In this Agreement “Market Disruption Event” means:

 

  (i) at or about noon on the Quotation Day for the relevant Interest Period the
Screen Rate is not available and none or only one of the Reference Banks
supplies a rate to the Agent to determine LIBOR or, if applicable, EURIBOR for
the relevant currency and Interest Period; or

 

  (ii) before close of business in Zurich on the Quotation Day for the relevant
Interest Period, the Agent receives notifications from Lenders (whose aggregate
participations in a Loan exceed 30 per cent. of that Loan) that the cost to it
of obtaining matching deposits in the Relevant Interbank Market would be in
excess of LIBOR or, if applicable, EURIBOR.

 

11.3  Alternative basis of interest or funding

 

  (a) If a Market Disruption Event occurs and the Agent or the Company so
requires, the Agent and the Company shall enter into negotiations (for a period
of not more than 10 Business Days) with a view to agreeing a substitute basis
for determining the rate of interest.

 

  (b) Any alternative basis agreed pursuant to paragraph (a) above shall, with
the prior consent of all the Lenders and the Company, be binding on all Parties.

 

11.4  Break Costs

 

  (a) Each Borrower shall, within 3 Business Days of demand by a Finance Party,
pay to that Finance Party its Break Costs attributable to all or any part of a
Loan or Unpaid Sum being paid by that Borrower on a day other than the last day
of an Interest Period for that Loan or Unpaid Sum.

 

  (b) Each Lender shall, as soon as reasonably practicable after a demand by the
Agent, provide a certificate confirming the amount of its Break Costs for any
Interest Period in which they accrue.

 

Page 35 of 128



--------------------------------------------------------------------------------

12. FEES

 

12.1  Commitment fee

 

  (a) The Company shall pay to the Agent (for the account of each Lender) a fee
in the Base Currency computed at the rate of 40 per cent. of the applicable
Margin per annum on that Lender’s Available Commitment for the Availability
Period.

 

  (b) The accrued commitment fee is payable on the last day of each successive
period of 3 Months which ends during the Availability Period, on the last day of
the Availability Period and, if cancelled, on the cancelled amount of the
relevant Lender’s Commitment at the time the cancellation is effective.

 

12.2  Structuring fee

The Company shall pay to the Arranger (for its own account) a structuring fee in
the amount and at the times agreed in a Fee Letter.

 

12.3  Agency fee

The Company shall pay to the Agent (for its own account) an agency fee in the
amount and at the times agreed in a Fee Letter.

 

12.4  Participation fee

The Company shall pay to the Arranger (for the account of the Lenders as
determined by the Arranger) a participation fee in accordance with a separate
Fee Letter.

 

12.5  Increase and extension fee

 

  (a) The Company shall pay to the Agent (for the account of the Lenders as
determined by the Agent) an increase fee as determined promptly by the Agent
(after consultation with the Lenders) and notified to the Company by the Agent
following receipt by the Agent of a written notice of the Company soliciting
additional commitments pursuant to Clause 2.1 (The Facility). Such increase fee
shall become payable within 5 Business Days following receipt by the Company of
a notice of the Agent that the Existing Lenders and/or Acceding Lenders have
effectively accepted additional commitments. In the event, the increase fee is
not paid within that period of 5 Business Days, the solicitation of additional
commitments and the corresponding obligation of the Company to pay the increase
fee shall lapse and there will be no increase of the Total Commitments.

 

  (b) The Company shall pay to the Agent (for the account of the Lenders as
determined by the Agent) an extension fee as determined promptly by the Agent
(after consultation with the Lenders) and notified to the Company by the Agent
following receipt by the Agent of the Facility Extension Notice. Such extension
fee shall become payable within 5 Business Days following receipt by the Company
of a notice of the Agent that all Lenders have agreed to the extension of the
Facility from the First Termination Date to the Extended Termination Date. In
the event, the extension fee is not paid within that period of 5 Business Days,
the Facility Extension Notice and the corresponding obligation of the Company to
pay the extension fee shall lapse and there will be no extension of the
Facility.

 

Page 36 of 128



--------------------------------------------------------------------------------

SECTION 6

ADDITIONAL PAYMENT OBLIGATIONS

 

13. TAX GROSS UP AND INDEMNITIES

 

13.1  Tax gross-up

 

  (a) Each Obligor shall make all payments to be made by it (including interest,
principal, interest for late payment and default) without any Tax Deduction,
unless a Tax Deduction is required by law.

 

  (b) The Company shall promptly upon becoming aware that an Obligor must make a
Tax Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Agent accordingly. Similarly, a Finance Party shall notify
the Agent on becoming so aware in respect of a payment payable to that Finance
Party. If the Agent receives such notification from a Finance Party, it shall
notify the Company and that Obligor.

 

  (c) If a Tax Deduction is required by law to be made by an Obligor, the amount
of the payment due from that Obligor shall be increased to an amount which
(after making any Tax Deduction) leaves an amount equal to the payment which
would have been due if no Tax Deduction had been required.

 

  (d) If an Obligor is required to make a Tax Deduction, that Obligor shall make
that Tax Deduction and any payment required in connection with that Tax
Deduction within the time allowed and in the minimum amount required by law.

 

  (e) Within 30 days of making either a Tax Deduction or any payment required in
connection with that Tax Deduction, the Obligor making that Tax Deduction shall
deliver to the Agent for the Finance Party entitled to the payment evidence
satisfactory to that Finance Party that the Tax Deduction has been made or (as
applicable) any appropriate payment paid to the relevant taxing authority. To
the extent that interest payable by an Obligor under this Agreement becomes
subject to Tax Deductions, each relevant Finance Party and each Obligor shall
cooperate in completing any procedural formalities (including submitting forms
and documents required by the appropriate tax authority) to the extent possible
and necessary for that Obligor to obtain authorisation to make interest payments
without them being subject to Tax Deductions, or to make interest payments that
are subject to the lowest legally possible Tax Deductions.

 

  (f) In the event a Tax Deduction is refunded fully or partially to the Finance
Party by the relevant tax authority, the relevant Finance Party shall forward,
after deduction of costs, such an amount to the Obligor which will leave it
(after that payment) in the same after-tax position as it would have been if the
Tax Deduction had not been required to be made by the relevant Obligor, further
provided that the relevant Obligor has fully complied with its obligations under
this Clause 13.1.

 

Page 37 of 128



--------------------------------------------------------------------------------

  (g) An Obligor is not required to make an increased payment to a Finance Party
under paragraph (c) above or to make an increased interest payment in accordance
with Clause 9.6 (Minimum Interest) (but only to such Finance Party) if on the
date on which the payment falls due the payment could have been made to the
relevant Finance Party without a Tax Deduction if the relevant Finance Party had
not breached its obligations pursuant to Clause 24.1 (Transfers by the Lenders)
or had not acquired any rights pursuant to Clause 24.1 (Transfers by the
Lenders) against the relevant Obligor from a Finance Party that had breached its
obligations pursuant to Clause 24.1 (Transfers by the Lenders).

 

  (h) An Obligor is not required to make an increased payment to a Finance Party
under this Clause 13.1 for a Tax Deduction in respect of Tax imposed from a
payment of interest on a Loan, if on the date on which the payment falls due the
payment could have been paid to the relevant Finance Party without a Tax
Deduction if it were a Tax Exempt Lender or a Qualifying Bank Creditor but on
that date that Finance Party is not or has ceased to be a Tax Exempt Lender or a
Qualifying Bank Creditor as a result of any reason attributable to that Finance
Party (such as the revocation of a license) but not as a result of any change
after the date it became a Finance Party under this Agreement in (or in the
interpretation, administration, or application of) any law or treaty or any
published practice or concession of any relevant taxing authority.

 

13.2  Tax indemnity

The Company shall (within 3 Business Days of demand by the Agent) pay to a
Finance Party an amount equal to the loss, liability or cost which that Finance
Party determines will be or has been (directly or indirectly) suffered for or on
account of Tax by that Finance Party in respect of a Finance Document.

The paragraph above shall not apply:

 

  (a) with respect to any loss, liability or costs that will be or has been
(directly or indirectly) suffered for or on account of Tax by a Finance Party:

 

  (i) under the law of the jurisdiction in which that Finance Party is
incorporated or, if different, the jurisdiction (or jurisdictions) in which that
Finance Party is treated as resident for tax purposes; or

 

  (ii) under the law of the jurisdiction in which that Finance Party’s Facility
Office is located in respect of amounts received or receivable in that
jurisdiction,

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by that
Finance Party; or

 

  (b) to the extent a loss, liability or cost that will be or has been directly
or indirectly suffered for or on an amount of Tax:

 

  (i) is or will be compensated for by an increased payment under Clause 13.1
(Tax gross-up) or by a recalculation of interest pursuant to Clause 9.6 (Minimum
Interest); or

 

Page 38 of 128



--------------------------------------------------------------------------------

  (ii) would have been compensated for by an increased payment under Clause 13.1
(Tax gross-up) or by a recalculation of interest pursuant to Clause 9.6 (Minimum
Interest) but was not or will not be so compensated solely because one of the
exclusions of para. (g) or (h) of Clause 13.1 (Tax gross-up) applied or will
apply.

A Finance Party making, or intending to make a claim under the first paragraph
above shall promptly notify the Agent of the event which will give, or has
given, rise to the claim, following which the Agent shall notify the Company.

A Finance Party shall, on receiving a payment from an Obligor under this Clause
13.2, notify the Agent.

 

13.3  Tax Credit

 

  (a) If an Obligor makes a tax payment pursuant to Clause 9.6 (Minimum
Interest), Clause 13.1 (Tax gross-up) or Clause 13.2 (Tax indemnity) and the
relevant Finance Party determines that:

 

  (i) a Tax Credit is attributable either to an increased payment of which that
tax payment forms part, or to that tax payment; and

 

  (ii) that Finance Party has obtained, utilised and retained that Tax Credit,
the Finance Party shall pay an amount to the Obligor which that Finance Party
determines will leave it (after that payment) in the same after Tax position as
it would have been in had the tax payment not been required to be made by the
Obligor.

 

  (b) If any Finance Party makes any payment to an Obligor pursuant to paragraph
(a) above and such Finance Party subsequently determines that such Tax Credit in
respect of which such payment was made was not available, has been withdrawn or
that it was unable to use such Tax Credit in full, the Obligor shall reimburse
such Finance Party such amount as such Finance Party determines, in its
reasonable discretion, is necessary to place it in the same after Tax position
as it would have been in if such Tax Credit had been obtained, fully used and
retained by such Finance Party, but in no circumstances shall the amount
required to be paid by an Obligor pursuant to this paragraph exceed the amount
paid to the Obligor by the Finance Party pursuant to paragraph (a) above.

 

13.4  Confirmation of Original Lenders

Each Original Lender herewith represents that it is a Qualifying Bank Creditor
as of the date of this Agreement.

 

13.5  Stamp duties

The Company shall pay and forthwith on demand indemnify each Finance Party
against any cost, loss, or liability that a Finance Party incurs in relation to
all stamp duty, registration and other similar Taxes which are or become payable
in connection with the entry into, performance or enforcement of any Finance
Document.

 

Page 39 of 128



--------------------------------------------------------------------------------

13.6  Value Added Tax

All consideration expressed to be payable under a Finance Document by any Party
to a Finance Party shall be deemed to be exclusive of any VAT. If VAT is
chargeable on any supply made by any Finance Party to any Party in connection
with a Finance Document, that Party shall pay to the Finance Party, (in addition
to and at the same time as paying the consideration) an amount equal to the
amount of the VAT.

 

14. INCREASED COSTS

 

14.1  Increased costs

 

  (a) Subject to Clause 14.3 (Exceptions) the Company shall, within 3 Business
Days of a demand by the Agent, pay for the account of a Finance Party the amount
of any Increased Costs incurred by that Finance Party or any of its Affiliates
as a result of

 

  (i) the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation; or

 

  (ii) compliance with any law or regulation that enters into legal effect after
the date of this Agreement (including Basel III), it being understood, however,
that no claims for Increased Costs may be made by any Finance Party based on
Basel II (with the exception of any amendments to Basel II in relation to Basel
III).

 

  (b) In this Agreement “Increased Costs” means:

 

  (i) a reduction in the rate of return from the Facility or on a Finance
Party’s (or its Affiliate’s) overall capital;

 

  (ii) an additional or increased cost; or

 

  (iii) a reduction of any amount due and payable under any Finance Document,

which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into its
Commitment or funding or performing its obligations under any Finance Document.

 

14.2  Increased cost claims

 

  (a) A Finance Party intending to make a claim pursuant to Clause 14.1
(Increased costs) shall notify the Agent of the event giving rise to the claim,
following which the Agent shall promptly notify the Company.

 

  (b) Each Finance Party shall, as soon as practicable after a demand by the
Agent, provide a certificate confirming the amount of its Increased Costs.

 

14.3  Exceptions

Clause 14.1 (Increased costs) does not apply to the extent any Increased Cost
is:

 

  (a) attributable to a Tax Deduction required by law to be made by an Obligor
and compensated for by Clause 13.1 (Tax gross-up) or by Clause 9.6 (Minimum
Interest) (or would have been compensated for under Clause 13.1 (Tax gross-up)
but was not so compensated solely because the exclusion in para. (g) or (h) of
Clause 13.1 (Tax gross-up) applied);

 

Page 40 of 128



--------------------------------------------------------------------------------

  (b) compensated for by Clause 13.2 (Tax indemnity) (or would have been
compensated for under Clause 13.2 (Tax indemnity) but was not so compensated
solely because any of the exclusions in paragraph (b) of Clause 13.2 (Tax
indemnity) applied);

 

  (c) compensated for by the payment of the Mandatory Cost; or

 

  (d) attributable to the wilful or grossly negligent breach by the relevant
Finance Party or its Affiliates of any law or regulation.

 

15. OTHER INDEMNITIES

 

15.1  Currency indemnity

 

  (a) If any sum due from an Obligor under the Finance Documents (a “Sum”), or
any order, judgment or award given or made in relation to a Sum, has to be
converted from the currency (the “First Currency”) in which that Sum is payable
into another currency (the “Second Currency”) for the purpose of:

 

  (i) making or filing a claim or proof against that Obligor;

 

  (ii) obtaining or enforcing an order, judgment or award in relation to any
litigation or arbitration proceedings,

that Obligor shall as an independent obligation, within 3 Business Days of
demand, indemnify each Finance Party to whom that Sum is due against any cost,
loss or liability arising out of or as a result of the conversion including any
discrepancy between (A) the rate of exchange used to convert that Sum from the
First Currency into the Second Currency and (B) the rate or rates of exchange
available to that person at the time of its receipt of that Sum.

 

  (b) Each Obligor waives any right it may have in any jurisdiction to pay any
amount under the Finance Documents in a currency or currency unit other than
that in which it is expressed to be payable.

 

15.2  Other indemnities

The Company shall (or shall procure that an Obligor will), within 3 Business
Days of demand, indemnify each Finance Party against any cost, loss, damage or
liability incurred by that Finance Party as a result of:

 

  (a) the occurrence of any Event of Default;

 

  (b) a failure by an Obligor to pay any amount due under a Finance Document on
its due date, including without limitation, any cost, loss, damage or liability
arising as a result of Clause 28 (Sharing among the Finance Parties);

 

  (c) funding, or making arrangements to fund, its participation in a Loan
requested by a Borrower in a Utilisation Request but not made by reason of the
operation of any one or more of the provisions of this Agreement (other than by
reason of default or negligence by that Finance Party alone); or

 

Page 41 of 128



--------------------------------------------------------------------------------

  (d) a Loan (or part of a Loan) not being prepaid in accordance with a notice
of prepayment given by a Borrower or the Company.

 

15.3  Indemnity to the Agent

The Company shall promptly indemnify the Agent against any cost, loss or
liability incurred by the Agent (acting reasonably) as a result of:

 

  (a) investigating any event which it reasonably believes is a Default; or

 

  (b) acting or relying on any notice, request or instruction which it
reasonably believes to be genuine, correct and appropriately authorised.

 

16. MITIGATION BY THE LENDERS

 

16.1  Mitigation

 

  (a) Each Finance Party shall, in consultation with the Company, take all
reasonable steps to mitigate any circumstances which arise and which would
result in any amount becoming payable under or pursuant to, or cancelled
pursuant to, any of Clause 8.1 (Illegality), Clause 13 (Tax gross up and
indemnities), Clause 14 (Increased costs) or paragraph 3 of Schedule 4
(Mandatory Cost formulae) including (but not limited to) transferring its rights
and obligations under the Finance Documents to another Affiliate or Facility
Office.

 

  (b) Paragraph (a) above does not in any way limit the obligations of any
Obligor under the Finance Documents.

 

16.2  Limitation of liability

 

  (a) The Company shall promptly indemnify each Finance Party for all costs and
expenses reasonably incurred by that Finance Party as a result of steps taken by
it under Clause 16.1 (Mitigation).

 

  (b) A Finance Party is not obliged to take any steps under Clause 16.1
(Mitigation) if, in the opinion of that Finance Party (acting reasonably), to do
so likely would be prejudicial to it.

 

17. COSTS AND EXPENSES

 

17.1  Transaction expenses

The Company shall promptly on demand pay the Agent and the Arranger the amount
of all costs and expenses (including but not limited to legal fees, accountant
fees and notary fees) reasonably incurred by any of them in connection with the
negotiation, preparation, printing, execution and syndication of:

 

  (a) this Agreement, the Finance Documents and any other documents referred to
in this Agreement; and

 

  (b) any other Finance Documents executed after the date of this Agreement.

 

Page 42 of 128



--------------------------------------------------------------------------------

17.2 Amendment costs

If an Obligor requests an amendment, waiver or consent, the Company shall,
within 5 Business Days of demand, reimburse the Agent for the amount of all
costs and expenses (including legal fees) reasonably incurred and documented by
the Agent in responding to, evaluating, negotiating or complying with that
request or requirement.

 

17.3 Enforcement costs

The Company shall, within 3 Business Days of demand, pay to each Finance Party
the amount of all costs and expenses (including legal fees) incurred by that
Finance Party in connection with the enforcement of, or the preservation of any
rights under, any Finance Document.

 

Page 43 of 128



--------------------------------------------------------------------------------

SECTION 7

GUARANTEE

 

18. GUARANTEE AND INDEMNITY

 

18.1 Guarantee and indemnity

Each Guarantor irrevocably and unconditionally jointly and severally:

 

  (a) guarantees to each Finance Party punctual performance by each Borrower
(other than itself) of all that Borrower’s obligations under the Finance
Documents;

 

  (b) undertakes with each Finance Party that whenever a Borrower does not pay
any amount when due under or in connection with any Finance Document, that
Guarantor shall immediately on first demand pay that amount as if it was the
principal obligor; and

 

  (c) indemnifies each Finance Party immediately on demand against any cost,
loss or liability suffered by that Finance Party if any obligation guaranteed by
it is or becomes unenforceable, invalid or illegal. The amount of the cost, loss
or liability shall be equal to the amount which that Finance Party would
otherwise have been entitled to recover.

 

18.2 Nature of guarantee and indemnity of Guarantor

Each Guarantor herewith acknowledges that it guarantees and indemnifies under
this Agreement strictly in accordance with art. 111 of the Swiss Code of
Obligations and the terms and conditions of this Agreement on first demand by
the Agent (acting on behalf and for the account of the Finance Parties) as a
primary, independent obligor and not as a surety (Bürge).

 

18.3 Continuing guarantee

This guarantee is a continuing guarantee, i.e. is entered into for an undefined
term, and will extend to the ultimate balance of sums payable by any Obligor
under the Finance Documents, regardless of any intermediate payment or discharge
in whole or in part. It shall expire upon a declaration of release by the Agent
(acting upon instructions of all Finance Parties).

 

18.4 Reinstatement

If any discharge, release or arrangement (whether in respect of the obligations
of any Obligor or any security for those obligations or otherwise) is made by a
Finance Party in whole or in part on the basis of any payment, security or other
disposition which is avoided or must be restored in insolvency, liquidation,
administration or otherwise, without limitation, then the liability of each
Guarantor under this Clause 18 will continue or be reinstated as if the
discharge, release or arrangement had not occurred.

 

18.5 Waiver of defences

The obligations of each Guarantor under this Clause 18 are independent from the
validity or enforceability of the obligations of each Borrower and will not be
affected by an act, omission, matter or thing which, but for this Clause, would
reduce, release or prejudice any of its obligations under this Clause 18
(without limitation and whether or not known to it or any Finance Party)
including (without limitation):

 

  (a) any time, waiver or consent granted to, or composition with, any Obligor
or other person;

 

Page 44 of 128



--------------------------------------------------------------------------------

  (b) the release of any other Obligor or any other person under the terms of
any composition or arrangement with any creditor of any member of the Group;

 

  (c) the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any Obligor or other person or any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;

 

  (d) any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor or any other
person;

 

  (e) any amendment, novation, supplement, extension, restatement (however
fundamental and whether or not more onerous) or replacement of any Finance
Document or any other document or security including without limitation any
change in the purpose of, any extension of or any increase in any facility or
the addition of any new facility under any Finance Document or other document or
security;

 

  (f) any unenforceability, illegality or invalidity of any obligation of any
person under any Finance Document or any other document or security; or

 

  (g) any insolvency or similar proceedings.

 

18.6 Immediate recourse

Each Guarantor waives any right it may have of first requiring any Finance Party
(or any trustee or agent on its behalf) to proceed against or enforce any other
rights or security or claim payment from any person before claiming from that
Guarantor under this Clause 18. This waiver applies irrespective of any law or
any provision of a Finance Document to the contrary.

 

18.7 Appropriations

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full, each
Finance Party (or any trustee or agent on its behalf) may:

 

  (a) refrain from applying or enforcing any other moneys, security or rights
held or received by that Finance Party (or any trustee or agent on its behalf)
in respect of those amounts, or apply and enforce the same in such manner and
order as it sees fit (whether against those amounts or otherwise) and no
Guarantor shall be entitled to the benefit of the same; and

 

  (b) hold in an interest-bearing suspense account any moneys received from any
Guarantor or on account of any Guarantor’s liability under this Clause 18.

 

Page 45 of 128



--------------------------------------------------------------------------------

18.8 Deferral of Guarantors’ rights

 

  (a) Until all amounts which may be or become payable by the Obligors under or
in connection with the Finance Documents have been irrevocably paid in full and
unless the Agent otherwise directs, no Guarantor will exercise any rights which
it may have by reason of performance by it of its obligations under the Finance
Documents or by reason of any amount being payable, or liability arising, under
this Clause 18:

 

  (i) to be indemnified by an Obligor;

 

  (ii) to claim any contribution from any other guarantor of any Obligor’s
obligations under the Finance Documents;

 

  (iii) to take the benefit (in whole or in part and whether by way of
subrogation or otherwise) of any rights of the Finance Parties under the Finance
Documents or of any other guarantee or security taken pursuant to, or in
connection with, the Finance Documents by any Finance Party;

 

  (iv) to bring legal or other proceedings for an order requiring any Obligor to
make any payment, or perform any obligation, in respect of which any Guarantor
has given a guarantee, undertaking or indemnity under Clause 18.1 (Guarantee and
indemnity);

 

  (v) to exercise any right of set-off against any Obligor; and/or

 

  (vi) to claim or prove as a creditor of any Obligor in competition with any
Finance Party.

 

  (b) In particular, until any and all obligations to the Finance Parties (or
any of them) under or in connection with the Finance Documents have irrevocably
been paid or discharged in full, no Guarantor shall exercise any right of
recourse (Rückgriffsrecht) it may have against any other Obligor by reason of
performance by it under this guarantee for the benefit of that other Obligor,
nor shall a Guarantor set off any claim under such right of recourse against any
debt it may have vis-à-vis such other Obligor, or assign or pledge such right of
recourse in full or in part. Each other Obligor herewith undertakes neither to
make any payment to a Guarantor with respect to any such right of recourse nor
to set off any claim such other Obligor may have against a Guarantor against any
claim a Guarantor may have under a right of recourse against such other Obligor.

 

  (c) Each Guarantor herewith assigns any and all claims it may have under such
right of recourse against any other Obligor to the Agent for security purposes
(Sicherungszession) effective as of the date of adjudication of bankruptcy, the
grant of a moratorium, the entry into any kind of composition arrangements with
creditors or as of the date of resolution of liquidation of such other Obligor.

 

  (d) Any amount received or recovered by a Guarantor in violation of this
Clause 18.8 shall immediately be notified by that Guarantor to the Agent and,
upon the Agent’s request, paid forthwith to the Agent for application to any
outstanding amount of the Finance Parties under or in connection with the
Finance Documents.

 

Page 46 of 128



--------------------------------------------------------------------------------

18.9 Additional security

This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Finance Party.

 

Page 47 of 128



--------------------------------------------------------------------------------

SECTION 8

REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT

 

19. REPRESENTATIONS

Each Obligor, except as otherwise provided for hereinafter, makes the
representations and warranties set out in this Clause 19 to each Finance Party
on the date of this Agreement and, by reference to the facts and circumstances
then existing (except for the representations and warranties set out in Clause
19.7 (Deduction of Tax), Clause 19.8 (No filing or stamp taxes) and Clause 19.10
(No misleading information) which shall only be made as of the date of this
Agreement and on the date of the initial Utilisation Request), on the date of
each Utilisation Request, on the first day of each Interest Period, on the date
of each request to the Agent in accordance with Clause 7.3 (Extension of
Facility), and, in the case of an Additional Obligor, the day on which it
becomes (or it is proposed that it becomes) an Additional Obligor.

 

19.1 Status

 

  (a) It is a corporation, duly incorporated and validly existing under the law
of its jurisdiction of incorporation.

 

  (b) It and each of its Subsidiaries has the power to own its assets and carry
on its business as it is being conducted.

 

19.2 Binding obligations

The obligations expressed to be assumed by it in each Finance Document are,
subject to any general principles of law limiting its obligations, legal, valid,
binding and enforceable obligations.

 

19.3 Non-conflict with other obligations

The entry into and performance by it of, and the transactions contemplated by,
the Finance Documents do not and will not conflict with:

 

  (a) any law or regulation applicable to it;

 

  (b) its or any of its Subsidiaries’ constitutional documents; or,

 

  (c) to the best of its knowledge, any material agreement or instrument binding
upon it or any of its Material Subsidiaries.

 

19.4 Power and authority

It has the power to enter into, perform and deliver, and has taken all necessary
action to authorise its entry into, performance and delivery of, the Finance
Documents to which it is a party and the transactions contemplated by those
Finance Documents.

 

19.5 Validity and admissibility in evidence

All Authorisations required or desirable:

 

  (a) to enable it lawfully to enter into, exercise its rights and comply with
its obligations in the Finance Documents to which it is a party; and

 

Page 48 of 128



--------------------------------------------------------------------------------

  (b) to make the Finance Documents to which it is a party admissible in
evidence in its jurisdiction of incorporation,

have been obtained or effected and are in full force and effect.

 

19.6 Governing law and enforcement

 

  (a) The choice of Swiss law stipulated in the Finance Documents to which it is
a party as the governing law of the Finance Documents will be recognised and
enforced in its jurisdiction of incorporation.

 

  (b) Any judgment obtained in the jurisdiction of the courts of Zurich
stipulated in the Finance Documents to which it is a party in relation to such
Finance Documents will be recognised and enforced in its jurisdiction of
incorporation, subject to compliance with applicable treaties and general
principles of due process.

 

19.7 Deduction of Tax

It is not required to make any deduction or withholding for or on account of Tax
from any payment it may make under any Finance Document.

 

19.8 No filing or stamp taxes

Under the law of its jurisdiction of incorporation it is not necessary that the
Finance Documents be filed, recorded or enrolled with any court or other
authority in that jurisdiction or that any stamp, registration or similar tax be
paid on or in relation to the Finance Documents or the transactions contemplated
by the Finance Documents.

 

19.9 No default

No Event of Default is continuing or might reasonably be expected to result from
the making of any Utilisation.

 

19.10 No misleading information

 

  (a) Any factual information provided by any member of the Group for the
purposes of the Confidential Transaction Description was true and accurate in
all material respects as at the date it was provided or as at the date (if any)
at which it is stated.

 

  (b) The financial projections contained in the Confidential Transaction
Description have been prepared on the basis of recent historical information and
on the basis of reasonable assumptions.

 

  (c) Until and as of the date of the authorisation by the Company of the
Confidential Transaction Description dated 16 September 2011, nothing has
occurred or been omitted from the Confidential Transaction Description and no
information has been given or withheld that results in the information contained
in the Confidential Transaction Description being untrue or misleading in any
material respect.

 

19.11 Financial statements

 

  (a) Its Original Financial Statements were prepared in accordance with GAAP
consistently applied.

 

Page 49 of 128



--------------------------------------------------------------------------------

  (b) Its Original Financial Statements and, to the best of the Company’s
knowledge, the financial statements of each member of the Group, fairly and
truly represent its or the relevant member of the Group’s financial condition
and operations (consolidated in the case of the Company) as at the end and
during the relevant financial year.

 

  (c) Between the date of the Original Financial Statement and the date of this
Agreement there has been no material adverse change in its business or financial
condition (or the business or consolidated financial condition of the Group, in
the case of the Company) which would have a Material Adverse Effect.

 

19.12 Pari passu ranking

Its payment obligations under the Finance Documents rank at least pari passu
with the claims of all its other unsecured and unsubordinated creditors, except
for obligations mandatorily preferred by law applying to companies generally.

 

19.13 No proceedings pending or threatened

No litigation, arbitration or other proceedings of or before any court, arbitral
body or authority involving a member of the Group, which the Company reasonably
expects to have a Material Adverse Effect have been started or threatened in
writing, it being understood that in case of civil actions, only litigations
with a sum in dispute exceeding USD 10,000,000 (or its equivalent in another
currency) shall be considered.

 

19.14 Licenses, permits and compliance with law

To the best of the Company’s knowledge, all authorisations and licenses
(including, for the avoidance of doubt, all regulatory consents and approvals)
required and material for the operation of the business of the Group as it is
being conducted have been obtained by the relevant member of the Group and each
member of the Group is in compliance with and maintains all applicable laws and
regulations material for the operation of the business of the Group.

 

19.15 No security interests

As from the first Utilisation, no Security exists over all or any of the present
or future revenues or assets of any member of the Group save for Securities
permitted pursuant to para. (c) of Clause 22.5 (Negative pledge).

 

19.16 Environmental Laws

Each member of the Group has complied with all environmental laws to which it is
subject in all material respects, has obtained and complied with all
environmental licences required and material in connection with the operation of
the business of the Group and, to the best of the Company’s knowledge, no
property currently owned, leased, occupied or controlled by it is contaminated
with any hazardous substance and, no property previously owned, leased, occupied
or controlled by it is contaminated with any hazardous substance which
contamination, in either case, would have a Material Adverse Effect.

 

Page 50 of 128



--------------------------------------------------------------------------------

19.17 No use relating to a Sanctioned Country or Sanctioned Activity

None of the Obligors or any of their Affiliates use any proceeds from a Loan for
business activities relating to a Sanctioned Country or a Sanctioned Activity.

 

19.18 Insurance coverage

Each Obligor and each Material Subsidiary maintains with reputable insurers such
insurances a company in the same position or business as the relevant Obligor or
Material Subsidiary would maintain.

 

19.19 Intra-group loans and dividend payments

Intra-group loans or dividend payments in favour of the Company are in no way
restricted except for restrictions, if any, provided for by mandatory provisions
of, e.g., applicable corporate or tax law.

 

19.20 Compliance with Finance Documents

Each Obligor is in compliance with the Finance Documents to which it is a party
and, in particular, with all its covenants and undertakings under this
Agreement.

 

19.21 Winding-up, liquidation, dissolution, bankruptcy or restructuring

To the best of the Company’s knowledge, no resolution, procedure or application
for winding-up, liquidation, dissolution, bankruptcy, restructuring (or
equivalent proceedings under applicable foreign law) other than Group internal
restructurings (with the exception of Group internal restructurings of any
Obligor or any Material Subsidiary which require the consent of the Lenders)
exists or is threatened that could result in such winding-up, liquidation,
dissolution, bankruptcy, reorganization of a member of the Group.

 

20. INFORMATION UNDERTAKINGS

The undertakings in this Clause 20 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.

 

20.1 Financial statements

From the date of this Agreement and for so long as any amount is outstanding
under the Finance Documents or any Commitment is in force, the Company shall
supply to the Agent in sufficient copies for all the Lenders:

 

  (a) as soon as the same become available, but in any event within 45 days
following each 31 March, 30 June, 30 September and 31 December and for the first
time as per 31 December 2011 the Group’s consolidated balance sheet, profit and
loss statement and cash flow statement.

 

  (b) as soon as the same become available, but in any event within 45 days
following each 31 March and 30 September and for the first time as per
31 March 2012 an update on the external bank debt situation (External Basket)
according to Clause 22.15 (Limitation on additional Financial Indebtedness),
showing the limits made available outside the Facility as well as the amounts
utilized.

 

Page 51 of 128



--------------------------------------------------------------------------------

  (c) as soon as the same become available, but in any event within 120 days
following the end of each financial year and for the first time as per
31 March 2012:

 

  (i) the Group’s consolidated balance sheet, profit and loss statement and cash
flow statement as well as the auditors’ report of the Group compliant with the
legal requirements; and

 

  (ii) the balance sheet, profit and loss statement and cash flow statement as
well as the auditors’ report compliant with the legal requirements of each of
the Obligors.

 

  (d) as soon as the same becomes available, but in any event not later than
15 May of each year and for the first time as per 15 May 2012 the budget of the
Group for the following financial year (key performance drivers) including
information on the business strategy.

 

20.2 Compliance Certificate

The Company shall supply to the Agent, with each set of financial statements
delivered pursuant to para. (a) or (c) of Clause 20.1 (Financial statements), a
Compliance Certificate signed by Management setting out (in reasonable detail)
computations as to compliance with Clause 21 (Financial covenants) as at the
date as at which those financial statements were drawn up and certifying that
all financial covenants and terms of this Agreement have been complied with as
at the testing date and no Default has occurred or is continuing.

 

20.3 Requirements as to financial statements

 

  (a) Each set of financial statements delivered by the Company pursuant to
Clause 20.1 (Financial statements) shall be certified by the Management or a
director of the relevant company as fairly representing its financial condition
as at the date as at which those financial statements were drawn up.

 

  (b) The Company shall procure that each set of financial statements delivered
pursuant to Clause 20.1 (Financial statements) is prepared using GAAP.

 

  (c) The Company shall procure that each set of financial statements of an
Obligor delivered pursuant to Clause 20.1 (Financial statements) is prepared
using GAAP, accounting practices and financial reference periods consistent with
those applied in the preparation of the Original Financial Statements for that
Obligor unless, in relation to any set of financial statements, it notifies the
Agent that there has been a change in GAAP, the accounting practices or
reference periods and its Management or, upon reasonable request by the Agent,
its auditors (or, if appropriate, the auditors of the Obligor) deliver to the
Agent:

 

  (i) a description of any change necessary for those financial statements to
reflect the GAAP, accounting practices and reference periods upon which that
Obligor’s Original Financial Statements were prepared; and

 

Page 52 of 128



--------------------------------------------------------------------------------

  (ii) sufficient information, in form and substance as may be reasonably
required by the Agent, to enable the Lenders to determine whether Clause 21
(Financial covenants) has been complied with and make an accurate comparison
between the financial position indicated in those financial statements and that
Obligor’s Original Financial Statements.

Any reference in this Agreement to those financial statements shall be construed
as a reference to those financial statements as adjusted to reflect the basis
upon which the Original Financial Statements were prepared.

 

20.4 Information: miscellaneous

The Company shall supply to the Agent (in sufficient copies for all the Lenders,
if the Agent so requests):

 

  (a) all documents dispatched by the Company to its shareholders (or any class
of them) or its creditors generally at the same time as they are dispatched;

 

  (b) any ad-hoc information provided by the Company or the Group to the SIX
Swiss Exchange;

 

  (c) together with each set of financial statements delivered pursuant to para.
(a) or (c) of Clause 20.1 (Financial statements), a list containing all members
of the Group falling under the definition of “Material Subsidiary” pursuant to
Clause 1.1 (Definitions);

 

  (d) in case of a Permitted Acquisition exceeding an amount of USD 50,000,000,
a pro-forma business plan as provided for in Clause 22.7 (Merger, joint venture
and further acquisitions);

 

  (e) promptly upon becoming aware of them, the details of any litigation,
arbitration, debt collection proceedings or administrative proceedings which are
current, threatened or pending against any member of the Group, and which the
Company reasonably expects to have a Material Adverse Effect; and

 

  (f) promptly, such further information regarding the financial condition,
business and operations of any member of the Group as any Finance Party (through
the Agent) may reasonably request.

 

20.5 Notification of Default

 

  (a) Each Obligor shall notify the Agent of any Default (and the steps, if any,
being taken to remedy it) promptly upon becoming aware of its occurrence (unless
that Obligor is aware that a notification has already been provided by another
Obligor).

 

  (b) Promptly upon a request by the Agent, the Company shall supply to the
Agent a certificate signed by two of its directors or senior officers on its
behalf certifying that no Default is continuing (or if a Default is continuing,
specifying the Default and the steps, if any, being taken to remedy it).

 

20.6 Use of websites

 

  (a) The Company may satisfy its obligation under this Agreement to deliver any
information in relation to those Lenders (the “Website Lenders”) who accept this
method of communication by posting this information onto an electronic website
designated by the Company and the Agent (the “Designated Website”) if:

 

  (i) the Agent expressly agrees (after consultation with each of the Lenders)
that it will accept communication of the information by this method;

 

Page 53 of 128



--------------------------------------------------------------------------------

  (ii) both, the Company and the Agent, are aware of the address of and any
relevant password specifications for the Designated Website; and

 

  (iii) the information is in a format previously agreed between the Company and
the Agent.

If any Lender (a “Paper Form Lender”) does not agree to the delivery of
information electronically then the Agent shall notify the Company accordingly
and the Company shall supply the information to the Agent (in sufficient copies
for each Paper Form Lender) in paper form. In any event, the Company shall
supply the Agent with at least one copy in paper form of any information
required to be provided by it.

 

  (b) The Agent shall supply each Website Lender with the address of and any
relevant password specifications for the Designated Website following
designation of that website by the Company and the Agent.

 

  (c) The Company shall promptly upon becoming aware of its occurrence notify
the Agent if:

 

  (i) the Designated Website cannot be accessed due to technical failure;

 

  (ii) the password specifications for the Designated Website change;

 

  (iii) any new information which is required to be provided under this
Agreement is posted onto the Designated Website;

 

  (iv) any existing information which has been provided under this Agreement and
posted onto the Designated Website is amended; or

 

  (v) the Company becomes aware that the Designated Website or any information
posted onto the Designated Website is or has been infected by any electronic
virus or similar software.

If the Company notifies the Agent under paragraph (c)(i) or paragraph (c)(v)
above, all information to be provided by the Company under this Agreement after
the date of that notice shall be supplied in paper form unless and until the
Agent and each Website Lender is satisfied that the circumstances giving rise to
the notification are no longer continuing.

 

  (d) Any Website Lender may request, through the Agent, one paper copy of any
information required to be provided under this Agreement which is posted onto
the Designated Website. The Company shall comply with any such request within 10
Business Days.

 

Page 54 of 128



--------------------------------------------------------------------------------

20.7 “Know your customer” checks

 

  (a) If:

 

  (i) the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement;

 

  (ii) any change in the status or the shareholder structure of an Obligor after
the date of this Agreement; or

 

  (iii) a proposed transfer by a Lender of any of its rights and obligations
under this Agreement to a party that is not a Lender prior to such transfer, or
the accession of an Acceding Lender to the Finance Documents pursuant to the
Increase Feature,

obliges the Agent or any Lender (or, in the case of paragraph (iii) above, any
prospective new Lender) to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, each Obligor shall promptly upon the request of the
Agent or any Lender supply, or procure the supply of, such documentation and
other evidence as is reasonably requested by the Agent (for itself or on behalf
of any Lender) or any Lender (for itself or, in the case of the event described
in paragraph (iii) above, on behalf of any prospective new Lender) in order for
the Agent, such Lender or, in the case of the event described in paragraph
(iii) above, any prospective new Lender to carry out and be satisfied it has
complied with all necessary “know your customer” or other similar checks under
all applicable laws and regulations pursuant to the transactions contemplated in
the Finance Documents.

 

  (b) Each Lender shall promptly upon the request of the Agent supply, or
procure the supply of, such documentation and other evidence as is reasonably
requested by the Agent (for itself) in order for the Agent to carry out and be
satisfied it has complied with all necessary “know your customer” or other
similar checks under all applicable laws and regulations pursuant to the
transactions contemplated in the Finance Documents.

 

  (c) The Company shall, by not less than 10 Business Days’ prior written notice
to the Agent, notify the Agent (which shall promptly notify the Lenders) of its
intention to request that one of its Subsidiaries becomes an Additional Obligor
pursuant to Clause 25 (Changes to the Obligors).

 

  (d)

Following the giving of any notice pursuant to paragraph (c) above, if the
accession of such Additional Obligor obliges the Agent or any Lender to comply
with “know your customer” or similar identification procedures in circumstances
where the necessary information is not already available to it, the Company
shall promptly upon the request of the Agent or any Lender supply, or procure
the supply of, such documentation and other evidence as is reasonably requested
by the Agent (for itself or on behalf of any Lender) or any Lender (for itself
or on behalf of any prospective new Lender) in order for the Agent or such

 

Page 55 of 128



--------------------------------------------------------------------------------

  Lender or any prospective new Lender to carry out and be satisfied it has
complied with all necessary “know your customer” or other similar checks under
all applicable laws and regulations pursuant to the accession of such Subsidiary
to this Agreement as an Additional Obligor.

 

21. FINANCIAL COVENANTS

 

21.1 Covenants

From the date of this Agreement and for so long as any amount is outstanding
under the Finance Documents or any Commitment is in force, the following ratios
tested on the consolidated financial data of the Group must be complied with at
all times:

 

  (a) Net Senior Debt Ratio:

Starting on 31 December 2011, the Net Senior Debt Ratio shall amount to a
maximum of 2.75 x.

 

  (b) Interest Cover Ratio:

Starting on 31 December 2011, the Interest Cover Ratio shall amount to a minimum
of 5.00 x.

 

  (c) Adjusted Equity Ratio:

Starting on 31 December 2011, the Adjusted Equity Ratio shall amount to a
minimum of 35.0 per cent.

 

21.2 Test of covenants

 

  (a) The ratios in Clause 21.1 (Covenants) shall be tested quarterly on a
rolling basis based on the audited consolidated annual financial statements of
the Group prepared as per 31 March and based on the unaudited consolidated
quarterly financial statements of the Group prepared as per 30 June,
30 September and 31 December of each financial year. The test shall be made on
the basis of the consolidated financial statements of the Group covering the
most recent four financial quarters pursuant to para. (c) of Clause 20.1
(Financial statements). The tests shall be made as soon as the relevant
financial statements are available pursuant to para. (a) of Clause 20.1
(Financial statements). The first test shall be made on the basis of the
quarterly financial statements as per 31 December 2011.

 

  (b) If there is a mandatory change in GAAP after the date of this Agreement
and based on such change any member of the Group is required to adjust its
accounting standards so that the ratios as calculated under this Agreement (the
“Ratios”) based on such changed GAAP (the “Changed GAAP”) would be different
from the Ratios based on the GAAP applicable as of the date of this Agreement
(“Basis GAAP”) the Basis GAAP shall, subject to paragraph (d) below, remain
applicable during the term of this Agreement for purposes of calculating the
Ratios.

 

Page 56 of 128



--------------------------------------------------------------------------------

  (c) In case of such mandatory change in GAAP having the effect as described in
paragraph (b) above, the Company shall notify the Agent of the change in GAAP
and deliver to the Agent a duly signed statement of the Company’s auditors
containing, in form and substance as may be reasonably requested by the Agent,

 

  (i) a description of the change in GAAP and a confirmation that such change
applies generally for financial statements prepared in accordance with
applicable GAAP;

 

  (ii) a description and explanation of all changes necessary for the financial
statements to reflect the change in GAAP; and

 

  (iii) sufficient information to enable the Lenders to make an accurate
comparison between the financials of the financial statements considering such
change in GAAP and of the financial statements as per the same date prepared
without considering the change in GAAP.

 

  (d) After a change in GAAP after the date of this Agreement as described in
paragraph (b) above, the Lenders and the Company may negotiate in good faith any
adjustments to the calculation and the relevant levels of the Ratios (for
purposes of the determination of the Margin pursuant to Clause 9.2
(Determination of Margin) and the financial covenants pursuant to Clause 21.1
(Covenants)), provided that neither the Lenders nor the Company shall be obliged
to consent to any change. If no agreement can be reached between the Lenders and
the Company in this regard, the Ratios shall be calculated as described in
paragraph (b) above.

 

22. GENERAL UNDERTAKINGS

The undertakings in this Clause 22 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.

 

22.1 Authorisations

Each Obligor shall promptly:

 

  (a) obtain, comply with and do all that is necessary to maintain in full force
and effect; and

 

  (b) upon request of the Agent supply certified copies to the Agent of,

any Authorisation required under any law or regulation of its jurisdiction of
incorporation to enable it to perform its obligations under the Finance
Documents, to operate the business of the Group and to ensure the legality,
validity, enforceability or admissibility in evidence in its jurisdiction of
incorporation of any Finance Document.

 

22.2 Compliance with laws

Each Obligor shall (and the Company shall procure that each member of the Group
will) comply with all laws (including environmental laws) and regulations to
which it may be subject and which are material for the operation of the business
of the Group.

 

Page 57 of 128



--------------------------------------------------------------------------------

22.3 Insurance coverage

Each Obligor and each Material Subsidiary shall maintain with reputable insurers
such insurances a company in the same position or business as the relevant
Obligor or Material Subsidiary would maintain.

 

22.4 No use relating to a Sanctioned Country or Sanctioned Activity

No Obligor shall (and the Company shall procure that no other member of the
Group will) use a Loan or any proceeds from a Loan (whether directly or
indirectly) for business activities relating to a Sanctioned Country or a
Sanctioned Activity.

 

22.5 Negative pledge

In this Clause 22.5, “Quasi-Security” means an arrangement or transaction
described in paragraph (b) below.

 

  (a) No Obligor shall (and the Company shall ensure that no other member of the
Group will) create or permit to subsist any Security over any of its assets.

 

  (b) No Obligor shall (and the Company shall ensure that no other member of the
Group will):

 

  (i) sell, transfer or otherwise dispose of any of its assets on terms whereby
they are or may be leased to or re-acquired by an Obligor or any other member of
the Group;

 

  (ii) sell, transfer or otherwise dispose of any of its receivables on recourse
terms;

 

  (iii) enter into any arrangement under which money or the benefit of a bank or
other account may be applied, set-off or made subject to a combination of
accounts; or

 

  (iv) enter into any other preferential arrangement having a similar effect,

in circumstances where the arrangement or transaction is entered into primarily
as a method of raising Financial Indebtedness or of financing the acquisition of
an asset.

 

  (c) Paragraphs (a) and (b) above do not apply to any Security or (as the case
may be) Quasi-Security, listed below:

 

  (i) any Security or Quasi-Security listed in Schedule 9 (Existing Security)
except to the extent the principal amount secured by that Security or
Quasi-Security exceeds the amount stated in that Schedule;

 

  (ii) any netting or set-off arrangement entered into by any member of the
Group in the ordinary course of its banking arrangements for the purpose of
netting debit and credit balances;

 

  (iii) any payment or close out netting or set-off arrangement pursuant to any
hedging transaction entered into by a member of the Group for the purpose of:

 

  (A) hedging any risk to which any member of the Group is exposed in its
ordinary course of trading; or

 

Page 58 of 128



--------------------------------------------------------------------------------

  (B) its interest rate or currency management operations which are carried out
in the ordinary course of business and for non-speculative purposes only,

excluding, in each case, any Security or Quasi-Security under a credit support
arrangement in relation to a hedging transaction;

 

  (iv) any lien arising by operation of law and in the ordinary course of
trading;

 

  (v) any Security or Quasi-Security over or affecting any asset acquired by a
member of the Group after the date of this Agreement if:

 

  (A) the Security or Quasi-Security was not created in contemplation of the
acquisition of that asset by a member of the Group;

 

  (B) the principal amount secured has not been increased in contemplation of or
since the acquisition of that asset by a member of the Group; and

 

  (C) the Security or Quasi-Security is removed or discharged within 6 months of
the date of acquisition of such asset;

 

  (vi) any Security or Quasi-Security over or affecting any asset of any company
which becomes a member of the Group after the date of this Agreement, where the
Security or Quasi-Security is created prior to the date on which that company
becomes a member of the Group, if:

 

  (A) the Security or Quasi-Security was not created in contemplation of the
acquisition of that company;

 

  (B) the principal amount secured has not increased in contemplation of or
since the acquisition of that company; and

 

  (C) the Security or Quasi-Security is removed or discharged within 6 months of
that company becoming a member of the Group;

 

  (vii) any Security or Quasi-Security entered into pursuant to any Finance
Document;

 

  (viii) any Security or Quasi-Security arising under any retention of title,
hire purchase or conditional sale arrangement or arrangements having similar
effect in respect of goods supplied to a member of the Group in the ordinary
course of trading and on the supplier’s standard or usual terms and not arising
as a result of any default or omission by any member of the Group; or

 

Page 59 of 128



--------------------------------------------------------------------------------

  (ix) any Security or Quasi-Security securing the Financial Indebtedness under
the External Basket up to an aggregate amount of USD 50,000,000 (or its
equivalent in another currency or currencies) it being understood that any
Security or Quasi-Security listed in Schedule 9 (Existing Security) securing
Financial Indebtedness under the External Basket will be included in the
calculation of the threshold pursuant to this sub-section (ix).

 

22.6 Disposals

 

  (a) No Obligor shall (and the Company shall ensure that no other member of the
Group will), enter into a single transaction or a series of transactions
(whether related or not) and whether voluntary or involuntary to sell, lease,
transfer or otherwise dispose of any asset.

 

  (b) Paragraph (a) above does not apply to any sale, lease, transfer or other
disposal:

 

  (i) made in the ordinary course of trading of the disposing entity;

 

  (ii) of assets in exchange for other assets comparable or superior as to type,
value and quality;

 

  (iii) of assets if the net proceeds from such sale, lease, transfer or other
disposal are reinvested for the purchase of equivalent assets within 6 Months
after receipt of such proceeds;

 

  (iv) where the higher of the market value or consideration receivable (when
aggregated with the higher of the market value or consideration receivable for
any other sale, lease, transfer or other disposal, other than any permitted
under paragraphs (i) to (iii) above) does not exceed USD 50,000,000 (or its
equivalent in another currency or currencies) in any financial year.

 

22.7 Merger, joint venture and further acquisitions

No Obligor shall (and the Company shall procure that no other member of the
Group will) enter into any amalgamation, demerger (Spaltung), transformation
(Umwandlung), merger, Joint Venture or corporate reconstruction or make an
acquisition or any other participation with or in respect of any party except
for

 

  (a) Group internal restructurings provided that such Group internal
restructurings do

 

  (i) not constitute, include or result in (A) a transfer of rights and/or
obligations of an Obligor under the Finance Documents or (B) a transfer or
disposal of assets by an Obligor (other than as permitted under Clause 22.6
(Disposals)), neither in form of a transfer of assets (Vermögensübertragung)
pursuant to art. 69 et seq. Swiss Merger Law nor otherwise; and

 

  (ii) not impair any Security granted to the Lenders under this Agreement;

 

  (b) restructurings prescribed by law; and

 

  (c) Permitted Acquisitions;

 

Page 60 of 128



--------------------------------------------------------------------------------

provided that,

 

  (a) in any event, the Company delivers to the Agent an updated Group chart
reflecting the changes in the legal structure of the Group; and

 

  (b) in the case of Permitted Acquisitions according to paragraph (c) above,
the Company delivers to the Agent all reasonably relevant information with
regard to such Permitted Acquisition including, in the case of Permitted
Acquisitions exceeding an amount of USD 50,000,000, a pro forma business plan
(including the target of the Acquisition Transaction) covering the time period
between the completion of the Permitted Acquisition and the Termination Date
evidencing that the planned transaction is not (and will on a look forward basis
not be) in conflict with the financial covenants pursuant to Clause 21
(Financial covenants) and such further information as is reasonably requested by
the Agent (for itself or on behalf of any Lender).

 

22.8 Change of business

Neither the Company nor any Obligor shall (and the Company shall procure that no
Material Subsidiary will) make a material change to the general nature and scope
of its business from that carried on at the date of this Agreement, other than
in connection with Group internal restructurings that comply with para. (a) of
Clause 22.7 (Merger, joint venture and further acquisitions).

 

22.9 Maintenance of assets

Each Obligor shall (and the Company shall procure that each other member of the
Group will) maintain all of its assets that are necessary and material for the
conduct of the business in a condition being as good as they are at the date of
this Agreement, ordinary wear and tear excepted.

 

22.10 Pari Passu Ranking

Each Obligor shall ensure that all its financial obligations vis-à-vis a Finance
Party under the Finance Documents shall at all times rank at least pari passu
with all other present or future unsecured and unsubordinated Financial
Indebtedness of such Obligor, except for obligations preferred by mandatory law
applicable to companies generally.

 

22.11 At arm’s length trading

No Obligor shall (and the Company shall procure that no other member of the
Group will) enter into transactions with any Affiliate other than on arm’s
length terms.

 

22.12 Intellectual Property

Each Obligor shall (and the Company shall procure that any other member of the
Group will) preserve and maintain the substance and validity of the Intellectual
Property rights which are material to the business of the Group and, to the
extent commercially reasonable to do so, take all necessary steps to prevent, or
remedy, any infringement of the Intellectual Property rights in accordance with
existing practice.

 

22.13 Limitation of granting of loans to third parties

No Obligor shall (and the Company shall procure that no other member of the
Group will) grant or maintain any loan to third parties (including, for the
avoidance of doubt, personnel) except for loans to personnel up to an aggregate
amount of USD 1,000,000 for the Group.

 

Page 61 of 128



--------------------------------------------------------------------------------

22.14 Limitation of granting of loans to Joint Venture companies of the Group

No Obligor shall (and the Company shall procure that no other member of the
Group will) grant or maintain any loan to Joint Venture companies of the Group,
ownership of or other interest in which does not exceed 50 per cent., except for
loans to such Joint Venture companies up to an aggregate amount of USD 5,000,000
for the Group.

 

22.15 Limitation on additional Financial Indebtedness

No Obligor shall (and the Company shall procure that no other member of the
Group will) incur or maintain additional Financial Indebtedness (including
contingent liabilities) except for the External Basket.

 

22.16 No material change in accounting principles

No Obligor shall (and the Company shall procure that no Material Subsidiary
will)

 

  (a) change the accounting principles (in case of the Company whether on a
stand-alone or on a consolidated basis) in any way materially adversely
affecting the position of the Lenders under this Agreement, except if such
changes are prescribed by law; and/or

 

  (b) prepare the financial statements pursuant to Clause 20.1 (Financial
statements) in violation of Clause 20.3 (Requirements as to financial
statements).

 

22.17 Limitation on distributions to shareholders

The Company shall not propose any distributions to its shareholders (such as
dividend payments, payments in connection with capital reductions
(Nennwertreduktionen), repayments of share capital, redemption of equity,
payments in connection with minority compensations or similar (hidden)
distributions) or buy back its own shares if the relevant distribution or share
buy-back is, based on a pro-forma business plan, in conflict with the financial
covenants pursuant to Clause 21 (Financial covenants).

 

22.18 Compliance with Swiss Tax Non-Bank Rules

Each Obligor shall at all times comply with all Swiss Tax Non-Bank Rules other
than the Swiss Tax Ten Non-Qualifying Bank Creditor Rule provided that no
Obligor shall be in breach of this undertaking if the relevant number of
creditors is exceeded solely by reason of a breach by one or more Lenders of
Clause 24.1 (Transfers by the Lenders) or Clause 24.2 (Conditions of transfer).

 

22.19 Hedging transactions

No Obligor shall (and the Company shall procure that no other member of the
Group will) enter into hedging transactions other than hedging transactions
carried out in the ordinary course of business and for non-speculative purposes.

 

22.20 Payment of Taxes

Each Obligor shall (and the Company shall procure that each other member of the
Group will) pay any material Tax payable when it becomes due and payable, except
where such payment is contested in good faith.

 

Page 62 of 128



--------------------------------------------------------------------------------

23. EVENTS OF DEFAULT

Each of the events or circumstances set out in Clause 23 is an Event of Default
(save for Clause 23.16 (Acceleration)).

 

23.1 Non-payment

An Obligor or any Material Subsidiary does not pay on the due date any amount
payable pursuant to a Finance Document at the place and in the currency in which
it is expressed to be payable unless:

 

  (a) its failure to pay is caused by:

 

  (i) administrative or technical error; or

 

  (ii) a Disruption Event; and

 

  (b) payment is made within 3 Business Days of its due date.

 

23.2 Financial covenants

Any requirement of Clause 21 (Financial covenants) is not satisfied.

 

23.3 Other obligations

 

  (a) An Obligor does not comply with any provision of the Finance Documents
(other than those referred to in Clause 23.1 (Non-payment) and Clause 23.2
(Financial covenants)).

 

  (b) No Event of Default under paragraph (a) above will occur if the failure to
comply is capable of remedy and is remedied within 20 Business Days of the
occurrence of such failure to comply.

 

23.4 Misrepresentation

Any representation or statement made or deemed to be made by an Obligor in the
Finance Documents or any other document delivered by or on behalf of any Obligor
under or in connection with any Finance Document is or proves to have been
incorrect or misleading in any material respect when made or deemed to be made.

 

23.5 Cross default

 

  (a) Any Financial Indebtedness of an Obligor or a Material Subsidiary is not
paid when due nor within any originally applicable grace period.

 

  (b) Any Financial Indebtedness of an Obligor or a Material Subsidiary is
declared to be or otherwise becomes due and payable prior to its specified
maturity as a result of an event of default (however described).

 

  (c) Any commitment for any Financial Indebtedness of an Obligor or a Material
Subsidiary is cancelled or suspended by a creditor of the respective Obligor or
Material Subsidiary as a result of an event of default (however described).

 

  (d) Any creditor of an Obligor or a Material Subsidiary becomes entitled to
declare any Financial Indebtedness of the respective Obligor or Material
Subsidiary due and payable prior to its specified maturity as a result of an
event of default (however described).

 

Page 63 of 128



--------------------------------------------------------------------------------

  (e) No Event of Default will occur under this Clause 23.5 if the aggregate
amount of Financial Indebtedness or commitment for Financial Indebtedness
falling within paragraphs (a) to (d) above is less than USD 10,000,000 (or its
equivalent in any other currency or currencies).

 

23.6 Insolvency

 

  (a) An Obligor or a Material Subsidiary is unable or admits inability to pay
its debts as they fall due, suspends making payments on any of its debts or, by
reason of actual or anticipated financial difficulties, commences negotiations
with one or more of its creditors with a view to rescheduling any of its
indebtedness.

 

  (b) The value of the assets of an Obligor or a Material Subsidiary is less
than its liabilities (taking into account contingent and prospective
liabilities) and as a result the relevant Obligor or Material Subsidiary is
required under the applicable law to file for bankruptcy or to initiate any
other insolvency proceedings.

 

  (c) A moratorium is declared in respect of any indebtedness of any Obligor or
Material Subsidiary.

 

23.7 Insolvency proceedings

Any corporate action, legal proceedings or other procedure or step is taken in
relation to:

 

  (a) the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration or reorganisation (by way of voluntary arrangement,
scheme of arrangement or otherwise) of an Obligor or a Material Subsidiary other
than a solvent liquidation, a reorganisation of a Material Subsidiary which is
not an Obligor or a Group internal restructuring (except Group internal
restructurings of any Obligor or any Material Subsidiary which require the
consent of all Lenders);

 

  (b) a composition, compromise, assignment or arrangement with any creditor of
an Obligor or a Material Subsidiary;

 

  (c) the appointment of a liquidator (other than in respect of a solvent
liquidation of a Material Subsidiary which is not an Obligor), receiver,
administrative receiver, administrator, compulsory manager or other similar
officer in respect of an Obligor or a Material Subsidiary or any of its assets;
or

 

  (d) enforcement of any Security over any assets of an Obligor or a Material
Subsidiary being worth more than USD 5,000,000 (or its equivalent in any other
currency or currencies) or securing debt in an amount of more than USD 5,000,000
(or its equivalent in any other currency or currencies),

or any analogous procedure or step is taken in any jurisdiction.

This Clause 23.7 shall not apply to (i) any mere order to pay (Zahlungsbefehl)
under Swiss law (which is contested in good faith) or to (ii) any winding-up
petition which is frivolous or vexatious and is discharged, stayed or dismissed
within 90 calendar days of commencement.

 

Page 64 of 128



--------------------------------------------------------------------------------

23.8 Creditors’ process

Any expropriation, attachment, sequestration, distress or execution affects any
asset or assets of a member of the Group having an aggregate value of
USD 10,000,000 (or its equivalent in any other currency or currencies) and is
not discharged within 15 Business Days.

 

23.9 Ownership of the Obligors

An Obligor (other than the Company) is not or ceases to be a Subsidiary of the
Company.

 

23.10 Unlawfulness

It is or becomes unlawful for an Obligor to perform any of its material
obligations under the Finance Documents.

 

23.11 Invalidity

Material parts of the Finance Documents become invalid or unlawful.

 

23.12 Business activities

An Obligor and/or a Material Subsidiary ceases or suspends or threatens to cease
or suspend to carry on all or a substantial part of its business activities.

 

23.13 Repudiation

An Obligor repudiates a Finance Document.

 

23.14 Audit report

The auditors of the Group, a Material Subsidiary or of any Obligor make a
material qualification and/or reservation in the audit report related to a
(consolidated) financial statement of such Obligor, Material Subsidiary and/or
the Group.

 

23.15 Material Adverse Effect

An event (or circumstances or series of events or circumstances) occurs which
has a Material Adverse Effect.

 

23.16 Acceleration

On and at any time after the occurrence of an Event of Default which is
continuing the Agent may, and shall if so directed by the Majority Lenders, by
notice to the Company:

 

  (a) cancel the Total Commitments whereupon they shall immediately be
cancelled;

 

  (b) declare that all or part of the Loans, together with accrued interest, and
all other amounts accrued or outstanding under the Finance Documents be
immediately due and payable, whereupon they shall become immediately due and
payable; and/or

 

  (c) declare that all or part of the Loans be payable on demand, whereupon they
shall immediately become payable on demand by the Agent on the instructions of
the Majority Lenders.

 

Page 65 of 128



--------------------------------------------------------------------------------

SECTION 9

CHANGES TO PARTIES

 

24. CHANGES TO THE LENDERS

 

24.1 Transfers by the Lenders

 

  (a) Subject to this Clause 24, a Lender (the “Existing Lender”) may transfer
any of its rights and obligations to a Qualifying Bank Creditor and, after an
Event of Default has occurred and is continuing, to any person (in each case the
“New Lender”). A Lender shall not assign (zedieren) its rights.

 

  (b) Nothing herein shall restrict a Lender to transfer its credit risk
exposure under the Finance Documents to third parties domiciled in Switzerland
or in other jurisdictions abroad by way of entering into derivative
transactions, sub-participations or similar instruments with such third parties
(each such transfer an “Exposure Transfer”), provided the relevant Exposure
Transfer is of such kind that throughout the life of the respective contract or
arrangement

 

  (i) the relationship between the Lender and that other person is that of a
debtor and creditor (including in the bankruptcy or similar event of the Lender
or the Obligor);

 

  (ii) the other person will have no proprietary interest in the benefit of this
Agreement or in any monies received by the Lender under or in relation to this
Agreement;

 

  (iii) the other person will under no circumstances be subrogated to, or
substituted in respect of, the Lender’s claims under this Agreement; and

 

  (iv) the other person will not otherwise have any contractual relationship
with, or rights against, the Obligor under or in relation to this Agreement.

For Exposure Transfers not meeting the requirements set out in this paragraph
(b), the consent of the Company pursuant to Clause 24.2 (Conditions of transfer)
is required unless an Event of Default is continuing.

 

24.2 Conditions of transfer

 

  (a) The consent of the Company is required for a transfer by an Existing
Lender, unless

 

  (i) the transfer is to another Lender or an Affiliate of a Lender which is a
Qualifying Bank Creditor; or

 

  (ii) an Event of Default has occurred and is continuing.

 

  (b) The consent of the Company to a transfer must not be unreasonably withheld
or delayed. The Company will be deemed to have given its consent 5 Business Days
after the Existing Lender has requested it unless consent is expressly refused
by the Company within that time.

 

Page 66 of 128



--------------------------------------------------------------------------------

  (c) The consent of the Company to a transfer must not be withheld solely
because the transfer may result in an increase to the Mandatory Cost.

 

  (d) A transfer shall be for an amount of not less than USD 5,000,000 (or its
equivalent in an Optional Currency), or if more, an integral multiple of
USD 1,000,000 (or its equivalent in an Optional Currency), unless

 

  (i) an Event of Default has occurred; or

 

  (ii) a Lender merely transfers its credit risk exposure and the relevant
transferee will not become a creditor of, or otherwise acquire any direct rights
against, and/or obligations towards, an Obligor, under the Finance Documents.

 

  (e) A transfer will only be effective if the procedure set out in Clause 24.5
(Procedure for transfer) is complied with.

 

  (f) If:

 

  (i) a Lender transfers any of its rights and obligations under the Finance
Documents or changes its Facility Office; and

 

  (ii) as a result of circumstances existing at the date the transfer or change
occurs, an Obligor would be obliged to make a payment to the New Lender or
Lender acting through its new Facility Office under Clause 13 (Tax gross up and
indemnities) or Clause 14 (Increased costs),

then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under those Clauses to the same extent as the
Existing Lender or Lender acting through its previous Facility Office would have
been if the assignment, transfer or change had not occurred.

 

  (g) Each New Lender, by executing the relevant Transfer Certificate, confirms,
for the avoidance of doubt, that the Agent has authority to execute on its
behalf any amendment or waiver that has been approved by or on behalf of the
requisite Lender or Lenders in accordance with this Agreement on or prior to the
date on which the transfer becomes effective in accordance with this Agreement
and that it is bound by that decision to the same extent as the Existing Lender
would have been had it remained a Lender.

 

  (h) The New Lender agrees, by executing the relevant Transfer Certificate,
that its identity and other information regarding its status as a Qualifying
Bank Creditor, if applicable, is true and accurate in all material respects and
may be disclosed to the Swiss Federal Tax Administration (if the latter so
requests).

 

24.3 Transfer fee

The New Lender shall, on the date upon which a transfer takes effect, pay to the
Agent (for its own account) a fee of USD 5,000.

 

Page 67 of 128



--------------------------------------------------------------------------------

24.4  Limitation of responsibility of Existing Lenders

 

  (a) Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

 

  (i) the legality, validity, effectiveness, adequacy or enforceability of the
Finance Documents or any other documents;

 

  (ii) the financial condition of any Obligor;

 

  (iii) the performance and observance by any Obligor of its obligations under
the Finance Documents or any other documents; or

 

  (iv) the accuracy of any statements (whether written or oral) made in or in
connection with any Finance Document or any other document,

and any representations or warranties implied by law are excluded.

 

  (b) Each New Lender confirms to the Existing Lender and the other Finance
Parties that it:

 

  (i) has made (and shall continue to make) its own independent investigation
and assessment of the financial condition and affairs of each Obligor and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
in connection with any Finance Document; and

 

  (ii) will continue to make its own independent appraisal of the
creditworthiness of each Obligor and its related entities whilst any amount is
or may be outstanding under the Finance Documents or any Commitment is in force.

 

  (c) Nothing in any Finance Document obliges an Existing Lender to:

 

  (i) accept a re-transfer from a New Lender of any of the rights and
obligations transferred under this Clause 24; or

 

  (ii) support any losses directly or indirectly incurred by the New Lender by
reason of the non-performance by any Obligor of its obligations under the
Finance Documents or otherwise.

 

24.5  Procedure for transfer

 

  (a) Subject to the conditions set out in Clause 24.2 (Conditions of transfer)
a transfer is effected in accordance with paragraph (c) below when the Agent
executes an otherwise duly completed Transfer Certificate delivered to it by the
Existing Lender and the New Lender. The Agent shall, subject to paragraph
(b) below, as soon as reasonably practicable after receipt by it of a duly
completed Transfer Certificate appearing on its face to comply with the terms of
this Agreement and delivered in accordance with the terms of this Agreement,
execute that Transfer Certificate.

 

Page 68 of 128



--------------------------------------------------------------------------------

  (b) The Agent shall only be obliged to execute a Transfer Certificate
delivered to it by the Existing Lender and the New Lender once it is satisfied
it has complied with all necessary “know your customer” or other similar checks
under all applicable laws and regulations in relation to the transfer to such
New Lender.

 

  (c) On the Transfer Date:

 

  (i) to the extent that in the Transfer Certificate the Existing Lender seeks
to transfer its rights and obligations under the Finance Documents each of the
Obligors and the Existing Lender shall be released from further obligations
towards one another under the Finance Documents and their respective rights
against one another under the Finance Documents shall be cancelled (being the
“Discharged Rights and Obligations”);

 

  (ii) each of the Obligors and the New Lender shall assume obligations towards
one another and/or acquire rights against one another which differ from the
Discharged Rights and Obligations only insofar as that Obligor and the New
Lender have assumed and/or acquired the same in place of that Obligor and the
Existing Lender;

 

  (iii) the Agent, the Arranger, the New Lender and other Lenders shall acquire
the same rights and assume the same obligations between themselves as they would
have acquired and assumed had the New Lender been an Original Lender with the
rights and/or obligations acquired or assumed by it as a result of the transfer
and to that extent the Agent, the Arranger and the Existing Lender shall each be
released from further obligations to each other under the Finance Documents; and

 

  (iv) the New Lender shall become a Party as a “Lender”.

 

24.6  Copy of Transfer Certificate to Company

The Agent shall, as soon as reasonably practicable after it has executed a
Transfer Certificate, send to the Company a copy of that Transfer Certificate.

 

24.7  Security over Lenders’ rights

 

  (a) In addition to the other rights provided to Lenders under this Clause 24,
each Lender may without consulting with or obtaining consent from any Obligor,
at any time, charge, assign or otherwise create Security in or over (by way of
collateral or otherwise) all or any of its rights under any Finance Document to
secure obligations of that Lender to a federal reserve or central bank except
that no such charge, assignment or Security shall:

 

  (i) release a Lender from any of its obligations under the Finance Documents
or substitute the beneficiary of the relevant charge, assignment or Security for
the Lender as a party to any of the Finance Documents; or

 

  (ii) require any payments to be made by an Obligor other than or in excess of,
or grant to any person any more extensive rights than, those required to be made
or granted to the relevant Lender under the Finance Documents, or

 

Page 69 of 128



--------------------------------------------------------------------------------

  (iii) be made if, as a result of such charge, assignment or Security, the
Swiss Tax Non-Bank Rules could no longer be complied with, unless an Event of
Default has occurred and is continuing.

 

  (b) Each Lender herewith acknowledges that no such secured party may assign or
transfer such Lenders’ rights (which are subject to any such charge, assignment
or other Security) to any third party without the consent of the Company unless
an Event of Default has occurred and is continuing, and each Lender herewith
undertakes to communicate such restriction to the relevant secured party.

 

25. CHANGES TO THE OBLIGORS

 

25.1  Assignments and transfer by Obligors

No Obligor may assign any of its rights or transfer any of its rights or
obligations under the Finance Documents, neither in form of a transfer of assets
(Vermögensübertragung) pursuant to art. 69 et seq. Swiss Merger Law nor
otherwise.

 

25.2  Additional Borrowers

 

  (a) Subject to compliance with the provisions of paragraphs (c) and (d) of
Clause 20.7 (“Know your customer” checks), the Company may request that any of
its wholly owned Subsidiaries becomes an Additional Borrower. That Subsidiary
shall become an Additional Borrower if:

 

  (i) all the Lenders approve the addition of that Subsidiary;

 

  (ii) the Company delivers to the Agent a duly completed and executed Accession
Letter;

 

  (iii) the Company confirms that no Default is continuing or would occur as a
result of that Subsidiary becoming an Additional Borrower; and

 

  (iv) the Agent has received all of the documents and other evidence listed in
Part II of Schedule 2 (Conditions precedent) in relation to that Additional
Borrower, each in form and substance satisfactory to the Agent.

 

  (b) The Agent shall notify the Company and the Lenders promptly upon being
satisfied that it has received (in form and substance satisfactory to it) all
the documents and other evidence listed in Part II of Schedule 2 (Conditions
precedent).

 

25.3  Resignation of a Borrower

 

  (a) The Company may request that a Borrower (other than the Company) ceases to
be a Borrower by delivering to the Agent a Resignation Letter.

 

  (b) The Agent shall accept a Resignation Letter and notify the Company and the
Lenders of its acceptance if:

 

  (i) no Default is continuing or would result from the acceptance of the
Resignation Letter (and the Company has confirmed this is the case); and

 

Page 70 of 128



--------------------------------------------------------------------------------

  (ii) the Borrower is under no actual or contingent obligations as a Borrower
under any Finance Documents,

whereupon that company shall cease to be a Borrower and shall have no further
rights or obligations under the Finance Documents.

 

25.4  Additional Guarantors

 

  (a) Subject to compliance with the provisions of paragraphs (c) and (d) of
Clause 20.7 (“Know your customer” checks), the Company may request that any of
its wholly owned Subsidiaries become an Additional Guarantor. That Subsidiary
shall become an Additional Guarantor if:

 

  (i) the Company delivers to the Agent a duly completed and executed Accession
Letter; and

 

  (ii) the Agent has received all of the documents and other evidence listed in
Part II of Schedule 2 (Conditions precedent) in relation to that Additional
Guarantor, each in form and substance satisfactory to the Agent.

 

  (b) The Agent shall notify the Company and the Lenders promptly upon being
satisfied that it has received (in form and substance satisfactory to it) all
the documents and other evidence listed in Part II of Schedule 2 (Conditions
precedent).

 

25.5  Repetition of Representations

Delivery of an Accession Letter constitutes confirmation by the relevant
Subsidiary that the Repeating Representations are true and correct in relation
to it as at the date of delivery as if made by reference to the facts and
circumstances then existing.

 

25.6  Resignation of a Guarantor

 

  (a) The Company may request that a Guarantor (other than the Company) ceases
to be a Guarantor by delivering to the Agent a Resignation Letter.

 

  (b) The Agent shall accept a Resignation Letter and notify the Company and the
Lenders of its acceptance if:

 

  (i) no Default is continuing or would result from the acceptance of the
Resignation Letter (and the Company has confirmed this is the case); and

 

  (ii) all the Lenders have consented to the Company’s request.

 

Page 71 of 128



--------------------------------------------------------------------------------

SECTION 10

THE FINANCE PARTIES

 

26. ROLE OF THE AGENT AND THE ARRANGER

 

26.1 Appointment of the Agent

 

  (a) Each other Finance Party appoints the Agent to act as its agent under and
in connection with the Finance Documents.

 

  (b) Each other Finance Party authorises the Agent to exercise the rights,
powers, authorities and discretions specifically given to the Agent under or in
connection with the Finance Documents together with any other incidental rights,
powers, authorities and discretions.

 

26.2  Duties of the Agent

 

  (a) Subject to paragraph (b) below, the Agent shall promptly forward to a
Party the original or a copy of any document which is delivered to the Agent for
that Party by any other Party.

 

  (b) Without prejudice to Clause 24.6 (Copy of Transfer Certificate to
Company), paragraph (a) above shall not apply to any Transfer Certificate.

 

  (c) Except where a Finance Document specifically provides otherwise, the Agent
is not obliged to review or check the adequacy, accuracy or completeness of any
document it forwards to another Party.

 

  (d) If the Agent receives notice from a Party referring to this Agreement,
describing a Default and stating that the circumstance described is a Default,
it shall promptly notify the Finance Parties.

 

  (e) If the Agent is aware of the non-payment of any principal, interest,
commitment fee or other fee payable to a Finance Party (other than the Agent or
the Arranger) under this Agreement it shall promptly notify the other Finance
Parties.

 

  (f) The Agent’s duties under the Finance Documents are solely mechanical and
administrative in nature.

 

26.3  Role of the Arranger

Except as specifically provided in the Finance Documents, the Arranger has no
obligations of any kind to any other Party under or in connection with any
Finance Document.

 

26.4  No fiduciary duties

 

  (a) Except as specifically provided in the Finance Documents, nothing in this
Agreement constitutes the Agent or the Arranger as a trustee or fiduciary of any
other person.

 

  (b) Neither the Agent nor the Arranger shall be bound to account to any Lender
for any sum or the profit element of any sum received by it for its own account.

 

Page 72 of 128



--------------------------------------------------------------------------------

26.5  Business with the Group

The Agent and the Arranger may accept deposits from, lend money to and generally
engage in any kind of banking or other business with any member of the Group.

 

26.6  Rights and discretions of the Agent

 

  (a) The Agent may rely on:

 

  (i) any representation, notice or document believed by it to be genuine,
correct and appropriately authorised; and

 

  (ii) any statement made by a director, authorised signatory or employee of any
person regarding any matters which may reasonably be assumed to be within his
knowledge or within his power to verify.

 

  (b) The Agent may assume (unless it has received notice to the contrary in its
capacity as agent for the Lenders) that:

 

  (i) no Default has occurred (unless it has actual knowledge of a Default
arising under Clause 23.1 (Non-payment));

 

  (ii) any right, power, authority or discretion vested in any Party or the
Majority Lenders has not been exercised; and

 

  (iii) any notice or request made by the Company (other than a Utilisation
Request) is made on behalf of and with the consent and knowledge of all the
Obligors.

 

  (c) The Agent may engage, pay for and rely on the advice or services of any
lawyers, accountants, surveyors or other experts.

 

  (d) The Agent may act in relation to the Finance Documents through its
personnel and agents.

 

  (e) The Agent may disclose to any other Party any information it reasonably
believes it has received as agent under this Agreement.

 

  (f) Notwithstanding any other provision of any Finance Document to the
contrary, neither the Agent nor the Arranger is obliged to do or omit to do
anything if it would or might in its reasonable opinion constitute a breach of
any law or regulation or a breach of a fiduciary duty or duty of
confidentiality.

 

26.7  Majority Lenders’ instructions

 

  (a) Unless a contrary indication appears in a Finance Document, the Agent
shall (i) exercise any right, power, authority or discretion vested in it as
Agent in accordance with any instructions given to it by the Majority Lenders
(or, if so instructed by the Majority Lenders, refrain from exercising any
right, power, authority or discretion vested in it as Agent) and (ii) not be
liable for any act (or omission) if it acts (or refrains from taking any action)
in accordance with an instruction of the Majority Lenders.

 

Page 73 of 128



--------------------------------------------------------------------------------

  (b) Unless a contrary indication appears in a Finance Document, any
instructions given by the Majority Lenders will be binding on all the Finance
Parties.

 

  (c) The Agent may refrain from acting in accordance with the instructions of
the Majority Lenders (or, if appropriate, the Lenders) until it has received
such security as it may require for any cost, loss or liability (together with
any associated VAT) which it may incur in complying with the instructions.

 

  (d) In the absence of instructions from the Majority Lenders, (or, if
appropriate, the Lenders) the Agent may act (or refrain from taking action) as
it considers to be in the best interest of the Lenders.

 

  (e) The Agent is not authorised to act on behalf of a Lender (without first
obtaining that Lender’s consent) in any legal or arbitration proceedings
relating to any Finance Document.

 

26.8  Responsibility for documentation

Neither the Agent nor the Arranger:

 

  (a) is responsible for the adequacy, accuracy and/or completeness of any
information (whether oral or written) supplied by the Agent, the Arranger, an
Obligor or any other person given in or in connection with any Finance Document
or the Confidential Transaction Description; or

 

  (b) is responsible for the legality, validity, effectiveness, adequacy or
enforceability of any Finance Document or any other agreement, arrangement or
document entered into, made or executed in anticipation of or in connection with
any Finance Document; or

 

  (c) is responsible for any determination as to whether any information
provided or to be provided to any Finance Party is non-public information the
use of which may be regulated or prohibited by applicable law or regulation
relating to insider dealing or otherwise.

 

26.9  Exclusion of liability

 

  (a) Without limiting paragraph (b) below, the Agent will not be liable for any
action taken by it under or in connection with any Finance Document, unless
directly caused by its gross negligence or wilful misconduct.

 

  (b) No Party (other than the Agent) may take any proceedings against any
officer, employee or agent of the Agent in respect of any claim it might have
against the Agent or in respect of any act or omission of any kind by that
officer, employee or agent in relation to any Finance Document and any officer,
employee or agent of the Agent may rely on this Clause.

 

  (c) The Agent will not be liable for any delay (or any related consequences)
in crediting an account with an amount required under the Finance Documents to
be paid by the Agent if the Agent has taken all necessary steps as soon as
reasonably practicable to comply with the regulations or operating procedures of
any recognised clearing or settlement system used by the Agent for that purpose.

 

Page 74 of 128



--------------------------------------------------------------------------------

  (d) Nothing in this Agreement shall oblige the Agent or the Arranger to carry
out any “know your customer” or other checks in relation to any person on behalf
of any Lender and each Lender confirms to the Agent and the Arranger that it is
solely responsible for any such checks it is required to carry out and that it
may not rely on any statement in relation to such checks made by the Agent or
the Arranger.

 

26.10  Lenders’ indemnity to the Agent

Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify the Agent, within 3
Business Days of demand, against any cost, loss or liability incurred by the
Agent (otherwise than by reason of the Agent’s gross negligence or wilful
misconduct) in acting as Agent under the Finance Documents (unless the Agent has
been reimbursed by an Obligor pursuant to a Finance Document). By indemnifying
the Agent in accordance with this Clause 26.10 in respect of a payment to be
made to the Agent by an Obligor, the relevant Lender (having indemnified the
Agent) shall subrogate in the Agent’s claims against such Obligor for which the
relevant Lender has indemnified the Agent.

 

26.11  Resignation of the Agent

 

  (a) The Agent may resign and appoint one of its Affiliates as successor by
giving notice to the other Finance Parties and the Company.

 

  (b) Alternatively the Agent may resign by giving 30 calendar days’ notice to
the other Finance Parties and the Company, in which case the Majority Lenders
(after consultation with the Company) may appoint a successor Agent.

 

  (c) If the Majority Lenders have not appointed a successor Agent in accordance
with paragraph (b) above within 20 calendar days after notice of resignation was
given, the retiring Agent (after consultation with the Company) may appoint a
successor Agent.

 

  (d) The retiring Agent shall, at its own cost, make available to the successor
Agent such documents and records and provide such assistance as the successor
Agent may reasonably request for the purposes of performing its functions as
Agent under the Finance Documents and in connection therewith each Obligor
expressly releases the Agent from banking secrecy requirements and further
confidentiality obligations.

 

  (e) The Agent’s resignation notice shall only take effect upon the appointment
of a successor.

 

  (f) Upon the appointment of a successor, the retiring Agent shall be
discharged from any further obligation in respect of the Finance Documents but
shall remain entitled to the benefit of this Clause 26. Any successor and each
of the other Parties shall have the same rights and obligations amongst
themselves as they would have had if such successor had been an original Party.

 

Page 75 of 128



--------------------------------------------------------------------------------

  (g) After consultation with the Company, the Majority Lenders may, by notice
to the Agent, require it to resign in accordance with paragraph (b) above. In
this event, the Agent shall resign in accordance with paragraph (b) above.

 

26.12  Confidentiality

 

  (a) In acting as agent for the Finance Parties, the Agent shall be regarded as
acting through its agency division which shall be treated as a separate entity
from any other of its divisions or departments.

 

  (b) If information is received by another division or department of the Agent,
it may be treated as confidential to that division or department and the Agent
shall not be deemed to have notice of it.

 

26.13  Relationship with the Lenders

 

  (a) The Agent may treat the person shown in its records as Lender at the
opening of business (in the place of the Agent’s principal office as notified to
the Finance Parties from time to time) as the Lender acting through its Facility
Office:

 

  (i) entitled to or liable for any payment due under any Finance Document on
that day; and

 

  (ii) entitled to receive and act upon any notice, request, document or
communication or make any decision or determination under any Finance Document
made or delivered on that day,

unless it has received not less than 5 Business Days’ prior notice from that
Lender to the contrary in accordance with the terms of this Agreement.

 

  (b) Each Lender shall supply the Agent with any information required by the
Agent in order to calculate the Mandatory Cost in accordance with Schedule 4
(Mandatory Cost formulae).

 

  (c) Any Lender may by notice to the Agent appoint a person to receive on its
behalf all notices, communications, information and documents to be made or
dispatched to that Lender under the Finance Documents. Such notice shall contain
the address, fax number and (where communication by electronic mail or other
electronic means is permitted under Clause 31.5 (Electronic communication))
electronic mail address and/or any other information required to enable the
sending and receipt of information by that means (and, in each case, the
department or officer, if any, for whose attention communication is to be made)
and be treated as a notification of a substitute address, fax number, electronic
mail address, department and officer by that Lender for the purposes of Clause
31.2 (Addresses) and para. (a)(iii) of Clause 31.5 (Electronic communication)
and the Agent shall be entitled to treat such person as the person entitled to
receive all such notices, communications, information and documents as though
that person were that Lender.

 

Page 76 of 128



--------------------------------------------------------------------------------

26.14  Credit appraisal by the Lenders

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Lender
confirms to the Agent and the Arranger that it has been, and will continue to
be, solely responsible for making its own independent appraisal and
investigation of all risks arising under or in connection with any Finance
Document including but not limited to:

 

  (a) the financial condition, status and nature of each member of the Group;

 

  (b) the legality, validity, effectiveness, adequacy or enforceability of any
Finance Document and any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Finance
Document;

 

  (c) whether that Lender has recourse, and the nature and extent of that
recourse, against any Party or any of its respective assets under or in
connection with any Finance Document, the transactions contemplated by the
Finance Documents or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Finance
Document; and

 

  (d) the adequacy, accuracy and/or completeness of the Confidential Transaction
Description and any other information provided by the Agent, any Party or by any
other person under or in connection with any Finance Document, the transactions
contemplated by the Finance Documents or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document.

 

26.15  Reference Banks

If a Reference Bank (or, if a Reference Bank is not a Lender, the Lender of
which it is an Affiliate) ceases to be a Lender, the Agent shall (in
consultation with the Company) appoint another Lender or an Affiliate of a
Lender to replace that Reference Bank.

 

26.16  Agent’s Management Time

Any amount payable to the Agent under Clause 15.3 (Indemnity to the Agent),
Clause 17 (Costs and expenses) and Clause 26.10 (Lenders’ indemnity to the
Agent) shall include the cost of utilising the Agent’s management time or other
resources and will be calculated on the basis of such reasonable daily or hourly
rates as the Agent may notify to the Company and the Lenders, and is in addition
to but without duplication in respect of any services covered by a fee paid or
payable to the Agent under Clause 12 (Fees) or any Fee Letter.

 

26.17  Deduction from amounts payable by the Agent

If any Party owes an amount to the Agent under the Finance Documents the Agent
may, after giving notice to that Party, deduct an amount not exceeding that
amount from any payment to that Party which the Agent would otherwise be obliged
to make under the Finance Documents and apply the amount deducted in or towards
satisfaction of the amount owed. For the purposes of the Finance Documents that
Party shall be regarded as having received any amount so deducted.

 

Page 77 of 128



--------------------------------------------------------------------------------

27. CONDUCT OF BUSINESS BY THE FINANCE PARTIES

No provision of this Agreement will:

 

  (a) interfere with the right of any Finance Party to arrange its affairs (tax
or otherwise) in whatever manner it thinks fit;

 

  (b) oblige any Finance Party to investigate or claim any credit, relief,
remission or repayment available to it or the extent, order and manner of any
claim; or

 

  (c) subject to para. (h) of Clause 24.2 (Conditions of transfer) oblige any
Finance Party to disclose any information relating to its affairs (tax or
otherwise) or any computations in respect of Tax.

 

28. SHARING AMONG THE FINANCE PARTIES

 

28.1  Payments to Finance Parties

If a Finance Party (a “Recovering Finance Party”) receives or recovers any
amount from an Obligor or if a Recovering Finance Party can set-off any amount
from an Obligor other than in accordance with Clause 29 (Payment mechanics) (a
“Recovered Amount”) and applies that amount to a payment due under the Finance
Documents then:

 

  (a) the Recovering Finance Party shall, within 3 Business Days, notify details
of the receipt or recovery to the Agent;

 

  (b) the Agent shall determine whether the receipt or recovery is in excess of
the amount the Recovering Finance Party would have been paid had the receipt or
recovery been received or made by the Agent and distributed in accordance with
Clause 29 (Payment mechanics), without taking account of any Tax which would be
imposed on the Agent in relation to the receipt, recovery or distribution; and

 

  (c) the Recovering Finance Party shall, within 3 Business Days of demand by
the Agent, pay to the Agent an amount (the “Sharing Payment”) equal to such
receipt or recovery less any amount which the Agent determines may be retained
by the Recovering Finance Party as its share of any payment to be made, in
accordance with Clause 29.5 (Partial payments).

 

28.2  Redistribution of payments

The Agent shall treat the Sharing Payment as if it had been paid by the relevant
Obligor and distribute it between the Finance Parties (other than the Recovering
Finance Party) (the “Sharing Finance Parties”) in accordance with Clause 29.5
(Partial payments) towards the obligations of that Obligor to the Sharing
Finance Parties.

 

28.3  Recovering Finance Party’s rights

On a distribution by the Agent under Clause 28.2 (Redistribution of payments) of
a payment received by a Recovering Finance Party from an Obligor, as between the
relevant Obligor and the Recovering Finance Party, an amount of the Recovered
Amount equal to the Sharing Payment will be treated as not having been paid by
that Obligor.

 

Page 78 of 128



--------------------------------------------------------------------------------

28.4  Reversal of redistribution

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:

 

  (a) each Sharing Finance Party shall, upon request of the Agent, pay to the
Agent for the account of that Recovering Finance Party an amount equal to the
appropriate part of its share of the Sharing Payment (together with an amount as
is necessary to reimburse that Recovering Finance Party for its proportion of
any interest on the Sharing Payment which that Recovering Finance Party is
required to pay) (the “Redistributed Amount”); and

 

  (b) as between the relevant Obligor and each relevant Sharing Finance Party,
an amount equal to the relevant Redistributed Amount will be treated as not
having been paid by that Obligor.

Each Obligor acknowledges that each Lender is, for the purpose of such Sharing
Payments, entitled to debit the account of each Obligor accordingly. For the
avoidance of doubt, a Sharing Payment among the Lenders does not reduce or
restrict the obligations of any Obligor under this Agreement in any way.

 

28.5  Exceptions

 

  (a) This Clause 28 shall not apply to the extent that the Recovering Finance
Party would not, after making any payment pursuant to this Clause, have a valid
and enforceable claim against the relevant Obligor.

 

  (b) A Recovering Finance Party is not obliged to share with any other Finance
Party any amount which the Recovering Finance Party has received or recovered as
a result of taking legal or arbitration proceedings, if:

 

  (i) it notified that other Finance Party of the legal or arbitration
proceedings; and

 

  (ii) that other Finance Party had an opportunity to participate in those legal
or arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.

 

Page 79 of 128



--------------------------------------------------------------------------------

SECTION 11

ADMINISTRATION

 

29. PAYMENT MECHANICS

 

29.1  Payments to the Agent

 

  (a) On each date on which an Obligor or a Lender is required to make a payment
under a Finance Document, that Obligor or Lender shall make the same available
to the Agent (unless a contrary indication appears in a Finance Document) for
value on the due date at the time and in such funds specified by the Agent as
being customary at the time for settlement of transactions in the relevant
currency in the place of payment.

 

  (b) Payment shall be made to such account in the principal financial centre of
the country of that currency (or, in relation to EUR, in a principal financial
centre in a Participating Member State or Zurich) with such bank as the Agent
specifies.

 

29.2  Distributions by the Agent

Each payment received by the Agent under the Finance Documents for another Party
shall, subject to Clause 29.3 (Distributions to an Obligor) and Clause 29.4
(Clawback) be made available by the Agent as soon as practicable after receipt
to the Party entitled to receive payment in accordance with this Agreement (in
the case of a Lender, for the account of its Facility Office), to such account
as that Party may notify to the Agent by not less than 5 Business Days’ notice
with a bank in the principal financial centre of the country of that currency
(or, in relation to EUR, in the principal financial centre of a Participating
Member State or Zurich).

 

29.3  Distributions to an Obligor

The Agent may (with the consent of the Obligor or in accordance with Clause 30
(Set-off)) apply any amount received by it for that Obligor in or towards
payment (on the date and in the currency and funds of receipt) of any amount due
from that Obligor under the Finance Documents or in or towards purchase of any
amount of any currency to be so applied.

 

29.4  Clawback

 

  (a) Where a sum is to be paid to the Agent under the Finance Documents for
another Party, the Agent is not obliged to pay that sum to that other Party (or
to enter into or perform any related exchange contract) until it has been able
to establish to its satisfaction that it has actually received that sum.

 

  (b) If the Agent pays an amount to another Party and it proves to be the case
that the Agent had not actually received that amount, then the Party to whom
that amount (or the proceeds of any related exchange contract) was paid by the
Agent shall on demand refund the same to the Agent together with interest on
that amount from the date of payment to the date of receipt by the Agent,
calculated by the Agent to reflect its cost of funds.

 

Page 80 of 128



--------------------------------------------------------------------------------

29.5  Partial payments

 

  (a) If the Agent receives a payment that is insufficient to discharge all the
amounts then due and payable by an Obligor under the Finance Documents, the
Agent shall apply that payment towards the obligations of that Obligor under the
Finance Documents in the following order:

 

  (i) first, in or towards payment pro rata of any unpaid fees, costs and
expenses of the Agent and the Arranger under the Finance Documents;

 

  (ii) secondly, in or towards payment pro rata of any accrued interest, fee or
commission due but unpaid under this Agreement;

 

  (iii) thirdly, in or towards payment pro rata of any principal due but unpaid
under this Agreement; and

 

  (iv) fourthly, in or towards payment pro rata of any other sum due but unpaid
under the Finance Documents.

 

  (b) The Agent shall, if so directed by the Majority Lenders, vary the order
set out in paragraphs (a)(ii) to (iv) above.

 

  (c) Paragraphs (a) and (b) above will override any appropriation made by an
Obligor.

 

29.6  No set-off by Obligors

All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim. Each Obligor waives its right to offset its payment obligations
against any claim it may have against any Finance Party and/or any party
acquiring rights under the Facility, even if such claim by way of set-off
against any Lender, or any party acquiring rights under the Facility, may not be
recoverable as a result of insolvency of the respective Party.

 

29.7  Business Days

 

  (a) Any payment which is due to be made on a day that is not a Business Day
shall be made on the next Business Day in the same calendar month (if there is
one) or the preceding Business Day (if there is not).

 

  (b) During any extension of the due date for payment of any principal or
Unpaid Sum under this Agreement interest is payable on the principal or Unpaid
Sum at the rate payable on the original due date.

 

29.8  Currency of account

 

  (a) Subject to paragraphs (b) to (e) below, the Base Currency is the currency
of account and payment for any sum due from an Obligor under any Finance
Document.

 

  (b) A repayment of a Loan or Unpaid Sum or a part of a Loan or Unpaid Sum
shall be made in the currency in which that Loan or Unpaid Sum is denominated on
its due date.

 

  (c) Each payment of interest shall be made in the currency in which the sum in
respect of which the interest is payable was denominated when that interest
accrued.

 

Page 81 of 128



--------------------------------------------------------------------------------

  (d) Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.

 

  (e) Any amount expressed to be payable in a currency other than the Base
Currency shall be paid in that other currency.

 

29.9  Change of currency

 

  (a) Unless otherwise prohibited by law, if more than one currency or currency
unit are at the same time recognised by the central bank of any country as the
lawful currency of that country, then:

 

  (i) any reference in the Finance Documents to, and any obligations arising
under the Finance Documents in, the currency of that country shall be translated
into, or paid in, the currency or currency unit of that country designated by
the Agent (after consultation with the Company); and

 

  (ii) any translation from one currency or currency unit to another shall be at
the official rate of exchange recognised by the central bank for the conversion
of that currency or currency unit into the other, rounded up or down by the
Agent (acting reasonably).

 

  (b) If a change in any currency of a country occurs, this Agreement will, to
the extent the Agent (acting reasonably and after consultation with the Company)
specifies to be necessary, be amended to comply with any generally accepted
conventions and market practice in the Relevant Interbank Market and otherwise
to reflect the change in currency.

 

30. SET-OFF

A Finance Party may set off any matured obligation due from an Obligor under the
Finance Documents against any matured obligation owed by that Finance Party to
that Obligor, regardless of the place of payment, booking branch or currency of
either obligation. If the obligations are in different currencies, the Finance
Party may convert either obligation at a market rate of exchange in its usual
course of business for the purpose of the set-off.

 

31. NOTICES

 

31.1  Communications in writing

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by electronic
communication (including e-mail), fax or letter.

 

31.2  Addresses

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:

 

  (a) in the case of the Company or any Obligor, that identified with its name
below,

Rue du Sablon 2-4

1110 Morges

Switzerland

Attention:            Treasurer

E-mail:                treasury@logitech.com

 

Page 82 of 128



--------------------------------------------------------------------------------

with a mandatory copy to:

Logitech

6505 Kaiser Drive

Fremont CA 94555

USA

Attention:            General Counsel

Fax:                      +1-510-713-4645

E-mail:                cvalentine@logitech.com

 

  (b) in the case of each Lender or any other Original Obligor, that notified in
writing to the Agent on or prior to the date on which it becomes a Party; and

 

  (c) in the case of the Agent, that identified with its name below,

Credit Suisse AG

Syndications, SGAF 3

Giesshübelstrasse 30

CH-8070 Zurich

Switzerland

Fax:            +41 (0)44 333 29 06

E-mail:       syndications.desk@credit-suisse.com

or any substitute address or fax number or department or officer as the Party
may notify to the Agent (or the Agent may notify to the other Parties, if a
change is made by the Agent) by not less than 5 Business Days’ notice.

 

31.3  Delivery

 

  (a) Any communication or document made or delivered by one person to another
under or in connection with the Finance Documents will only be effective:

 

  (i) if by way of fax, when received in legible form; or

 

  (ii) if by way of letter, when it has been received by the relevant addressee;
or

 

  (iii) if by way of e-mail, when it has been received by the relevant
addressee,

and, if a particular department or officer is specified as part of its address
details provided under Clause 31.2 (Addresses), if addressed to that department
or officer.

 

Page 83 of 128



--------------------------------------------------------------------------------

  (b) Any communication or document to be made or delivered to the Agent will be
effective only when actually received by the Agent and then only if it is
expressly marked for the attention of the department or officer identified with
the Agent’s signature below (or any substitute department or officer as the
Agent shall specify for this purpose).

 

  (c) All notices from or to an Obligor shall be sent through the Agent.

 

  (d) Any communication or document made or delivered to the Company in
accordance with this Clause will be deemed to have been made or delivered to
each of the Obligors.

 

31.4  Notification of address and fax number

Promptly upon receipt of notification of an address or fax number or change of
address or fax number pursuant to Clause 31.2 (Addresses) or changing its own
address or fax number, the Agent shall notify the other Parties.

 

31.5  Electronic communication

 

  (a) Subject to paragraph (c) of this Clause, any communication to be made
between the Agent, a Lender, an Obligor and any authorized recipient (in
accordance with Clause 36.2 (Disclosure of Confidential Information)) under or
in connection with the Finance Documents may be made by unencrypted electronic
mail or other electronic means, if the Agent, the relevant Lender or the
relevant Obligor:

 

  (i) agree that, unless and until notified to the contrary, this is to be an
accepted form of communication which agreement shall be deemed to be concluded
by the execution of this Agreement or any Transfer Certificate;

 

  (ii) notify each other in writing of their electronic mail address and/or any
other information required to enable the sending and receipt of information by
that means; and

 

  (iii) notify each other of any change to their address or any other such
information supplied by them.

 

  (b) Any electronic communication made between the Agent, a Lender and an
Obligor will be effective only when actually received in readable form and in
the case of any electronic communication made by a Lender or an Obligor to the
Agent only if it is addressed in such a manner as the Agent shall specify for
this purpose.

 

  (c) Notwithstanding the foregoing, any Resignation Letter, Transfer
Certificate, Facility Extension Notice or notification of an Event of Default or
acceleration and any other communication that by agreement has to be made in
hard copy form shall be made by letter or by fax, if not otherwise stated (and
not by electronic mail or other electronic means).

 

Page 84 of 128



--------------------------------------------------------------------------------

  (d) Any electronic communication made between the Agent, a Lender and an
Obligor will be sent solely to the electronic mail address notified in
accordance with paragraph (a) above. Unless and until notified to the contrary
to the Agent, the respective Lender or Obligor authorises the Agent to
communicate by electronic mail or other electronic means under or in connection
with the Finance Documents and acknowledges the risks inherent to such
electronic communication, including:

 

  (i) limited confidentiality: electronic mails or any other communication by
electronic means may be susceptible without significant efforts to (systematic)
interception by third parties and authorities;

 

  (ii) manipulation: the content and mail address of the sender of such
communication and any attachments thereto may be susceptible to manipulation and
unauthorised amendment by a third party or to (permanent or temporary) delays in
the transmission of the respective communication;

 

  (iii) transmission failures: technical malfunctions may lead to amendments,
deliveries to recipients other than the intended addressee, delays, or the
deletion of such a communication or its attachments;

 

  (iv) lack of integrity: the recipient of such message may not be able to
verify in a timely manner whether the sender of such a communication is
authentic and whether the content of such a communication is not manipulated;

 

  (v) data corruption by viruses: viruses, worms, etc. may be transmitted by
electronic communication and may cause significant damage to computer systems of
the recipients.

 

  (e) The Agent does not represent or warrant that:

 

  (i) unsecured electronic communication will be received by the intended
recipient without unauthorised change on time;

 

  (ii) an electronic communication indicating the Agent or any of its officers
or staff as the sender has indeed been sent by the Agent or any of its officers
or staff; and

 

  (iii) an electronic communication to the Agent will be read and proceeded on
time.

 

  (f) The Agent reserves the right at any time to reject the receipt or
processing of electronic communication, or make its receipt or processing
dependent on certain conditions to be met.

 

  (g) The Agent will not be liable and, to the extent legally permitted,
excludes any liability for damages incurred by a Lender, an Obligor or any other
Party arising out of or in connection with the realisation of any risk inherent
to the use of unsecured electronic communication (including as a result of any
delay of an electronic communication or any interruption of IT systems).

 

Page 85 of 128



--------------------------------------------------------------------------------

  (h) The Obligors further acknowledge and agree that the password secured
web-based platform of the third parties service provider Debtdomain
(www.debtdomain.com) may be used for the purpose of the arrangement and
syndication of the financing, and, if and when the loan documentation is
concluded, the administration and operation of the financing by the Agent. The
services are maintained by Debtdomain and are based outside Switzerland and, as
a result, the Finance Parties are unable to guarantee data and confidentiality
protection in connection with the financing. The Obligors herewith agree to
comply, to the extent they are or become involved in the use of the services of
Debtdomain, with the terms of use of Debtdomain.

 

31.6  English language

 

  (a) Any notice given under or in connection with any Finance Document must be
in English.

 

  (b) All other documents provided under or in connection with any Finance
Document must be:

 

  (i) in English; or

 

  (ii) if not in English, and if so required by the Agent, accompanied by a
certified English translation and, in this case, the English translation will
prevail unless the document is a constitutional, statutory or other official
document.

 

32. CALCULATIONS AND CERTIFICATES

 

32.1  Accounts

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.

 

32.2  Certificates and Determinations

Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest error, conclusive evidence
of the matters to which it relates.

 

32.3  Day count convention

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 360 days or, in any case where the practice in the
Relevant Interbank Market differs, in accordance with that market practice.

 

33. PARTIAL INVALIDITY

If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

 

Page 86 of 128



--------------------------------------------------------------------------------

34. REMEDIES AND WAIVERS

No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under the Finance Documents shall operate as a
waiver, nor shall any single or partial exercise of any right or remedy prevent
any further or other exercise or the exercise of any other right or remedy. The
rights and remedies provided in this Agreement are cumulative and not exclusive
of any rights or remedies provided by law.

 

35. AMENDMENTS AND WAIVERS

 

35.1  Required consents

 

  (a) Subject to Clause 35.2 (Exceptions) any term of the Finance Documents may
be amended or waived only with the consent of the Majority Lenders and the
Obligors and any such amendment or waiver will be binding on all Parties.

 

  (b) The Agent may effect, on behalf of any Finance Party, any amendment or
waiver permitted by this Clause.

 

35.2 Exceptions

 

  (a) An amendment or waiver that has the effect of changing or which relates
to:

 

  (i) the definition of “Majority Lenders” in Clause 1.1 (Definitions);

 

  (ii) an extension to the date of payment of any amount under the Finance
Documents;

 

  (iii) a reduction in the Margin or a reduction in the amount of any payment of
principal, interest, fees or commission payable;

 

  (iv) an increase in or an extension of any Commitment (other than an increase
of a Commitment of one or more specific Lenders in connection with the Increase
Feature);

 

  (v) a change to the Borrowers or Guarantors other than in accordance with
Clause 25 (Changes to the Obligors);

 

  (vi) any provision which expressly requires the consent of all the Lenders;

 

  (vii) Clause 19.17 (No use relating to a Sanctioned Country or Sanctioned
Activity) or Clause 22.4 (No use relating to a Sanctioned Country or Sanctioned
Activity);

 

  (viii) Clause 25.1 (Assignments and transfer by Obligors);

 

  (ix) Clause 2.2 (Finance Parties’ rights and obligations), Clause 24 (Changes
to the Lenders) or this Clause 35; or

 

  (x) the nature or scope of the guarantee and indemnity granted under Clause 18
(Guarantee and Indemnity);

shall not be made without the prior consent of all the Lenders.

 

Page 87 of 128



--------------------------------------------------------------------------------

  (b) An amendment or waiver which relates to the rights or obligations of the
Agent or the Arranger (each in their capacity as such) may not be effected
without the consent of the Agent or, as the case may be, the Arranger.

 

36. CONFIDENTIALITY

 

36.1  Confidential Information

Each Finance Party agrees to keep all Confidential Information confidential and
not to disclose it to anyone, save to the extent permitted by Clause 36.2
(Disclosure of Confidential Information) and Clause 36.3 (Disclosure to
numbering service providers), and to ensure that all Confidential Information is
protected with security measures and a degree of care that would apply to its
own confidential information. For the avoidance of doubt, it shall not be a
violation of this Agreement or the Finance Documents by the Company or any other
Obligor if the Company or any other Obligor publicly discloses this Agreement,
and/or the terms thereof, pursuant to the Company’s reporting obligations under
applicable U.S. or Swiss securities laws and regulations, or otherwise pursuant
to requirements of law or a judicial order.

 

36.2  Disclosure of Confidential Information

Any Finance Party may disclose:

 

  (a) to any of its Affiliates and Related Funds and any of its or their
officers, directors, employees, professional advisers, auditors, partners and
Representatives such Confidential Information as that Finance Party shall
consider appropriate if any person to whom the Confidential Information is to be
given pursuant to this paragraph (a) is informed in writing of its confidential
nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no such requirement to so
inform if the recipient is subject to professional obligations to maintain the
confidentiality of the information or is otherwise bound by requirements of
confidentiality in relation to the Confidential Information;

 

  (b) to any person:

 

  (i) to (or through) whom it transfers (or may potentially transfer) the rights
and obligations under one or more Finance Documents and to any of that person’s
Affiliates, Related Funds, Representatives and professional advisers;

 

  (ii) with (or through) whom it enters into (or may potentially enter into),
whether directly or indirectly, any Exposure Transfer in relation to, or any
other transaction under which payments are to be made or may be made by
reference to, one or more Finance Documents and/or one or more Obligors and to
any of that person’s Affiliates, Related Funds, Representatives and professional
advisers;

 

  (iii) appointed by any Finance Party or by a person to whom paragraph (b)(i)
or (ii) above applies to receive communications, notices, information or
documents delivered pursuant to the Finance Documents on its behalf (including,
without limitation, any person appointed under paragraph (c) of Clause 26.13
(Relationship with the Lenders));

 

Page 88 of 128



--------------------------------------------------------------------------------

  (iv) who invests in or otherwise finances (or may potentially invest in or
otherwise finance), directly or indirectly, any transaction referred to in
paragraph (b)(i) or (b)(ii) above;

 

  (v) to whom information is required or requested to be disclosed by any court
of competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation;

 

  (vi) to whom or for whose benefit that Finance Party charges, assigns or
otherwise creates Security (or may do so) pursuant to Clause 24.7 (Security over
Lenders’ rights);

 

  (vii) to whom information is required to be disclosed in connection with, and
for the purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes;

 

  (viii) who is a Party; or

 

  (ix) with the consent of the Company;

in each case, such Confidential Information as that Finance Party shall consider
appropriate if:

 

  (A) in relation to paragraphs (b)(i), (b)(ii) and b(iii) above, the person to
whom the Confidential Information is to be given has entered into a
Confidentiality Undertaking except that there shall be no requirement for a
Confidentiality Undertaking if the recipient is a professional adviser and is
subject to professional obligations to maintain the confidentiality of the
Confidential Information;

 

  (B) in relation to paragraph (b)(iv) above, the person to whom the
Confidential Information is to be given has entered into a Confidentiality
Undertaking or is otherwise bound by requirements of confidentiality in relation
to the Confidential Information they receive and is informed that some or all of
such Confidential Information may be price-sensitive information;

 

  (C) in relation to paragraphs (b)(v), (b)(vi) and (b)(vii) above, the person
to whom the Confidential Information is to be given is informed of its
confidential nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no requirement to so
inform if, in the opinion of that Finance Party, it is not practicable so to do
in the circumstances;

 

Page 89 of 128



--------------------------------------------------------------------------------

  (c) to any person appointed by that Finance Party or by a person to whom
paragraph (b)(i) or (b)(ii) above applies to provide administration or
settlement services in respect of one or more of the Finance Documents including
without limitation, in relation to the trading of participations in respect of
the Finance Documents, such Confidential Information as may be required to be
disclosed to enable such service provider to provide any of the services
referred to in this paragraph (c) if the service provider to whom the
Confidential Information is to be given has entered into a Confidentiality
Undertaking or such other form of confidentiality undertaking agreed between the
Company and the relevant Finance Party;

 

  (d) to any rating agency (including its professional advisers) such
Confidential Information as may be required to be disclosed to enable such
rating agency to carry out its normal rating activities in relation to the
Finance Documents and/or the Obligors if the rating agency to whom the
Confidential Information is to be given is informed of its confidential nature
and that some or all of such Confidential Information may be price-sensitive
information.

 

36.3  Disclosure to numbering service providers

 

  (a) Any Finance Party may disclose to any national or international numbering
service provider appointed by that Finance Party to provide identification
numbering services in respect of this Agreement, the Facility and/or one or more
Obligors the following information:

 

  (i) names of Obligors;

 

  (ii) country of domicile of Obligors;

 

  (iii) place of incorporation of Obligors;

 

  (iv) date of this Agreement;

 

  (v) the names of the Agent and the Arranger;

 

  (vi) date of each amendment and restatement of this Agreement;

 

  (vii) amount of Total Commitments;

 

  (viii) currencies of the Facility;

 

  (ix) type of Facility;

 

  (x) ranking of Facility;

 

  (xi) Termination Date for Facility;

 

  (xii) changes to any of the information previously supplied pursuant to
paragraphs (i) to (xi) above; and

 

  (xiii) such other information agreed between such Finance Party and the
Company,

to enable such numbering service provider to provide its usual syndicated loan
numbering identification services.

 

Page 90 of 128



--------------------------------------------------------------------------------

  (b) The Parties acknowledge and agree that each identification number assigned
to this Agreement, the Facility and/or one or more Obligors by a numbering
service provider and the information associated with each such number may be
disclosed to users of its services in accordance with the standard terms and
conditions of that numbering service provider.

 

  (c) Each Obligor represents that none of the information set out in paragraphs
(i) to (xiii) of paragraph (a) above is, nor will at any time be, unpublished
price-sensitive information.

 

  (d) The Agent shall notify the Company and the other Finance Parties of:

 

  (i) the name of any numbering service provider appointed by the Agent in
respect of this Agreement, the Facility and/or one or more Obligors; and

 

  (ii) the number or, as the case may be, numbers assigned to this Agreement,
the Facility and/or one or more Obligors by such numbering service provider.

 

36.4  Waiver of Swiss banking secrecy

Each Obligor hereby releases each Finance Party and its Affiliates and each
Finance Party hereby releases the other Finance Parties and their Affiliates
from banking secrecy or any other data protection legislation for the purposes
referred to in Clause 36.2 (Disclosure of Confidential Information) and, to the
extent required, for the entering into, the administration, the maintenance and
enforcement of the Finance Documents (or any other agreements or documents
ancillary thereto), the performance of obligations or the enjoyment of rights
thereunder or to the extent that any such act requires the transfer of data and
information to third parties including, for the avoidance of doubt, any data or
information transfer from and to abroad.

 

36.5  Entire agreement

This Clause 36 (Confidentiality) constitutes the entire agreement between the
Parties in relation to the obligations of the Finance Parties under the Finance
Documents regarding Confidential Information and supersedes any previous
agreement, whether express or implied, regarding Confidential Information.

 

36.6  Inside information

Each of the Finance Parties acknowledges that some or all of the Confidential
Information is or may be price-sensitive information and that the use of such
information may be regulated or prohibited by applicable legislation including
securities law relating to insider dealing and market abuse and each of the
Finance Parties undertakes not to use any Confidential Information for any
unlawful purpose.

 

36.7  Notification of disclosure

Each of the Finance Parties agrees (to the extent permitted by law and
regulation) to inform the Company:

 

  (a) of the circumstances of any disclosure of Confidential Information made
pursuant to paragraph (b)(v) of Clause 36.2 (Disclosure of Confidential
Information) except where such disclosure is made to any of the persons referred
to in that paragraph during the ordinary course of its supervisory or regulatory
function; and

 

Page 91 of 128



--------------------------------------------------------------------------------

  (b) upon becoming aware that Confidential Information has been disclosed in
breach of this 36 (Confidentiality).

 

36.8  Continuing obligations

The obligations in this 36 (Confidentiality) are continuing and, in particular,
shall survive and remain binding on each Finance Party for a period of twelve
months from the earlier of:

 

  (a) the date on which all amounts payable by the Obligors under or in
connection with this Agreement have been paid in full and all Commitments have
been cancelled or otherwise cease to be available; and

 

  (b) the date on which such Finance Party otherwise ceases to be a Finance
Party.

 

37. COUNTERPARTS

Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.

 

Page 92 of 128



--------------------------------------------------------------------------------

SECTION 12

GOVERNING LAW AND ENFORCEMENT

 

38. GOVERNING LAW

This Agreement is governed by Swiss law.

 

39. ENFORCEMENT

 

39.1  Jurisdiction

Each of the Obligors and each of the Finance Parties agrees that any legal
action arising out of or relating to this Agreement, including actions relating
to disputes on the conclusion, validity or amendment of this Agreement, may be
brought exclusively in the court(s) of Zurich, Switzerland, venue being Zurich
1, provided that nothing in this Agreement shall limit the right of the Finance
Parties, or any of them, to commence any legal action against any Obligor and/or
its assets in any other jurisdiction or to serve process in any matter permitted
by law, and the taking of proceedings in any jurisdiction shall not preclude the
Finance Parties, or any of them, from taking proceedings in any other
jurisdiction whether concurrently or not, to the extent legally permitted.

 

39.2  Service of process

Each Obligor domiciled outside of Switzerland appoints the Company as its agent
to receive and acknowledge on its behalf service of process, summons, order,
judgement or other notice of legal process in Switzerland under or in connection
with any Finance Document. If for any reason the agent named above, or its
successor, no longer serves as agent of such Obligor for this purpose, that
Obligor shall promptly appoint a successor agent approved by the Agent and
notify the Agent thereof. Until the Agent receives such notification, it shall
be entitled to treat the agent named above (or its said successor) as the agent
of that Obligor for the purpose of this Clause.

 

39.3  Special Domicile

Each Obligor domiciled outside of Switzerland herewith elects Zurich as its
special domicile in Switzerland within the meaning of Art. 50 sec. 2 of the
Swiss Code on Debt Collection and Bankruptcy for the purpose of discharging its
obligations under or in connection with the Finance Documents.

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

Page 93 of 128



--------------------------------------------------------------------------------

SCHEDULE 1

THE PARTIES

Part I

The Original Obligors

 

Name of Original Borrower

   Registration number
(or equivalent, if any)

Logitech International SA, Morges, Switzerland

   CH-550-1007197-4

Name of Original Guarantor

   Registration number
(or equivalent, if any)

Logitech International SA, Morges, Switzerland

   CH-550-1007197-4

 

Page 94 of 128



--------------------------------------------------------------------------------

Part II

The Original Lenders

 

Name of Original Lender

   Commitment      Percentage  

Credit Suisse AG

   USD  60,000,000         24.00 % 

Banque Cantonale Vaudoise

   USD  30,000,000         12.00 % 

Citibank N.A., London Branch

   USD  30,000,000         12.00 % 

Raiffeisen Schweiz Genossenschaft

   USD  30,000,000         12.00 % 

Zürcher Kantonalbank

   USD  30,000,000         12.00 % 

Graubündner Kantonalbank

   USD  20,000,000         8.00 % 

Banca dello Stato del Cantone Ticino

   USD  15,000,000         6.00 % 

UBS AG

   USD  15,000,000         6.00 % 

Migros Bank AG

   USD  10,000,000         4.00 % 

Schaffhauser Kantonalbank

   USD  10,000,000         4.00 %    

 

 

    

 

 

 

Total

   USD   250,000,000         100.00 %    

 

 

    

 

 

 

 

Page 95 of 128



--------------------------------------------------------------------------------

Part III

The Lenders

(to be amended by the Agent in case of any changes resulting from the
application of the

Increase Feature or any transfer pursuant to Clause 24 (Changes to the Lenders))

 

Name of Lender

   Commitment      Percentage  

Credit Suisse AG

   USD  60,000,000         24.00 % 

Banque Cantonale Vaudoise

   USD  30,000,000         12.00 % 

Citibank N.A., London Branch

   USD  30,000,000         12.00 % 

Raiffeisen Schweiz Genossenschaft

   USD  30,000,000         12.00 % 

Zürcher Kantonalbank

   USD  30,000,000         12.00 % 

Graubündner Kantonalbank

   USD  20,000,000         8.00 % 

Banca dello Stato del Cantone Ticino

   USD  15,000,000         6.00 % 

UBS AG

   USD  15,000,000         6.00 % 

Migros Bank AG

   USD  10,000,000         4.00 % 

Schaffhauser Kantonalbank

   USD  10,000,000         4.00 %    

 

 

    

 

 

 

Total

   USD   250,000,000         100.00 %    

 

 

    

 

 

 

 

Page 96 of 128



--------------------------------------------------------------------------------

SCHEDULE 2

CONDITIONS PRECEDENT

Part I

Conditions precedent to signing and initial Utilisation

 

1. Original Obligors

 

  (a) An up-to-date officially certified (beglaubigt) extract from the
commercial register, and the up-to-date articles of association (Statuten), and,
if reasonably requested by the Agent, a copy of the management regulations
(Organisationsreglement), if any, of each Original Obligor.

 

  (b) A copy of a resolution of the board of directors of each Original Obligor:

 

  (i) approving the terms of, and the transactions contemplated by, the Finance
Documents to which it is a party and resolving that it executes the Finance
Documents to which it is a party;

 

  (ii) authorising a specified person or persons to execute the Finance
Documents to which it is a party on its behalf; and

 

  (iii) authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices (including, if relevant, any Utilisation
Request) to be signed and/or despatched by it under or in connection with the
Finance Documents to which it is a party.

 

  (c) A specimen of the signature of each person authorised by the resolution
referred to in paragraph (b) above.

 

  (d) A certificate of the Company (signed by Management) confirming that
borrowing or guaranteeing, as appropriate, the Total Commitments would not cause
any borrowing, guaranteeing or similar limit binding on any Original Obligor to
be exceeded.

 

  (e) A certificate of the Company (signed by Management) issued not earlier
than two days prior to this Agreement, confirming the absence of a material
adverse change in the business or financial condition of an Original Obligor or
any Material Subsidiary or the business or consolidated financial condition of
the Group since the date of the audited financial statements for the financial
year ending on 31 March 2011.

 

  (f) A certificate of an authorised signatory of the relevant Original Obligor
certifying that each copy document relating to it specified in this Part I of
Schedule 2 is correct, complete and in full force and effect as at a date no
earlier than the date of this Agreement.

 

Page 97 of 128



--------------------------------------------------------------------------------

2. Legal opinions

A legal opinion as to the laws of Switzerland of Baker & McKenzie Zurich, Swiss
legal advisers to the Agent, substantially in the form distributed to and
approved by the Original Lenders prior to signing this Agreement.

 

3. Other documents and evidence

 

  (a) A copy of this Agreement duly signed by the Original Obligors or to be
signed by them simultaneously with the signing of the Agreement by the Finance
Parties.

 

  (b) Confirmation by Management that each Representation is true in all
material respects.

 

  (c) The audited balance sheets, profit and loss statements and the cash flow
statements of the Company for the financial years ending on 31 March 2010 and
31 March 2011 respectively, both on a stand-alone and on a consolidated basis.

 

  (d) A copy of any other Authorisation or other document, opinion or assurance
which the Agent considers to be necessary or desirable (if it has notified the
Company accordingly) in connection with the entry into and performance of the
transactions contemplated by any Finance Document or for the validity and
enforceability of any Finance Document.

 

  (e) Evidence that the Finance Documents have been duly executed by all parties
thereto and that they are valid, legal and enforceable.

 

  (f) Evidence that the fees, costs and expenses then due from the Obligors
pursuant to Clause 12 (Fees) and Clause 17 (Costs and expenses) have been paid
or will be paid within 10 calendar days upon being declared due.

 

  (g) An actual structure/legal chart of the Group.

 

  (h) An update on the external bank debt situation of the Group, showing the
relevant borrower, the limits made available to that borrower and the amount
which was utilized as well as any security granted according to Schedule 9
(Existing Security).

 

  (i) A confirmation by Management that no Default is continuing.

 

  (j) A list containing (i) any material pending litigation and/or (ii) threats
expressed in writing of any imminent material litigation or other proceedings
involving a member of the Group, it being understood that in case of civil
actions, only litigations with a sum in dispute exceeding USD 10,000,000 (or its
equivalent in another currency) shall be considered.

 

  (k) For the first Utilisation(s): Duly signed Utilisation Request(s)
satisfactory to the Agent.

 

Page 98 of 128



--------------------------------------------------------------------------------

Part II

Conditions precedent required to be

delivered by an Additional Obligor

 

1. An Accession Letter, duly executed by the Additional Obligor and the Company.

 

2. A copy of the constitutional documents of the Additional Obligor.

 

3. A copy of a resolution of the board of directors of the Additional Obligor:

 

  (a) approving the terms of, and the transactions contemplated by, the
Accession Letter and the Finance Documents and resolving that it execute the
Accession Letter;

 

  (b) authorising a specified person or persons to execute the Accession Letter
on its behalf; and

 

  (c) authorising a specified person or persons, on its behalf, to sign and/or
despatch all other documents and notices (including, in relation to an
Additional Borrower, any Utilisation Request) to be signed and/or despatched by
it under or in connection with the Finance Documents.

 

4. A specimen of the signature of each person authorised by the resolution
referred to in paragraph 3 above.

 

5. A copy of a resolution signed by all the holders of the issued shares of the
Additional Guarantor, approving the terms of, and the transactions contemplated
by, the Finance Documents to which the Additional Guarantor is a party.

 

6. A certificate of the Additional Obligor (signed by Management) confirming
that borrowing or guaranteeing, as appropriate, the Total Commitments would not
cause any borrowing, guaranteeing or similar limit binding on it to be exceeded.

 

7. A certificate of an authorised signatory of the Additional Obligor certifying
that each copy document listed in this Part II of Schedule 2 (Conditions
precedent) is correct, complete and in full force and effect as at a date no
earlier than the date of the Accession Letter.

 

8. A copy of any other Authorisation or other document, opinion or assurance
which the Agent considers to be necessary or desirable in connection with the
entry into and performance of the transactions contemplated by the Accession
Letter or for the validity and enforceability of any Finance Document.

 

9. If available, the latest audited financial statements of the Additional
Obligor.

 

10. A legal opinion of the legal advisers to the Arranger and the Agent in the
jurisdiction in which the Additional Obligor is incorporated substantially in
the form distributed to and approved by the Lenders.

 

11. If the proposed Additional Obligor is incorporated in a jurisdiction other
than Switzerland, evidence that the process agent specified in Clause 39.2
(Service of process), if not the Company, has accepted its appointment in
relation to the proposed Additional Obligor.

 

Page 99 of 128



--------------------------------------------------------------------------------

SCHEDULE 3

UTILISATION REQUEST

 

From: [Borrower]

 

To: Credit Suisse AG

     Syndications, SGAF 3

     Giesshübelstrasse 30

     CH-8070 Zurich

     Switzerland

Dated: [—]

Dear Sirs

Logitech Group – USD 250,000,000 Facility Agreement dated 23 December 2011 (the

“Agreement”)

 

1. We refer to the Agreement. This is a Utilisation Request. Terms defined in
the Agreement have the same meaning in this Utilisation Request unless given a
different meaning in this Utilisation Request.

 

2. We wish to borrow a Loan on the following terms:

 

Proposed Utilisation Date:    [—] (or, if that is not a Business Day, the next
Business Day) Currency of Loan:    [—] Amount:    [—] or, if less, the Available
Facility Interest Period:    [—] Account to be credited to:    [—]

 

3. We confirm that each condition specified in Clause 4.2 (Further conditions
precedent) is satisfied on the date of this Utilisation Request.

 

4. We confirm that the [Repeating Representations]/[Representations]* are in all
material respects true and accurate by reference to the facts and circumstances
existing on the date of this Utilisation Request and the proposed Utilisation
Date.

 

5. This Utilisation Request is irrevocable.

 

Yours faithfully   

authorised signatory for

[name of relevant Borrower]

 

* To be inserted in case of the initial Utilisation Request.

 

Page 100 of 128



--------------------------------------------------------------------------------

SCHEDULE 4

MANDATORY COST FORMULAE

 

1. The Mandatory Cost is an addition to the interest rate to compensate Lenders
for the cost of compliance with (a) the requirements of the Bank of England
and/or the Financial Services Authority (or, in either case, any other authority
which replaces all or any of its functions) or (b) the requirements of the
European Central Bank and/or the Swiss Financial Market Supervisory Authority
and/or the Swiss National Bank or, in either case, any other authority or
institution which replaces all or any of their functions.

 

2. On the first day of each Interest Period (or as soon as possible thereafter)
the Agent shall calculate, as a percentage rate, a rate (the “Additional Cost
Rate”) for each Lender, in accordance with the paragraphs set out below. The
Mandatory Cost will be calculated by the Agent as a weighted average of the
Lenders’ Additional Cost Rates (weighted in proportion to the percentage
participation of each Lender in the relevant Loan) and will be expressed as a
percentage rate per annum.

 

3. The Additional Cost Rate for any Lender lending from a Facility Office in a
Participating Member State or Switzerland will be the percentage notified by
that Lender to the Agent. This percentage will be certified by that Lender in
its notice to the Agent to be its reasonable determination of the cost
(expressed as a percentage of that Lender’s participation in all Loans made from
that Facility Office) of complying with the minimum reserve requirements of the
European Central Bank and/or the Swiss Financial Market Supervisory Authority
and/or the Swiss National Bank in respect of loans made from that Facility
Office.

 

4. The Additional Cost Rate for any Lender lending from a Facility Office in the
United Kingdom will be calculated by the Agent as follows:

 

  (d) in relation to a Loan in GBP:

 

AB + C (B – D) + E × 0.01    per cent. per annum                100 – (A + C)  
  

 

  (e) in relation to a Loan in any currency other than GBP:

 

E × 0.01   per cent. per annum.   

    300

    

Where:

 

  A is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Lender is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements.

 

  B is the percentage rate of interest (excluding the Margin and the Mandatory
Cost and, if the Loan is an Unpaid Sum, the additional rate of interest
specified in para. (a) of Clause 9.4 (Default interest)) payable for the
relevant Interest Period on the Loan.

 

Page 101 of 128



--------------------------------------------------------------------------------

  C is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

 

  D is the percentage rate per annum payable by the Bank of England to the Agent
on interest bearing Special Deposits.

 

  E is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the Agent as being the average of the most recent rates of
charge supplied by the Reference Banks to the Agent pursuant to paragraph 7
below and expressed in pounds per GBP 1,000,000.

 

5. For the purposes of this Schedule:

 

  (a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

 

  (b) “Fees Rules” means the rules on periodic fees contained in the Financial
Services Authority Fees Manual or such other law or regulation as may be in
force from time to time in respect of the payment of fees for the acceptance of
deposits;

 

  (c) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and

 

  (d) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

 

Page 102 of 128



--------------------------------------------------------------------------------

7. If requested by the Agent, each Reference Bank shall, as soon as practicable
after publication by the Financial Services Authority, supply to the Agent, the
rate of charge payable by that Reference Bank to the Financial Services
Authority pursuant to the Fees Rules in respect of the relevant financial year
of the Financial Services Authority (calculated for this purpose by that
Reference Bank as being the average of the Fee Tariffs applicable to that
Reference Bank for that financial year) and expressed in pounds per GBP
1,000,000 of the Tariff Base of that Reference Bank.

 

8. Each Lender shall supply any information required by the Agent for the
purpose of calculating its Additional Cost Rate. In particular, but without
limitation, each Lender shall supply the following information on or prior to
the date on which it becomes a Lender:

 

  (a) the jurisdiction of its Facility Office; and

 

  (b) any other information that the Agent may reasonably require for such
purpose.

Each Lender shall promptly notify the Agent of any change to the information
provided by it pursuant to this paragraph.

 

9. The percentages of each Lender for the purpose of A and C above and the rates
of charge of each Reference Bank for the purpose of E above shall be determined
by the Agent based upon the information supplied to it pursuant to paragraphs 7
and 8 above and on the assumption that, unless a Lender notifies the Agent to
the contrary, each Lender’s obligations in relation to cash ratio deposits and
Special Deposits are the same as those of a typical bank from its jurisdiction
of incorporation with a Facility Office in the same jurisdiction as its Facility
Office.

 

10. The Agent shall have no liability to any person if such determination
results in an Additional Cost Rate which over or under compensates any Lender
and shall be entitled to assume that the information provided by any Lender or
Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and correct in
all respects.

 

11. The Agent shall distribute the additional amounts received as a result of
the Mandatory Cost to the Lenders on the basis of the Additional Cost Rate for
each Lender based on the information provided by each Lender and each Reference
Bank pursuant to paragraphs 3, 7 and 8 above.

 

12. Any determination by the Agent pursuant to this Schedule in relation to a
formula, the Mandatory Cost, an Additional Cost Rate or any amount payable to a
Lender shall, in the absence of manifest error, be conclusive and binding on all
Parties.

The Agent may from time to time, after consultation with the Company and the
Lenders, determine and notify to all Parties any amendments which are required
to be made to this Schedule 4 in order to comply with any change in law,
regulation or any requirements from time to time imposed by the Bank of England,
the Financial Services Authority, the European Central Bank, the Swiss Financial
Market Supervisory Authority or the Swiss National Bank (or, in either case, any
other authority which replaces all or any of their functions) and any such
determination shall, in the absence of manifest error, be conclusive and binding
on all Parties.

 

Page 103 of 128



--------------------------------------------------------------------------------

SCHEDULE 5

FORM OF TRANSFER CERTIFICATE

 

To: Credit Suisse AG

     Syndications, SGAF 3

     Giesshübelstrasse 30

     CH-8070 Zurich

     Switzerland

as Agent

 

From: [The Existing Lender] (the “Existing Lender”) and [The New Lender] (the
“New Lender”)

 

Dated: [—]

Logitech Group – USD 250,000,000 Facility Agreement dated 23 December 2011 (the

“Agreement”)

 

1. We refer to the Agreement. This is a Transfer Certificate. Terms defined in
the Agreement have the same meaning in this Transfer Certificate unless given a
different meaning in this Transfer Certificate.

 

2. We refer to Clause 24.5 (Procedure for transfer):

 

  (a) The Existing Lender and the New Lender agree to the Existing Lender
transferring to the New Lender all or part of the Existing Lender’s Commitment,
rights and obligations referred to in the Schedule in accordance with Clause
24.5 (Procedure for transfer).

 

  (b) The proposed Transfer Date is [—].

 

  (c) The Facility Office and address, fax number and attention details for
notices of the New Lender for the purposes of Clause 31.2 (Addresses) are set
out in the Schedule.

 

3. The New Lender expressly acknowledges the limitations on the Existing
Lender’s obligations set out in para. (c) of Clause 24.4 (Limitation of
responsibility of Existing Lenders).

 

4. The Existing Lender and the New Lender acknowledge and agree that as part of
the transfer evidenced by this Transfer Certificate, the Existing Lender is
transferring to the New Lender all or part of the Existing Lender’s rights and
obligations under any Finance Document. In connection therewith, the New Lender
accedes to any Finance Document, assumes all rights and obligations of any
Finance Document as a Lender pursuant to the Agreement, and confirms, for the
avoidance of doubt, that the Agent shall act for the New Lender with respect to
any Finance Document in accordance with the terms thereof and of the Agreement.

 

Page 104 of 128



--------------------------------------------------------------------------------

5. The New Lender acknowledges and confirms that neither of the Arranger, the
Agent nor any other Existing Lender makes any representation or warranty and
assumes no responsibility with respect to the Confidential Transaction
Description as set forth in Clause 26.8 (Responsibility for documentation) and
Clause 24.4 (Limitation of responsibility of Existing Lenders).

 

6. The New Lender confirms, for the benefit of the Agent and any Obligor, that
it is [a Qualifying Bank Creditor]/[not a Qualifying Bank Creditor]*.

 

7. This Transfer Certificate may be executed in any number of counterparts and
this has the same effect as if the signatures on the counterparts were on a
single copy of this Transfer Certificate.

 

8. This Transfer Certificate governed by Swiss law.

 

9. This Transfer Certificate has been entered into on the date stated at the
beginning of this Transfer Certificate.

THE SCHEDULE

Commitment/rights and obligations to be transferred

[insert relevant details]

[Facility Office address, fax number and attention details for notices and
account details for

payments,]

 

[Existing Lender]    [New Lender] By:    By:

This Transfer Certificate is accepted by the Agent and the Transfer Date is
confirmed as [—].

 

Credit Suisse AG By:    

 

* Insertion only possible if (a) applicable and (b) an Event of Default has
occurred and is continuing.

 

Page 105 of 128



--------------------------------------------------------------------------------

SCHEDULE 6

FORM OF ACCESSION LETTER

 

To: Credit Suisse AG

     Syndications, SGAF 3

     Giesshübelstrasse 30

     CH-8070 Zurich

     Switzerland

 

     as Agent

 

From: [Subsidiary] and Logitech International SA

 

Dated: [—]

Dear Sirs

Logitech Group – USD 250,000,000 Facility Agreement dated 23 December 2011 (the

“Agreement”)

 

1. We refer to the Agreement. This is an Accession Letter. Terms defined in the
Agreement have the same meaning in this Accession Letter unless given a
different meaning in this Accession Letter.

 

2. [Subsidiary] agrees to become an Additional [Borrower and
Guarantor]/[Guarantor] and to be bound by the terms and conditions of the
Finance Documents as an Additional [Borrower and Guarantor]/[Guarantor] pursuant
to [Clauses 25.2 (Additional Borrowers) and 25.4 (Additional
Guarantors)]/[Clause 25.4 (Additional Guarantors)] of the Agreement.
[Subsidiary] is a company duly incorporated under the laws of [name of relevant
jurisdiction].

 

3. [Subsidiary’s] administrative details are as follows:

Address:

Fax No:

Attention:

 

4. This Accession Letter is governed by Swiss law.

 

Logitech International SA    [Subsidiary] By:                            
                                         
                                           By:                           
                                                                           

 

Page 106 of 128



--------------------------------------------------------------------------------

SCHEDULE 7

FORM OF RESIGNATION LETTER

 

To: Credit Suisse AG

     Syndications, SGAF 3

     Giesshübelstrasse 30

     CH-8070 Zurich

     Switzerland

 

     as Agent

 

From: [resigning Obligor] and Logitech International SA

Dated: [—]

Dear Sirs

Logitech Group – USD 250,000,000 Facility Agreement dated 23 December 2011 (the

“Agreement”)

 

1. We refer to the Agreement. This is a Resignation Letter. Terms defined in the
Agreement have the same meaning in this Resignation Letter unless given a
different meaning in this Resignation Letter.

 

2. Pursuant to [Clause 25.3 (Resignation of a Borrower)]/[Clause 25.6
(Resignation of a Guarantor)], we request that [resigning Obligor] be released
from its obligations as a [Borrower]/[Guarantor] under the Agreement.

 

3. We confirm that no Default is continuing or would result from the acceptance
of this request.

 

4. This Resignation Letter is governed by Swiss law.

 

Logitech International SA    [Subsidiary] By:                            
                                         
                                           By:                           
                                                                           

 

Page 107 of 128



--------------------------------------------------------------------------------

SCHEDULE 8

FORM OF COMPLIANCE CERTIFICATE

 

To: Credit Suisse AG

     Syndications, SGAF 3

     Giesshübelstrasse 30

     CH-8070 Zurich

     Switzerland

 

     as Agent

 

From: Logitech International SA

Dated: [—]

Dear Sirs

Logitech Group – USD 250,000,000 Facility Agreement dated 23 December 2011 (the

“Agreement”)

 

1. We refer to the Agreement. This is a Compliance Certificate. Terms defined in
the Agreement have the same meaning when used in this Compliance Certificate
unless given a different meaning in this Compliance Certificate.

 

2. We refer to

 

  2.1.1  Attachment [A] of this Compliance Certificate setting out the
calculation of the Net Senior Debt Ratio;

 

  2.1.2  Attachment [B] of this Compliance Certificate setting out the
calculation of the Interest Cover Ratio; and

 

  2.1.3  Attachment [C] of this Compliance Certificate setting out the Adjusted
Equity Ratio.

 

3. We herewith certify that all of the financial covenants pursuant to 2.1.1 to
2.1.3 of this Compliance Certificate and terms and conditions of the Agreement
have been complied with.

 

4. We confirm that the Repeating Representations to be made by each Obligor are
true in all material respects on the date of this Compliance Certificate.

 

5. [We confirm that no Default is continuing.] *

 

Signed:                 [—]       [—]    of       of    Logitech International
SA       Logitech International SA

 

* If this statement cannot be made, the certificate should identify any Default
that is continuing and the steps, if any, being taken to remedy it.

 

Page 108 of 128



--------------------------------------------------------------------------------

ATTACHMENT A TO COMPLIANCE CERTIFICATE

Net Senior Debt Ratio

 

(All amounts in USD m)

                           

1. Net Senior Debt Ratio

     31.03.         30.06.         30.09.         31.12.   

all Short Term Bank Debt

           

+ all Long Term Bank Debt

           

Total Bank Debt

           

+ Finance Lease Liabilities

           

+ receivables sold or discounted

           

+ all other Financial Indebtedness

           

- Cash and Cash Equivalents

           

Net Senior Debt

           

EBITDA reported

           

Net Senior Debt /EBITDA

           

Financial Covenants (Clause 21) on [date]

     max. 2.75x         max. 2.75x         max. 2.75x         max. 2.75x   

 

Page 109 of 128



--------------------------------------------------------------------------------

ATTACHMENT B TO COMPLIANCE CERTIFICATE

Interest Cover Ratio

 

(All amounts in USD m)

                           

2. Interest Cover Ratio

     31.03.         30.06.         30.09.         31.12.   

EBIT

           

Interest Expense

           

+ all interest & other recurring financing charges

           

- all interest & other recurring financing charges

           

Net Interest Expense

           

EBIT / Net Interest Expense

           

Financial Covenants (Clause 21) on [date]

     min. 5.0x         min. 5.0x         min. 5.0x         min. 5.0x   

 

Page 110 of 128



--------------------------------------------------------------------------------

ATTACHMENT C TO COMPLIANCE CERTIFICATE

Adjusted Equity Ratio

 

(All amounts in USD m)

                        

3. Adjusted Equity Ratio Logitech Group

     31.03.        30.06.        30.09.        31.12.   

Share Capital

        

+ Additional paid-in capital

        

- Shares in treasury

        

+/- Consolidated Retained Earnings / Losses

        

+ Minority Interest

        

Total Equity

        

Total Assets

        

Goodwill

        

(Equity - Goodwill) / (Assets - Goodwill)

        

Financial Covenants (Clause 21) on [date]

     min. 35.0 %      min. 35.0 %      min. 35.0 %      min. 35.0 % 

 

Page 111 of 128



--------------------------------------------------------------------------------

SCHEDULE 9

EXISTING SECURITY

 

Name of Obligor

   Beneficiary    Security    Currency    Principal Amount    Principal Amount
(in USD)

None

   None    None    None    None    None

 

Page 112 of 128



--------------------------------------------------------------------------------

SCHEDULE 10

FORM OF CONFIDENTIALITY UNDERTAKING

 

From:  

Credit Suisse AG

Syndications, SGAF 3

Giesshübelstrasse 30

CH-8070 Zurich

Switzerland

To:  

[name of bank]

[address]

E-Mail: [•]

Dated:   [•]

Dear Sir or Madam

USD 250,000,000 Senior Revolving Credit Facility Agreement dated
23 December 2011

(the “Financing”) for Logitech Group

We, Credit Suisse AG (the “Bookrunner”), understand that you are considering
participating in the Financing. In consideration of us agreeing to make
available to you certain information, by your signature of a copy of this letter
you agree as follows:

 

1. Confidentiality Undertaking

You undertake:

 

a) to keep the Confidential Information confidential and not to disclose it to
anyone except as provided for in paragraph 2 below and to ensure that the
Confidential Information is protected with security measures and a degree of
care that would apply to your own confidential information;

 

b) to keep confidential and not disclose to anyone the fact that the
Confidential Information has been made available or that discussions or
negotiations are taking place or have taken place between us in connection with
the Financing;

 

c) to use the Confidential Information only for the Permitted Purpose.

 

2. Permitted Disclosure

We agree that you may disclose Confidential Information:

 

a) to members of the Participant Group and their officers, directors, employees
and professional advisers to the extent necessary for the Permitted Purpose and
to any auditors of members of the Participant Group if any person to whom the
Confidential Information is to be given pursuant to this paragraph 2(a) is
informed in writing of its confidential nature and that some or all of such
Confidential Information may be price-sensitive information, except that there
shall be no such requirement to so inform if the recipient is subject to
professional obligations to maintain the confidentiality of the information or
is otherwise bound by requirements of confidentiality in relation to the
Confidential Information;

 

Page 113 of 128



--------------------------------------------------------------------------------

b) (i) if requested or required by any court of competent jurisdiction or any
competent judicial, governmental, supervisory or regulatory body, (ii) if
required by the rules of any stock exchange on which the shares or other
securities of any member of the Participant Group are listed or (iii) if
required by the laws or regulations of any country with jurisdiction over the
affairs of any member of the Participant Group; or

 

c) with the prior written consent of us and the Borrowers.

 

3. Notification of Required or Unauthorised Disclosure

You agree (to the extent permitted by law) to inform us of the full
circumstances of any disclosure under paragraph 2(b) or upon becoming aware that
Confidential Information has been disclosed in breach of this letter so that we
or the Borrowers may seek a protective or other appropriate remedy. In the event
that such protective order or remedy is not obtained, you shall cause to be
furnished only that portion of the Confidential Information that is legally
required and shall disclose such information in a manner reasonably designed to
preserve its confidential nature.

 

4. Return of Copies

If we so request in writing, you shall return all Confidential Information
supplied to you by us and destroy or permanently erase (to the extent
technically practicable) all copies of Confidential Information made by you and
use all reasonable endeavours to ensure that anyone to whom you have supplied
any Confidential Information destroys or permanently erases (to the extent
technically practicable) such Confidential Information and any copies made by
them, in each case save to the extent that you or the recipients are required to
retain any such Confidential Information by any applicable mandatory law, rule
or regulation or by any competent judicial, governmental, supervisory or
regulatory body, or where the Confidential Information has been disclosed under
paragraph 2(b) above. Further, you shall confirm in
writing to have complied with the provisions of this clause.

 

5. Continuing Obligations

The obligations in this letter are continuing and, in particular, shall survive
the termination of any discussions or negotiations between you and us.
Notwithstanding the previous sentence, the obligations in this letter shall
cease on the earlier of (i) the date on which you become a party to
the Facility Agreement or (ii) 12 months after the date of this letter.

 

6. No Representation; Consequences of Breach, etc.

You acknowledge and agree that:

 

a) neither we nor any of our officers, employees or advisers (each a “Relevant
Person”) (i) make any representation or warranty, express or implied, as to, or
assume any responsibility for, the accuracy, reliability or completeness of any
of the Confidential Information or any other information supplied by us or any
member of the Group or the assumptions on which it is based or (ii) shall be
under any obligation to update or correct any inaccuracy in the Confidential
Information or any other information supplied by us or any member of the Group
or be otherwise liable to you or any other person in respect to the Confidential
Information or any such information and that any decision made pursuant to the
provisions of the Confidential Information will be entirely at your own risk;
and

 

Page 114 of 128



--------------------------------------------------------------------------------

b) you shall be fully responsible to us or the members of the Group in respect
of any breach of the obligations contained herein and to indemnify and hold us
and the members of the Group harmless from and against any and all claims,
damages, losses, liabilities, costs and expenses (including reasonable legal
fees and disbursements) arising directly or indirectly out of any breach of the
provisions of this agreement by any member of the Participant Group.

 

7. No Waiver; Amendments, etc

This letter sets out the full extent of your obligations of confidentiality owed
to us in relation to the Confidential Information. No failure or delay in
exercising any right, power or privilege under this letter will operate as a
waiver thereof nor will any single or partial exercise of any right, power or
privilege preclude any further exercise thereof or the exercise of any other
right, power or privileges under this letter. The terms of this letter and your
obligations under this letter may only be amended or modified by written
agreement between us.

 

8. Inside Information

You acknowledge that some or all of the Confidential Information is or may be
price-sensitive information and that the use of such information may be
regulated or prohibited by applicable legislation relating to insider dealing
and you undertake not to disclose and/or use any
Confidential Information for any unlawful purpose.

 

9. Nature of Undertakings

The undertakings given by you under this letter are given to us and (without
implying any fiduciary obligations on our part) are also given for the benefit
of the Borrower and each other member of the Group.

 

10. Communication by electronic mail

Subject to this paragraph, any communication may be made and any document sent
within the scope of this Agreement by electronic mail or other electronic means
(e.g. Debtdomain), provided, that the parties concerned agree to such electronic
communication as an accepted form of communication, which agreement shall be
made by the execution and delivery of this Agreement and the acceptance thereof,
unless and until notice of the revocation of such agreement shall have been
given by a party concerned with respect to such party only. Subject to the last
sentence of this paragraph, any electronic communication pertaining to the
creation, modification or rescission of rights or obligations, shall only be
made through secure channels that technically provide for the authentication of
the sender and the integrity and confidentiality of the contents. Neither the
Bookrunner nor you shall bear any responsibility or liability whatsoever for any
damage suffered by any party concerned as a result of the use of electronic
means of communication including, but not limited to, absent or insufficient
confidentiality of communications or documents, absent or insufficient
authenticity of sender identification and communication contents and
attachments, falsified communications or documents, technically defective
transmissions and the proliferation of any potentially harmful code such as
computer viruses, trojans and worms. The Bookrunner shall have no responsibility
or liability whatsoever

 

Page 115 of 128



--------------------------------------------------------------------------------

that (i) electronic communications addressed to or sent by it shall
authentically and timely arrive at the correctly stated address, (ii) electronic
communications bearing a sender address indicating the Bookrunner or any of its
employees as sender shall actually be sent by any of the employees of the
Bookrunner, and (iii) electronic communications of a time-critical nature or
imply any certain due date for any action shall be timely processed.

 

11. Governing Law and Jurisdiction

This letter (including the agreement constituted by your acknowledgement of its
terms) shall be governed by and construed in accordance with the laws of
Switzerland (to the exclusion of its rules on conflicts of laws), and any
dispute arising out of or in connection with this letter (including the
agreement constituted by your acknowledgement of its terms) shall be submitted
to the exclusive place of the jurisdiction of Zurich, Switzerland.

 

12. Definitions

In this letter (including the acknowledgement set out below):

“Borrowers” means the borrowers under the Financing.

“Confidential Information” means any information relating to Borrowers, the
Group, any Subsidiary and the Financing including, without limitation, the
confidential transaction description and information package(s) (if any),
provided to you by us or any of our affiliates or advisers, in whatever form,
and includes information given orally and any document, electronic file or any
other way of representing or recording information which contains or is derived
or copied from such information but excludes information that (a) is or becomes
public knowledge other than as a direct or indirect result of any breach of this
letter or (b) is known by you before the date the information is disclosed to
you by us or any of our affiliates or advisers or is lawfully obtained by you
after that date, other than from a source which is connected with the Group and
which, in either case, as far as you are aware, has not been obtained in
violation of, and is not otherwise subject to, any obligation of
confidentiality;

“Group” means Logitech International SA and each of its Subsidiaries;

“Participant Group” means you, each of your holding companies and subsidiaries
and each subsidiary of each of your holding companies;

“Permitted Purpose” means considering and evaluating whether to become a
participant in the Financing; and

“Subsidiary” means, in relation to Logitech International SA, any company or
corporation:

 

  a) which is controlled, directly or indirectly, by it; or

 

  b) more than half the issued (share) capital of which is beneficially owned,
directly or indirectly, by it; or

 

  c) which is a subsidiary of another subsidiary of it,

 

Page 116 of 128



--------------------------------------------------------------------------------

and, for these purposes, a company or corporation shall be treated as being
controlled by another if that other company or corporation is able to direct its
affairs and/or to control the composition of its board of directors or
equivalent body.

Please acknowledge your agreement to the above by signing and returning the
enclosed copy.

Yours faithfully,

Credit Suisse AG

We acknowledge and agree to the above:

 

[name of bank]       by:               [name]       [name]   [title]      
[title]

 

Page 117 of 128



--------------------------------------------------------------------------------

SCHEDULE 11

FORM OF LENDER ACCESSION LETTER

 

To:  

Credit Suisse AG

Syndications, SGAF 3

Giesshübelstrasse 30

CH-8070 Zurich

Switzerland

  as Agent From:   [The Acceding Lender] (the “Acceding Lender”) and Logitech
International SA Dated:   [•]

Logitech Group – USD 250,000,000 Facility Agreement dated 23 December 2011 (the
“Agreement”)

 

1. We refer to the Agreement. This is a Lender Accession Letter. It constitutes
a Finance Document. Terms defined in the Agreement have the same meaning in this
Lender Accession Letter unless given a different meaning in this Lender
Accession Letter.

 

2. We refer to Clause 2.1 (The Facility):

 

  (a) Based on the Increase Feature, the Company has solicited a commitment from
the Acceding Lender, and the Acceding Lender accepts a commitment to lend under
the Agreement in the amount of USD [•] (the “Acceding Lender’s Commitment”), and
to accede to the Finance Documents as an additional Lender and Finance Party.
Upon accession, the Acceding Lender’s Commitment shall constitute a Commitment
pursuant to the Agreement.

 

  (b) The proposed date of accession (the “Accession Date”) of the Acceding
Lender is [•].

 

  (c) The Facility Office and address, fax number and attention details for
notices of the Acceding Lender for the purposes of Clause 31.2 (Addresses) are
the following:

[•].

 

3. The Acceding Lender expressly acknowledges that the Agent shall not be
obliged to execute this Lender Accession Letter unless it has received this
Lender Accession Letter duly completed by the Acceding Lender and the Company
and appearing on its face to comply with the terms of this Agreement and any
other Finance Document, and once the Agent is satisfied the Acceding Lender has
complied with all necessary “know your customer” or other similar checks under
all applicable laws and regulations.

 

4. The Acceding Lender acknowledges and confirms that neither of the Arranger,
the Agent nor any other Existing Lender makes any representation or warranty and
assumes no responsibility with respect to the Confidential Transaction
Description as set forth in Clause 26.8 (Responsibility for documentation) and
Clause 24.4 (Limitation of responsibility of Existing Lenders).

 

Page 118 of 128



--------------------------------------------------------------------------------

5. The Acceding Lender herewith confirms, for the benefit of the Agent and any
Obligor, that it is a Qualifying Bank Creditor.

 

6. The Company herewith represents and warrants that upon accession of the
Acceding Lender the Swiss Tax Twenty Non-Qualifying Bank Creditor Rule will
still be complied with.

 

7. This Lender Accession Letter may be executed in any number of counterparts
and this has the same effect as if the signatures on the counterparts were on a
single copy of this Lender Accession Letter.

 

8. This Lender Accession Letter is governed by Swiss law. Any disputes arising
out of or in connection with this Lender Accession Letter shall be brought
exclusively in the court(s) of Zurich, Switzerland, venue being Zurich 1.

 

[Acceding Lender]     Logitech International SA

By:

      By:  

This Lender Accession Letter is accepted by the Agent and the Accession Date is
confirmed as [•].

 

Credit Suisse AG     By:        

 

Page 119 of 128



--------------------------------------------------------------------------------

SCHEDULE 12

FORM OF ADDITIONAL COMMITMENT LETTER

 

To:  

Credit Suisse AG

Syndications, SGAF 3

Giesshübelstrasse 30

CH-8070 Zurich

Switzerland

  as Agent From:   [The Existing Lender] (the “Existing Lender”) and Logitech
International SA Dated:   [•]

Logitech Group – USD 250,000,000 Facility Agreement dated 23 December 2011 (the
“Agreement”)

 

1. We refer to the Agreement. This is an Additional Commitment Letter. It
constitutes a Finance Document. Terms defined in the Agreement have the same
meaning in this Additional Commitment Letter unless given a different meaning in
this Additional Commitment Letter.

 

2. We refer to Clause 2.1 (The Facility):

 

  (a) Based on the Increase Feature, the Company has solicited from the Existing
Lender an additional commitment to lend under the Agreement and the Existing
Lender agrees to increase its Commitment to a new amount of USD [•] (the
“Existing Lender’s Increased Commitment”). The Existing Lender’s Increased
Commitment constitutes, as from the Effective Date of this Additional Commitment
Letter, the new Commitment of the Existing Lender.

 

  (b) The proposed effective date of this increase (the “Effective Date”) is
[•].

 

3. This Additional Commitment Letter may be executed in any number of
counterparts and this has the same effect as if the signatures on the
counterparts were on a single copy of this Additional Commitment Letter.

 

4. This Additional Commitment Letter is governed by Swiss law. Any disputes
arising out of or in connection with this Additional Commitment Letter shall be
brought exclusively in the court(s) of Zurich, Switzerland, venue being Zurich
1.

 

[Existing Lender]     Logitech International SA By:       By:  

 

Page 120 of 128



--------------------------------------------------------------------------------

This Additional Commitment Letter is accepted by the Agent and the Effective
Date is confirmed as [•].

 

Credit Suisse AG     By:        

 

Page 121 of 128



--------------------------------------------------------------------------------

SCHEDULE 13

FACILITY EXTENSION NOTICE

[Letterhead of the Company]

 

To:  

Credit Suisse AG

Syndications, SGAF 3

Giesshübelstrasse 30

CH-8070 Zurich

Switzerland

  as Agent From:   Logitech International SA Dated:   [•]

Dear Sirs

Logitech Group – USD 250,000,000 Facility Agreement dated 23 December 2011 (the
“Agreement”)

 

1. We refer to the Agreement. This is the Facility Extension Notice. Terms
defined in the Agreement have the same meaning when used in this Facility
Extension Notice unless given a different meaning in this Facility Extension
Notice.

 

2. We refer to Clause 7.3 (Extension of Facility) and wish to request that you,
in your capacity as Agent under the Agreement, notify the Lenders in order to
obtain the consent (the “Requested Consent”) of the Lenders to an extension of
the Facility until the Extended Termination Date.

 

3. In order to obtain the Requested Consent of the Lenders as described above
under Clause 2 of this Facility Extension Notice please ask all Lenders to
countersign a copy of Annex I to this Facility Extension Notice and notify us
about the decision of the Lenders within 15 Business Days after receipt of this
Facility Extension Notice.

 

4. We confirm that the Repeating Representations are true and correct, and the
undertakings pursuant to Clause 20 (Information undertakings) and Clause 22
(General undertakings) are complied with.

 

5. We confirm that no Default is continuing.

 

Signed:               [•]       [•]   of       of   Logitech International SA  
    Logitech International SA

 

Page 122 of 128



--------------------------------------------------------------------------------

Annex I to Facility Extension Notice

[Letterhead of relevant Lender]

 

To:  

Credit Suisse AG

Syndications, SGAF 3

Giesshübelstrasse 30

CH-8070 Zurich

Switzerland

  as Agent From:   [Lender] Dated:   [•]

Dear Sirs

Logitech Group – USD 250,000,000 Facility Agreement dated 23 December 2011 (the
“Agreement”)

 

1. We refer to the Facility Extension Notice dated [•] and relating to the
Agreement.

 

2. [We consent to the Requested Consent (as defined in the Facility Extension
Notice). / We do not consent to the Requested Consent. *]

 

 

[Existing Lender]

By:

   

 

* Please delete as appropriate.

 

Page 123 of 128



--------------------------------------------------------------------------------

SCHEDULE 14

TIMETABLES

In this Schedule 14

“BD” means Business Day

“UD” means Utilisation Date, or, in relation to a Loan already made, the first
day of a subsequent Interest Period

“QD” means Quotation Day

 

Agent notifies the Company if a currency is approved as an Optional Currency in
accordance with Clause 4.3 (Conditions relating to Optional Currencies)    Not
applicable with respect to Loans in EUR, CHF or GBP. For Loans in another
Optional Currency, the following applies:   

UD-5 BD

11:00 a.m.

Zurich time

Delivery of a duly completed Utilisation Request in accordance with Clause 5.1
(Delivery of a Utilisation Request)   

UD-5 BD

10:00 a.m.

Zurich time

Agent determines (in relation to a Utilisation) the Base Currency Amount of the
Loan, if required under Clause 5.4 (Lenders’ participation)   

UD-2 BD

11:00 a.m.

Zurich time

Agent notifies the Lenders of the Loan in accordance with Clause 5.4 (Lenders’
participation)   

UD-3 BD

12:00 a.m.

Zurich time

Agent receives a notification from a Lender under Clause 6.2 (Unavailability of
a currency)   

QD

10:00 a.m.

Zurich time

Agent gives notice in accordance with Clause 6.2
(Unavailability of a currency)   

QD

05:30 p.m.

Zurich time

 

Page 124 of 128



--------------------------------------------------------------------------------

LIBOR is fixed   

QD

11:00 a.m.

London time

   Not applicable with regard to Loans in EUR EURIBOR is fixed   

QD

11:00 a.m.

Brussels time

   Only applicable for Loans in EUR

 

Page 125 of 128



--------------------------------------------------------------------------------

As Original Borrower

 

Logitech International SA     by:   “Erik K. Bardman”       “Joe Greenhalgh”  
Erik K. Bardman       Joe Greenhalgh

As Company

 

Logitech International SA     by:   “Erik K. Bardman”       “Joe Greenhalgh”  
Erik K. Bardman       Joe Greenhalgh

As Guarantor

 

Logitech International SA     by:   “Erik K. Bardman”       “Joe Greenhalgh”  
Erik K. Bardman       Joe Greenhalgh

As Arranger

 

Credit Suisse AG     by:   “ Reto Brägger”       “Bruno Fischer”   Reto Brägger
      Bruno Fischer

As Agent

 

Credit Suisse AG     by:   “Diego Vieli”       “Barbara Giovani”   Diego Vieli  
    Barbara Giovani

 

Page 126 of 128



--------------------------------------------------------------------------------

As Original Lenders

 

Credit Suisse AG     by:   “ Reto Brägger”       “Bruno Fischer”   Reto Brägger
      Bruno Fischer

 

Banque Cantonale Vaudoise     by:   “Grégoire Borlat”       “Philippe Michelet”
  Grégoire Borlat       Philippe Michelet

 

Citibank N.A., London Branch     by:   “Mathieu Gelis”         Mathieu Gelis    
 

 

Raiffeisen Schweiz Genossenschaft     by:   “Andreas Rupp”       “Andreas
Schittenhelm”   Andreas Rupp       Andreas Schittenhelm

 

Zürcher Kantonalbank     by:   “Arno Poltera”       “Sonja Klein”   Arno Poltera
      Sonja Klein

 

Page 127 of 128



--------------------------------------------------------------------------------

Graubündner Kantonalbank     by:   “Gian Reto Josty”       “Fritz Beiner”   Gian
Reto Josty       Fritz Beiner

 

Banca dello Stato del Cantone Ticino     by:   “A. Martignoni”       “M.
Penzavalli”   A. Martignoni       M. Penzavalli

 

UBS AG     by:   “Yves Ducrey”       “Patrizia Manganiello”   Yves Ducrey      
Patrizia Manganiello

 

Migros Bank AG     by:   “U. Baumann”       “Denes Kovacs”   U. Baumann      
Denes Kovacs

 

Schaffhauser Kantonalbank     by:   “U. Schärrer”       “René Basler”   U.
Schärrer       René Basler

 

Page 128 of 128